 

EXECUTION VERSION

 

Exhibit 10.2

 

CREDIT AGREEMENT

dated as of January 31, 2018

among

WMG ACQUISITION CORP.,
as Borrower,

THE LENDERS PARTY HERETO,

And

CREDIT SUISSE AG,
as Administrative Agent,

CREDIT SUISSE SECURITIES (USA) LLC,
BARCLAYS BANK PLC,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
NOMURA SECURITIES INTERNATIONAL, INC. and
UBS SECURITIES LLC,
as Joint Bookrunners and Joint Lead Arrangers

and

BARCLAYS BANK PLC,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC. and
UBS SECURITIES LLC,
as Syndication Agents

 

 

 

 

1003651351v23

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

Section 1.01.

 

Defined Terms

 

 

 

Section 1.02.

 

Other Interpretive Provisions

 

 

61

Section 1.03.

 

Accounting Terms

 

 

61

Section 1.04.

 

Rounding

 

 

61

Section 1.05.

 

References to Agreements and Laws

 

 

61

Section 1.06.

 

Times of Day

 

 

62

Section 1.07.

 

Timing of Payment or Performance

 

 

62

Section 1.08.

 

Currency Equivalents Generally

 

 

62

Section 1.09.

 

Limited Condition Transaction

 

 

62

 

 

 

 

ARTICLE II THE CREDITS

 

 

 

 

 

 

 

Section 2.01.

 

Commitments

 

 

64

Section 2.02.

 

Loans

 

 

64

Section 2.03.

 

Borrowing Procedure

 

 

66

Section 2.04.

 

Evidence of Debt; Repayment of Loans

 

 

67

Section 2.05.

 

Fees

 

 

67

Section 2.06.

 

Interest on Loans

 

 

68

Section 2.07.

 

Default Interest

 

 

69

Section 2.08.

 

Alternate Rate of Interest

 

 

69

Section 2.09.

 

Termination and Reduction of Commitments

 

 

69

Section 2.10.

 

Conversion and Continuation of Borrowings

 

 

70

Section 2.11.

 

[Reserved]

 

 

71

Section 2.12.

 

Voluntary Prepayment

 

 

72

Section 2.13.

 

Mandatory Prepayments

 

 

72

Section 2.14.

 

Reserve Requirements; Change in Circumstances

 

 

73

Section 2.15.

 

Change in Legality

 

 

75

Section 2.16.

 

Breakage

 

 

75

Section 2.17.

 

Pro Rata Treatment

 

 

75

Section 2.18.

 

Sharing of Setoffs

 

 

76

Section 2.19.

 

Payments

 

 

77

Section 2.20.

 

Taxes

 

 

77

Section 2.21.

 

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

 

 

84

Section 2.22.

 

Defaulting Lenders

 

 

85

Section 2.23.

 

Letters of Credit

 

 

87

Section 2.24.

 

Incremental Facility

 

 

92

Section 2.25.

 

Extension Amendments

 

 

94

Section 2.26.

 

Specified Refinancing Facilities

 

 

98

 

 

 

 

i

1003651351v23

--------------------------------------------------------------------------------

 

ARTICLE III [RESERVED]

 

 

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

 

 

 

 

 

 

Section 4.01.

 

All Credit Events after the Restatement Date

 

 

100

Section 4.02.

 

Conditions to Effectiveness On the Restatement Date

 

 

100

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

Section 5.01.

 

Existence, Qualification and Power; Compliance with Laws

 

 

102

Section 5.02.

 

Authorization; No Contravention

 

 

103

Section 5.03.

 

Governmental Authorization; Other Consents

 

 

103

Section 5.04.

 

Binding Effect

 

 

103

Section 5.05.

 

Financial Statements; No Material Adverse Effect

 

 

104

Section 5.06.

 

Litigation

 

 

104

Section 5.07.

 

No Default

 

 

104

Section 5.08.

 

Ownership of Property; Liens

 

 

104

Section 5.09.

 

Environmental Compliance

 

 

104

Section 5.10.

 

Taxes

 

 

105

Section 5.11.

 

ERISA Compliance

 

 

105

Section 5.12.

 

Subsidiaries; Equity Interests

 

 

106

Section 5.13.

 

Margin Regulations; Investment Company Act

 

 

106

Section 5.14.

 

USA PATRIOT Act

 

 

107

Section 5.15.

 

Sanctioned Persons

 

 

107

Section 5.16.

 

Foreign Corrupt Practices Act

 

 

107

Section 5.17.

 

Labor Matters

 

 

107

Section 5.18.

 

Disclosure

 

 

108

Section 5.19.

 

Intellectual Property; Licenses, Etc

 

 

108

Section 5.20.

 

Solvency

 

 

109

Section 5.21.

 

Senior Debt Status

 

 

109

Section 5.22.

 

Valid Liens

 

 

109

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

Section 6.01.

 

Financial Statements

 

 

109

Section 6.02.

 

Certificates; Other Information

 

 

110

Section 6.03.

 

Notices

 

 

112

Section 6.04.

 

Payment of Taxes

 

 

113

Section 6.05.

 

Preservation of Existence, Etc

 

 

113

Section 6.06.

 

Maintenance of Properties

 

 

113

Section 6.07.

 

Maintenance of Insurance

 

 

113

Section 6.08.

 

Compliance with Laws

 

 

113

Section 6.09.

 

Books and Records

 

 

113

Section 6.10.

 

Inspection Rights

 

 

114

ii

1003651351v23

--------------------------------------------------------------------------------

 

Section 6.11.

 

Use of Proceeds

 

 

114

Section 6.12.

 

Covenant to Guarantee Obligations and Give Security

 

 

114

Section 6.13.

 

Compliance with Environmental Laws

 

 

117

Section 6.14.

 

Further Assurances

 

 

117

Section 6.15.

 

[Reserved]

 

 

117

Section 6.16.

 

Maintenance of Ratings

 

 

117

Section 6.17.

 

Post-Closing Actions

 

 

117

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

 

 

 

 

 

 

Section 7.01.

 

Indebtedness

 

 

117

Section 7.02.

 

Restricted Payments

 

 

123

Section 7.03.

 

Asset Sales

 

 

131

Section 7.04.

 

Transactions with Affiliates

 

 

132

Section 7.05.

 

Liens

 

 

135

Section 7.06.

 

Fundamental Changes

 

 

135

Section 7.07.

 

Subsidiary Distributions

 

 

136

Section 7.08.

 

Financial Covenant

 

 

139

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

Section 8.01.

 

Events of Default

 

 

140

Section 8.02.

 

Remedies Upon Event of Default

 

 

142

Section 8.03.

 

Application of Funds

 

 

143

 

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

 

 

 

 

 

 

Section 10.1.

 

Notices; Electronic Communications

 

 

149

Section 10.02.

 

Survival of Agreement

 

 

151

Section 10.03.

 

Binding Effect

 

 

152

Section 10.04.

 

Successors and Assigns

 

 

152

Section 10.05.

 

Expenses; Indemnity

 

 

158

Section 10.06.

 

Right of Setoff

 

 

159

Section 10.07.

 

Applicable Law

 

 

159

Section 10.08.

 

Waivers; Amendment

 

 

160

Section 10.09.

 

Interest Rate Limitation

 

 

165

Section 10.10.

 

Entire Agreement

 

 

166

Section 10.11.

 

WAIVER OF JURY TRIAL

 

 

166

Section 10.12.

 

Severability

 

 

166

Section 10.13.

 

Counterparts

 

 

166

Section 10.14.

 

Headings

 

 

166

Section 10.15.

 

Jurisdiction; Consent to Service of Process

 

 

166

Section 10.16.

 

Confidentiality

 

 

168

iii

1003651351v23

--------------------------------------------------------------------------------

 

Section 10.17.

 

Lender Action

 

 

168

Section 10.18.

 

USA PATRIOT Act Notice

 

 

168

Section 10.19.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

 

169

Section 10.20.

 

Acknowledgements

 

 

169

Section 10.21.

 

Reaffirmation

 

 

169

 

 

 

iv

1003651351v23

--------------------------------------------------------------------------------

 

SCHEDULES

 

I

Guarantors

1.01

Unrestricted Subsidiaries

2.01

Commitments

2.23

Existing Letters of Credit

5.12

Subsidiaries and Other Equity Investments

6.17

Post-Closing Actions

 

EXHIBITS

Form of

 

A

Assignment and Acceptance

B

Borrowing Request

C

Compliance Certificate

D

Guaranty

E

Security Agreement

F

Solvency Certificate

G

U.S. Tax Compliance Certificate

H-1

Increase Supplement

H-2

Lender Joinder Agreement

 

 

v

1003651351v23

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is dated as of January 31, 2018 (the
“Restatement Date”), among WMG ACQUISITION CORP., a Delaware corporation (the
“Borrower”), each LENDER from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”) and CREDIT SUISSE AG, as administrative
agent (in such capacity, including any successor thereto, the “Administrative
Agent”).

The Borrower entered into that certain Credit Agreement on November 1, 2012 (as
amended, restated and otherwise modified from time to time, the “2012 Credit
Agreement”), by and among the Borrower, the Administrative Agent and the lenders
from time to time party thereto.  

The Borrower sent a notice terminating the commitments under the 2012 Credit
Agreement effective concurrently with the satisfaction of the conditions to
effectiveness of this Agreement.

The Lenders are willing to extend credit to the Borrower, and the Issuing Bank
is willing to issue Letters of Credit for the account of the Borrower, in each
case on the terms and subject to the conditions set forth herein.  Accordingly,
the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“2011 Transactions” has the meaning given to the term “Transactions” under the
Senior Unsecured Notes Indenture.

“2012 Credit Agreement” has the meaning given to such term in the introductory
statement to this Agreement.

“2012 Senior Secured Notes” means the Borrower’s 6.0% US dollar and 6.25% Euro
senior secured notes due 2021 issued pursuant to the 2012 Senior Secured Notes
Indenture, and any substantially similar senior secured notes exchanged therefor
that have been registered under the Securities Act, and as the same or such
substantially similar notes may be amended, supplemented, waived or otherwise
modified from time to time, and any Permitted Refinancing of any of the
foregoing.

“2012 Senior Secured Notes Indenture” means the indenture dated as of November
1, 2012 among Wells Fargo Bank, National Association as trustee, the Borrower
and the guarantors party thereto, as the same may be amended or supplemented
from time to time.

“2014 Senior Secured Notes” means the Borrower’s 5.625% US dollar senior secured
notes due 2022 issued pursuant to the 2012 Senior Secured Notes Indenture, and
any substantially similar senior secured notes exchanged therefor that have been
registered under the Securities Act, and as the same or such substantially
similar notes may be

 

1003651351v23

--------------------------------------------------------------------------------

 

amended, supplemented, waived or otherwise modified from time to time, and any
Permitted Refinancing of any of the foregoing.

“2014 Unsecured Indenture” means the indenture dated as of April 9, 2014 among
Wells Fargo Bank, National Association as trustee, the Borrower and the
guarantors party thereto, as the same may be amended or supplemented from time
to time.

“2014 Unsecured Notes” means the Borrower’s 6.750% US dollar senior notes due
2022 issued pursuant to the 2014 Unsecured Indenture, and any substantially
similar senior secured notes exchanged therefor that have been registered under
the Securities Act, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time, and any
Permitted Refinancing of any of the foregoing.

“2016 Senior Secured Notes” means the Borrower’s 5.000% US dollar senior secured
notes due 2023, 4.875% US dollar senior secured notes due 2024 and 4.125% Euro
senior secured notes due 2024, in each case issued pursuant to the 2012 Senior
Secured Notes Indenture, and any substantially similar senior secured notes
exchanged therefor that have been registered under the Securities Act, and as
the same or such substantially similar notes may be amended, supplemented,
waived or otherwise modified from time to time, and any Permitted Refinancing of
any of the foregoing.

“ABR”, when used in reference to any Loan or Borrowing, refers to when such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Access Investors” means, collectively:  (a) Mr. Len Blavatnik; (b) immediate
family members (including spouses and direct descendants) of the Person
described in clause (a); (c) any trusts created for the benefit of the Persons
described in clause (a) or (b) or any trust for the benefit of any such trust;
(d) in the event of the incompetence or death of any Person described in clauses
(a) and (b), such Person’s estate, executor, administrator, committee or other
personal representative or beneficiaries, in each case who at any particular
date shall beneficially own or have the right to acquire, directly or
indirectly, Capital Stock  of the Borrower or any direct or indirect parent
company of the Borrower; (e) any of his or their Affiliates (each of the Persons
described in clauses (a) through (e), an “Access Party”); and (f) any group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act
or any successor provision) of which any of the Access Parties is a member;
provided that in the case of clause (f) and without giving effect to the
existence of such group or any other group, Access Parties, collectively, have
beneficial ownership, directly or indirectly, of a majority of the total voting
power of the Voting Stock of the Borrower or any direct or indirect parent of
the Borrower held by such group.

“Acquired Debt” means, with respect to any specified Person, (1) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Restricted Subsidiary of such specified Person, including
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into, or

2

1003651351v23

--------------------------------------------------------------------------------

 

becoming a Restricted Subsidiary of, such specified Person; and (2) Indebtedness
secured by an existing Lien encumbering any asset acquired by such specified
Person.

“Additional Indebtedness” means additional Indebtedness subject to the terms of
the Security Agreement, the Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement, as applicable.

“Additional Lender” has the meaning assigned to such term in Section 2.24(b).

“Additional Specified Refinancing Lender” has the meaning assigned to such term
in Section 2.26(b).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the product of (i) the LIBO
Rate in effect for such Interest Period and (ii) Statutory Reserves; provided
that if the Adjusted LIBO Rate determined in accordance with the foregoing shall
be less than zero, the Adjusted LIBO Rate shall be deemed to be zero for all
purposes of this Agreement.

“Administrative Agent” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Administrative Agent Fees” has the meaning assigned to such term in Section
2.05(b).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or
otherwise.  In no event shall any Lender or the Administrative Agent be deemed
to be an “Affiliate” of any Loan Party.

“Agents” means the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” means any of them.

“Aggregate Credit Exposure” means the aggregate amount of all the Lenders’
Credit Exposures.

“Agreement” has the meaning assigned to such term in the introductory statement
hereof, as the same may be amended, supplemented, waived or otherwise modified
from time to time.

3

1003651351v23

--------------------------------------------------------------------------------

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) to the extent the Adjusted
LIBO Rate is ascertainable, the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the rate determined on such day
at approximately 11 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates (or the successor thereto if the ICE
Benchmark Administration is no longer making a LIBO Rate available) for deposits
in Dollars (as set forth by any service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBO Rate
available) as an authorized vendor for the purpose of displaying such
rates).  If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“Alternative Currency” means Euro and Sterling.

“Amendment” has the meaning assigned to such term in Section 7.07(b)(xii).

“Applicable Margin” means (a) with respect to any Eurodollar Loan, 1.75% per
annum and (b) with respect to any ABR Loan, 0.75% per annum.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, 8:30 a.m. New York City time.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” means  (i) the sale, conveyance, transfer or other disposition
(whether in a single transaction or a series of related transactions) of
property or assets (including by way of a sale and lease-back) of the Borrower
or any Restricted Subsidiary (each referred to in this definition as a
“disposition”) or (ii) the issuance or sale of Equity Interests of any
Restricted Subsidiary, other than Preferred Stock of a Restricted Subsidiary
issued in compliance with Section 7.01 (whether in a single transaction or a
series of related transactions), in each case, other than:

(1)a disposition of Cash Equivalents or Investment Grade Securities or obsolete
or worn out property or equipment in the ordinary course of business or
inventory (or

4

1003651351v23

--------------------------------------------------------------------------------

 

other assets) held for sale in the ordinary course of business, dispositions of
property or assets no longer used or useful in the conduct of the business of
the Borrower and its Restricted Subsidiaries and dispositions of Equity
Interests received as consideration under contracts entered into in the ordinary
course of business with digital service providers and other service providers;

(2) (a) the disposition of all or substantially all of the assets of the
Borrower and its Subsidiaries in a manner permitted pursuant to, and as defined
in, the covenant contained in Section 7.06 or (b) any disposition that
constitutes a Change of Control pursuant to this Agreement;

(3)the making of any Restricted Payment (including any transaction specifically
excluded from the definition of the term “Restricted Payments,” including
pursuant to the exceptions contained in the definition thereof and the
parenthetical exclusions of such definition) or Permitted Investment that is
permitted to be made, and is made, pursuant to Section 7.02 or the granting of a
Lien permitted by Section 7.05;

(4)any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate fair market value of less than $50.0 million;

(5)any disposition of property or assets or issuance or sale of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to another Restricted Subsidiary;

(6)the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business;

(7)any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (with the exception of Investments in
Unrestricted Subsidiaries acquired pursuant to clause (11) of the definition of
“Permitted Investment”);

(8)foreclosures, condemnations or any similar actions with respect to assets;

(9)disposition of an account receivable in connection with the collection or
compromise thereof;

(10)sales of Securitization Assets and related assets of the type specified in
the definition of “Securitization Financing” to a Securitization Subsidiary in
connection with any Qualified Securitization Financing;

(11)a transfer of Securitization Assets and related assets of the type specified
in the definition of “Securitization Financing” (or a fractional undivided
interest therein) by a Securitization Subsidiary in a Qualified Securitization
Financing;

5

1003651351v23

--------------------------------------------------------------------------------

 

(12)to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Permitted Business;

(13)any financing transaction with respect to property of the Borrower or any
Restricted Subsidiary, including sale and lease-back transactions and asset
securitizations permitted by this Agreement;

(14)the sale or discount of inventory, accounts receivable or notes receivable
in the ordinary course of business or the conversion of accounts receivable to
notes receivable;

(15)the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business;

(16)any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business;

(17)the unwinding or termination of any Hedging Obligations;

(18)sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(19)the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower are
not material to the conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole; and

(20)any sale, transfer or other disposition necessary or advisable in the good
faith determination of the Borrower in order to consummate any acquisition
(including any acquisition by means of a merger or consolidation with or into
the Borrower or any Restricted Subsidiary).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or such other form as shall be approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2017
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal year, including the notes thereto.

6

1003651351v23

--------------------------------------------------------------------------------

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Board of Directors” means:

(1)with respect to a corporation, the board of directors of the corporation;

(2)with respect to a partnership, the board of directors of the general partner
of the partnership; and

(3)with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 10.01.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit B, or such other form
as shall be approved by the Administrative Agent.

“Breakage Event” has the meaning assigned to such term in Section 2.16.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that:

(a)when used in connection with a Eurodollar Loan denominated in Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market;

(b)when used in connection with a Eurodollar Loan denominated in Sterling, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Sterling deposits in the London interbank market; and

(c)when used in connection with a Eurodollar Loan denominated in Euro, the term
“Business Day” shall also exclude any day that is not a TARGET Day.

7

1003651351v23

--------------------------------------------------------------------------------

 

“Capital Stock” means (1) in the case of a corporation, capital stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation (including, without limitation, options,
warrants or other equivalents) that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease Obligations” of any Person means at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) in
accordance with GAAP.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Guarantor described in (and applied
pursuant to) the definition of “Contribution Indebtedness.”

“Cash Equivalents” means:

(a)U.S. dollars, Sterling, Euro, or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;

(b)securities issued or directly and fully and unconditionally guaranteed or
insured by the government or any agency or instrumentality of the United States
or any member nation of the European Union having maturities of not more than 12
months from the date of acquisition;

(c)certificates of deposit, time deposits and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 12 months and overnight bank deposits,
in each case, with any lender party to this Agreement, the Senior Term Loan
Agreement or any other Credit Agreement or with any commercial bank having
capital and surplus in excess of $500,000,000;

(d)repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e)commercial paper maturing within 12 months after the date of acquisition and
having a rating of at least P-1 from Moody’s or A-1 from S&P;

(f)marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency or agencies, as the
case may be,

8

1003651351v23

--------------------------------------------------------------------------------

 

which shall be substituted for Moody’s or S&P or both, as the case may be) and
in each case maturing within 12 months after the date of creation thereof;

(g)investment funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition; and

(h)readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 12 months or
less from the date of acquisition.

“Cash Management Obligations” means obligations owed by the Borrower or any of
its Restricted Subsidiaries to any Lender or any Term Lender, or any financial
institution that was a Lender or a Term Lender at the time of entering into the
underlying bank products agreement, or any Affiliate of a Lender or a Term
Lender, or any party to an underlying bank products agreement as of the
Restatement Date in respect of any overdraft and related liabilities from
treasury, depository and cash management services or any automated clearing
house transfers of funds; provided that any such bank product agreements are
designated by the Borrower in writing to the Administrative Agent as being a
“revolving loan bank products agreement” as of the Restatement Date or, if
later, as of the time of the entering into of such bank products agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” has the meaning specified in Section 2.20(a).  

“Change of Control” means the occurrence of any of the following:

(a)the sale, lease, transfer or other conveyance, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder;

(b)the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than the Permitted Holders, in a single transaction or in a related series
of transactions, by way of merger, consolidation or other business combination
or purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), of 50% or more of the total voting
power of the Voting Stock of the Borrower; provided that (x) so long as the
Borrower is a Subsidiary of any Parent, no Person or group shall be deemed to be
or become a “beneficial owner” of

9

1003651351v23

--------------------------------------------------------------------------------

 

50% or more of the total voting power of the Voting Stock of the Borrower unless
such Person or group shall be or become a “beneficial owner” of 50% or more of
the total voting power of the Voting Stock of such Parent and (y) any Voting
Stock of which any Permitted Holder is the “beneficial owner” shall not in any
case be included in any Voting Stock of which any such Person is the “beneficial
owner”;

(c)the first day on which the Board of Directors of the Borrower shall cease to
consist of a majority of directors who (i) were members of the Board of
Directors of the Borrower on the Closing Date or (ii) were either (x) nominated
for election by the Board of Directors of the Borrower, a majority of whom were
directors on the Closing Date or whose election or nomination for election was
previously approved by a majority of such directors, or (y) designated or
appointed by a Permitted Holder; or

(d)at any time prior to a Qualifying IPO of the Borrower, the Borrower ceasing
to be a directly or indirectly Wholly Owned Subsidiary of Holdings.

For the purpose of this definition, with respect to any sale, lease, transfer
conveyance or other disposition of properties or assets in connection with any
acquisition (including any acquisition by means of a merger or consolidation
with or into the Borrower or any Restricted Subsidiary), the determination of
whether such sale, lease, transfer, conveyance or disposition constitutes a sale
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole shall be made on a pro forma basis giving effect
to such acquisition.

“Charges” has the meaning specified in Section 10.09.

“Closing Date” means November 1, 2012.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Collateral” means all assets of Holdings or the Loan Parties, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

“Collateral Agent” means Credit Suisse AG, as Collateral Agent under the
Security Documents and shall include any successor to the Collateral Agent
appointed pursuant to the terms of the Security Agreement.

“Commitment” means as to any Lender, such Lender’s Initial Revolving
Commitments, Incremental Commitments, Extended Revolving Commitments and
Specified Refinancing Facility, as the context requires; collectively, as to all
Lenders, the “Revolving Commitments.”

“Communications” has the meaning specified in Section 10.01.

“Company” means Warner Music Group Corp., a Delaware corporation and any
successor in interest thereto.

10

1003651351v23

--------------------------------------------------------------------------------

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and other
non-cash charges (excluding any non-cash item that represents an accrual or
reserve for a cash expenditure for a future period) of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:  (a) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
for such period (including (x) amortization of original issue discount, non-cash
interest payments (other than imputed interest as a result of purchase
accounting and any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Swap Contracts or other derivative instruments
pursuant to GAAP), the interest component of Capitalized Lease Obligations, and
net payments (if any) pursuant to interest rate Swap Contracts, but excluding
(y) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, expensing of any bridge, commitment or other financing fees,
penalties and interest relating to taxes and any “special interest” or
“additional interest” with respect to other securities, and any accretion of
accrued interest on discounted liabilities) and (b) consolidated capitalized
interest of such Person and its Restricted Subsidiaries for such period, whether
paid or accrued, less (c) interest income of such Person for such period;
provided, however, that Securitization Fees shall not be deemed to constitute
Consolidated Interest Expense.

“Consolidated Net Income” means, for any period with respect to any Person and
its Restricted Subsidiaries, the aggregate of the Net Income of such Person and
its Restricted Subsidiaries for such period, on a consolidated basis, and
otherwise determined in accordance with GAAP; provided, however, that

(1)any net after-tax extraordinary, unusual or nonrecurring gains, losses or
charges (including, without limitation, severance, relocation, transition and
other restructuring costs, and any fees, expenses or charges associated with the
Transactions or the 2011 Transactions and any acquisition, merger or
consolidation after the Closing Date) shall be excluded;

(2)the Net Income for such period shall not include the cumulative effect of a
change in accounting principle(s) during such period;

(3)any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded;

11

1003651351v23

--------------------------------------------------------------------------------

 

(4)any net after-tax gains or losses attributable to asset dispositions other
than in the ordinary course of business (as determined in good faith by the
Board of Directors of such Person) shall be excluded;

(5)the Net Income for such period of any Person that is not the referent Person
or a Subsidiary thereof, or that is an Unrestricted Subsidiary of the referent
Person, or that is accounted for by the equity method of accounting, shall be
excluded; provided that, to the extent not already included, Consolidated Net
Income of the referent Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

(6)solely for the purpose of determining the amount available for Restricted
Payments under Section 7.02(a)(3), the Net Income for such period of any
Restricted Subsidiary (other than a Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not permitted at the date of
determination without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of such Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to such Person or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein;

(7)solely for purposes of determining the amount available for Restricted
Payments under Section 7.02(a)(3), the amount equal to any reduction in current
taxes recognized during the applicable period by the Borrower and its Restricted
Subsidiaries as a direct result of deductions arising from

(A)the amortization allowed under Section 167 or 197 of the Code for the
goodwill and other intangibles arising from the Transactions or the 2011
Transactions and

(B)employee termination and related restructuring reserves established pursuant
to purchase accounting for the two-year period commencing with the Closing Date,
in each case, will be included in the calculation of “Consolidated Net Income”
so long as such addition will not result in double-counting;

12

1003651351v23

--------------------------------------------------------------------------------

 

(8)any non-cash impairment charges resulting from the application of ASC 350 and
ASC 360 (formerly Financial Accounting Standards Board Statement Nos.  142 and
144, respectively) and the amortization of intangibles arising from the
application of ASC 805 (formerly Financial Accounting Standards Board Statement
No. 141), shall be excluded;

(9)non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs shall be
excluded;

(10)any net after-tax gains or losses attributable to the early extinguishment
of Indebtedness, Swap Contracts or other derivative instruments shall be
excluded;

(11)any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, incurrence or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument and including, in each case, any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful, shall be
excluded;

(12)accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions or the 2011 Transactions (or within twelve months after the closing
of any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded;

(13)to the extent covered by insurance and actually reimbursed, or, so long as
such Person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of the insurable
event (with a deduction for any amount so added back to the extent not so
reimbursed within such 365-day period), expenses with respect to liability or
casualty events or business interruption shall be excluded;

(14)any non-cash gain or loss resulting from mark-to-market accounting relating
to Swap Contracts or other derivative instruments shall be excluded; and

(15)any unrealized currency translation gains or losses including those related
to currency remeasurements of Indebtedness (including any loss or gain resulting
from Swap Contracts for currency exchange risk) shall be excluded.

Notwithstanding the foregoing, for the purpose of the amount available for
Restricted Payments under Section 7.02(a)(3)(A) only, there shall be excluded
from Consolidated Net Income any income from any sale or other disposition of
Restricted Investments made by the Borrower and the Restricted Subsidiaries, any
repurchases and redemptions of

13

1003651351v23

--------------------------------------------------------------------------------

 

Restricted Investments by the Borrower and the Restricted Subsidiaries, any
repayments of loans and advances which constitute Restricted Investments by the
Borrower and any Restricted Subsidiary, any sale of the stock of an Unrestricted
Subsidiary or any distribution or dividend from an Unrestricted Subsidiary, in
each case only to the extent such amounts increase the amount available for
Restricted Payments under Section 7.02(a)(3)(D).

“Consolidated Tangible Assets” means, with respect to any Person, the
consolidated total assets of such Person and its Restricted Subsidiaries
determined in accordance with GAAP, less all goodwill, trade names, trademarks,
patents, organization expense and other similar intangibles properly classified
as intangibles in accordance with GAAP, in each case reflected on the
consolidated balance sheet of such Person as of the end of the most recently
ended fiscal quarter of such Person for which such a balance sheet is available
(or, if earlier, was required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b)) (and, in the case of any determination relating to any
incurrence of Indebtedness or any Investment, on a pro forma basis including any
property or assets being acquired in connection therewith).  Unless the context
otherwise requires, “Consolidated Tangible Assets” shall mean the Consolidated
Tangible Assets of the Borrower.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Guarantor
in an aggregate principal amount not greater than twice the aggregate amount of
cash contributions (other than Excluded Contributions) made to the capital of
the Borrower or such Guarantor after the Restatement Date.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Agreement” means (a) this Agreement, (b) the Senior Term Loan Facility
and (c) if so designated by the Borrower, and so long as Indebtedness incurred
thereunder does not constitute Subordinated Indebtedness, one or more debt
facilities, commercial paper facilities or series of notes documented in one or
more agreements or indentures, including any related notes, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, as each may be amended, restated, supplemented, modified, renewed,

14

1003651351v23

--------------------------------------------------------------------------------

 

refunded, replaced or refinanced (in whole or in part) from time to time in one
or more agreements or indentures (in each case with the same or new lenders or
institutional investors or otherwise, and except for any such agreement or
indenture that expressly provides that it is not a Credit Agreement), including
any agreement or indenture extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof.

“Credit Event” has the meaning assigned to such term in Section 4.01.

“Credit Exposure” means, with respect to any Lender at any time, the Dollar
Equivalent of the aggregate principal amount at such time of all outstanding
Loans of such Lender, plus the Dollar Equivalent of the aggregate amount at such
time of such Lender’s L/C Exposure.

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means any Lender that (a) has defaulted in its obligation to
make a Loan or to fund its participation in a Letter of Credit required to be
funded by it hereunder, (b) has notified the Administrative Agent or a Loan
Party in writing that it does not intend to satisfy any such obligation, (c) has
become insolvent or the assets or management of which has been taken over by any
Governmental Authority, (d) has, or has a direct or indirect parent company,
that has, become the subject of a Bail-in Action, (e) has failed to pay over to
the Administrative Agent, Issuing Bank or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or (f) has failed, within 10
Business Days after request by the Borrower or the Administrative Agent, to
confirm that it will comply with its funding obligations hereunder (provided
that such Defaulting Lender as designated pursuant to this clause (f) shall
cease to be a Defaulting Lender upon receipt of such confirmation by the
Borrower and the Administrative Agent).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as “Designated Non-Cash
Consideration” pursuant to a certificate of a Responsible Officer of the
Borrower setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale, redemption or
repurchase of, or collection or payment on, such Designated Non-Cash
Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any direct
or indirect parent company of the Borrower (other than Disqualified Stock), that
is issued for cash (other than to the Borrower or any of its Subsidiaries or an
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries) and is so designated as

15

1003651351v23

--------------------------------------------------------------------------------

 

Designated Preferred Stock, pursuant to a certificate of a Responsible Officer
of the Borrower, on the issuance date thereof, the cash proceeds of which are
excluded from the calculation set forth in Section 7.02(a)(3).

“Designation Date” has the meaning assigned to such term in Section 2.25(f).

“Disqualified Lender” means (i) any competitor of the Borrower and its
Restricted Subsidiaries that is in the same or a similar line of business as the
Borrower and its Restricted Subsidiaries or any controlled affiliate of such
competitor that (x) is clearly identifiable on the basis of such controlled
affiliate’s name or (y) has been identified in writing by the Borrower to the
Administrative Agent and (ii) any Persons designated in writing by the Borrower
or the Sponsor to the Administrative Agent on or prior to the Restatement Date.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person, by its terms (or by the terms of any security into which it is
convertible or for which it is putable or exchangeable), or upon the happening
of any event matures or is mandatorily redeemable (other than as a result of a
change of control or asset sale), pursuant to a sinking fund obligation or
otherwise or is redeemable at the option of the holder thereof (other than as a
result of a change of control or asset sale), in whole or in part, in each case,
prior to the date that is ninety-one (91) days after the Initial Revolving
Maturity Date; provided, however, that if such Capital Stock is issued to any
plan for the benefit of employees of the Borrower, any of its Subsidiaries or
any of its direct or indirect parent companies or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Capital Stock held by any future, current or former employee, director,
officer, manager or consultant of the Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies, or their respective estates, spouses
and former spouses, in each case pursuant to any stock subscription or
shareholders’ agreement, management equity plan or stock option plan or any
other management or employee benefit plan or agreement, shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or any of its Subsidiaries, any of its direct or indirect parent
companies or any employee investment vehicles.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

16

1003651351v23

--------------------------------------------------------------------------------

 

“EBITDA” means, for any period with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, the Consolidated Net Income of such Person
and its Restricted Subsidiaries for such period:

(x)increased (without duplication) by the following, in each case to the extent
deducted (and not added back) in calculating Consolidated Net Income for such
period:

(1)provision for taxes based on income, profits or capital, plus franchise or
similar taxes of such Person;

(2)Consolidated Interest Expense of such Person, plus amounts excluded from the
calculation of Consolidated Interest Expense as set forth in subclause (y) of
clause (a) in the definition thereof;

(3)Consolidated Depreciation and Amortization Expense of such Person for such
period;

(4)the amount of any restructuring charges or reserves (which, for the avoidance
of doubt, shall include retention, severance, systems establishment cost, excess
pension charges, contract termination costs, including future lease commitments,
and costs to consolidate facilities and relocate employees);

(5)without duplication, any other non-cash charges (including any impairment
charges and the impact of purchase accounting, including, but not limited to,
the amortization of inventory step-up) (provided that, in the case of any such
charge that represents an accrual or reserve for a cash expenditure for a future
period, the cash payment in respect thereof in such future period shall be
subtracted from EBITDA);

(6)the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary;

(7)any net loss resulting from Swap Contracts;

(8)the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor and its Affiliates pursuant to the Sponsor
Management Agreement (or any accruals relating to such fees and related
expenses), and any Restricted Payment made to any direct or indirect parent
company of such Person intended to enable any such parent company to pay or
cause to be paid such amount, during such period;

(9)Securitization Fees;

(10)without duplication, pension curtailment expenses, transaction costs and
executive contract expenses incurred by affiliated entities of such Person
(other than such Person and its Subsidiaries) on behalf of such Person or any of

17

1003651351v23

--------------------------------------------------------------------------------

 

its Subsidiaries and reflected in the combined financial statements of such
Person as capital contributions;

(11)business optimization expenses (including consolidation initiatives,
severance costs and other costs relating to initiatives aimed at profitability
improvement);

(12)any costs or expenses incurred by such Person or a Restricted Subsidiary
thereof pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of such Person or net cash proceeds of
an issuance of Equity Interest of such Person (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the amount of
Restricted Payments permitted under Section 7.02(a)(3); and

(13)solely for purposes of any Event of Default under the covenant set forth in
Section 7.08, the Net Cash Proceeds of any Permitted Equity Issuance to one or
more holders of Equity Interests of any Parent solely to the extent that such
Net Cash Proceeds (A) are actually received by the Borrower (including through
capital contribution of such Net Cash Proceeds to the Borrower) no later than
fifteen (15) Business Days after the delivery of a Notice of Intent to Cure,
(B) are Not Otherwise Applied and (C) do not exceed the aggregate amount
necessary to cure such Event of Default under Section 7.08 for any applicable
period; provided that in each period of four fiscal quarters, there shall be at
least two (2) fiscal quarters in which no such cure is made; it being understood
that this clause (13) may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 7.08,

(y)increased by the amount of net cost savings and synergies projected by such
Person in good faith to result from actions taken or expected to be taken no
later than 18 months after the end of such period (calculated on a pro forma
basis as though such cost savings and synergies had been realized on the first
day of the period for which EBITDA is being determined), net of the amount of
actual benefits realized during such period from such actions; provided that
(A) such cost savings and synergies are reasonably identifiable and factually
supportable, (B) for any period that includes one or more of the first three
fiscal quarters of such Person ended after the Reference Date (the latest such
period, the “Initial Period”), the aggregate amount of such cost savings and
synergies added pursuant to this clause (y) shall not exceed $65 million plus
any applicable Historical Adjustments (as defined in the Senior Unsecured Notes
Indenture), and (C) for any other period ended after the end of the Initial
Period, the aggregate amount of such cost savings and synergies added pursuant
to this clause (y) shall not exceed the greater of (1) $40 million and (2) 20%
of EBITDA for such period (calculated prior to giving effect to any adjustment
pursuant to this clause (y)); and

18

1003651351v23

--------------------------------------------------------------------------------

 

(z)decreased (without duplication) by the following, in each case to the extent
included in calculating Consolidated Net Income for such period:

(1)non-cash gains increasing Consolidated Net Income of such Person for such
period (excluding any non-cash gains which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges or asset valuation adjustments
made in any prior period), and

(2)any net gain resulting from Swap Contracts.

provided that, notwithstanding any other provision to the contrary contained in
this Agreement, for purposes of any calculation made under the financial
covenant set forth in Section 7.08, to the extent the receipt of any Net Cash
Proceeds of any Permitted Equity Issuance to one or more holders of Equity
Interests of any Parent are an effective addition to EBITDA as contemplated by,
and in accordance with, the provisions of clause (x)(13) above and, as a result
thereof, the Borrower shall be deemed to be in compliance with Section 7.08 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach,
default or Event of Default hereunder that had occurred shall be deemed cured
for the purposes of this Agreement, such cure shall be deemed to be effective as
of the last day of such applicable period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund of a Lender, and (d) any other Person (other than a natural
person) approved by the Administrative Agent, the Issuing Bank, and, unless an
Event of Default has occurred and is continuing under Section 8.01(a) or Section
8.01(f), the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include Holdings, the Borrower or any of their respective Affiliates.

“Engagement Letter” means the Engagement Letter, dated as of October 16, 2012,
among Credit Suisse Securities (USA) LLC, Barclays Bank PLC, UBS Securities LLC,
Macquarie Capital (USA) Inc., Nomura Securities International, Inc. and the
Borrower, as amended, supplemented, waived or otherwise modified from time to
time.

19

1003651351v23

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (statutory, common or otherwise), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, Capital Stock and all
warrants, options or other rights to acquire Capital Stock (but excluding any
debt security that is convertible into, or exchangeable for, Capital Stock) of
such Person.

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests.  An Asset Sale shall not be deemed
to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA); (d) the filing of
a notice to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA (other than, in each case, a standard
termination), or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) the appointment of a trustee

20

1003651351v23

--------------------------------------------------------------------------------

 

to administer any Pension Plan or Multiemployer Plan; or (f) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EUR”, “euro” and “€”, means the single currency of the Participating Member
States.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to when
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning specified in Section 8.01 provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Assets” has the meaning assigned to such term in the Security
Agreement.

“Excluded Contribution” means (x) net cash proceeds, marketable securities or
Qualified Proceeds, in each case received by the Borrower and its Restricted
Subsidiaries from (i) contributions to its common equity capital and (ii) the
sale (other than to a Subsidiary or to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement of the
Borrower or any Subsidiary) of Capital Stock (other than Disqualified Stock and
Designated Preferred Stock), in each case designated as Excluded Contributions
pursuant to a certificate of a Responsible Officer of the Borrower on the later
of (1) the Restatement Date and (2) the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be, which are
excluded from the calculation set forth in Section 7.02(a)(3) and (y) any
Excluded Contribution (as defined under the Senior Unsecured Notes Indenture)
made and not utilized prior to the Issue Date under, and as defined in, the
Senior Unsecured Notes Indenture.

“Excluded Subsidiaries” has the meaning specified in Section 6.12(a)(i).

“Excluded Taxes” means (a) any Taxes measured by or imposed upon the net income
of any Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, and all franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any such Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, in each case imposed:  (i) by the jurisdiction under the laws
of which such Agent or Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (ii) by reason of any connection between the
jurisdiction imposing such Tax and such Agent or Lender, applicable lending
office, branch or affiliate other than a connection arising solely from such
Agent or Lender having executed, delivered or performed its obligations under,
or received payment under or enforced, this Agreement or any notes issued
pursuant 2.04(e) and (b) any Taxes imposed by FATCA.  For

21

1003651351v23

--------------------------------------------------------------------------------

 

the avoidance of doubt, for the purposes of this definition of “Excluded Taxes,”
the term “Lender” includes any Issuing Bank.

“Existing Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness hereunder and under the Senior Term Loan
Facility) in existence on the Restatement Date.

“Existing Letters of Credit” means Letters of Credit issued prior to, and
outstanding on, the Restatement Date and disclosed on Schedule 2.23.

“Existing Loans” means Loans of an Existing Tranche.

“Existing Tranche” means a Tranche of commitments or Loans existing at given
time.

“Extended Loans” has the meaning assigned to such term in Section 2.25(a).

“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.25(a).

“Extended Revolving Loans” has the meaning assigned to such term in Section
2.25(a).

“Extended Tranche” has the meaning assigned to such term in Section 2.25(a).

“Extending Lender” has the meaning assigned to such term in Section 2.25(b).

“Extension Amendment” has the meaning assigned to such term in Section 2.25(c).

“Extension Date” has the meaning assigned to such term in Section 2.25(d).

“Extension Election” has the meaning assigned to such term in Section 2.25(b).

“Extension of Credit” means as to any Lender, the making of a Loan, and as to
any Issuing Bank, the issuance of a Letter of Credit by such Issuing Bank.

“Extension Request” has the meaning assigned to such term in Section 2.25(a).

“Extension Request Deadline” has the meaning assigned to such term in Section
2.25(b).

“Extension Series” means all Extended Loans or Extended Revolving Commitments,
as applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

“Facility” means each of (a) the Initial Revolving Commitments and the
Extensions of Credit made thereunder, (b) the Incremental Revolving Commitments
of the same Tranche and Extensions of Credit made thereunder, (c) any Extended
Revolving Commitments of the same Extension Series and Extensions of Credit made
thereunder and (d) any Specified Refinancing

22

1003651351v23

--------------------------------------------------------------------------------

 

Facility of the same Tranche and Extensions of Credit made thereunder, and
collectively, the “Facilities.”

“Facility Fee” has the meaning assigned to such term in Section 2.05(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any applicable legislation, regulations or other official guidance adopted by a
Governmental Authority pursuant to any intergovernmental agreement entered into
in connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as an overnight bank funding rate (from and after such date as the Federal
Reserve Bank of New York shall commence to publish such composite rate).

“Fees” means the Facility Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period
consisting of such Person’s most recently ended four fiscal quarters for which
internal financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b)), the ratio of EBITDA
of such Person for such period to the Fixed Charges of such Person for such
period.  In the event that such Person or any Restricted Subsidiary thereof
incurs, issues, assumes, enters into any guarantee of, redeems, repays, retires
or extinguishes any Indebtedness or issues or repays Disqualified Stock or
Preferred Stock subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated but prior to or concurrently with the
event for which the calculation of the Fixed Charge Coverage Ratio is made (the
date of such event, the “Calculation Date”), then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, repayment, retirement or extinguishment of
Indebtedness, or such issuance or repayment of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.

For purposes of making the computation referred to above with respect to any
specified Person, if any Specified Transaction has been made by such specified
Person or any of its Restricted Subsidiaries during the four-quarter reference
period or subsequent to such reference period and on or prior to the Calculation
Date, the Fixed Charge Coverage Ratio shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and the change in any associated
fixed charge obligations and the change in EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period.  If, since the
beginning of such period, any other Person became a Restricted Subsidiary of
such specified Person or was merged with or into such specified Person or any of
its Restricted Subsidiaries and, since the beginning

23

1003651351v23

--------------------------------------------------------------------------------

 

of such period, such other Person shall have made any Specified Transaction that
would have required adjustment pursuant to the immediately preceding sentence if
made by such specified Person or a Restricted Subsidiary thereof since the
beginning of such period, then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such Specified
Transaction had occurred at the beginning of the applicable four-quarter period.

For purposes of this definition with respect to any specified Person, whenever
pro forma effect is to be given to any Specified Transaction (including the
Transactions and the 2011 Transactions), the pro forma calculations shall be
made in good faith by a responsible financial or accounting officer of such
specified Person and may include, for the avoidance of doubt, cost savings and
synergies resulting from or related to any such Specified Transaction (including
the Transactions and the 2011 Transactions) which is being given pro forma
effect that have been or are expected to be realized and for which the actions
necessary to realize such cost savings and synergies are taken or expected to be
taken no later than 12 months after the date of any such Specified Transaction
(in each case as though such cost savings and synergies had been realized on the
first day of the applicable period).  If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the Calculation
Date had been the applicable rate for the entire period (taking into account any
Hedging Obligations applicable to such Indebtedness).  Interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of such specified
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.  For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility (including
this Agreement) computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable
period.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as such specified Person may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication, (a) Consolidated Interest Expense (excluding all non-cash
interest expense and amortization/accretion of original issue discount in
connection with the Specified Financings (including any original issue discount
created by fair value adjustments to existing Indebtedness as a result of
purchase accounting)) of such Person for such period, (b) all cash dividends
paid during such period (excluding items eliminated in consolidation) on any
series of Preferred Stock of such Person and (c) all cash dividends paid during
such period (excluding items eliminated in consolidation) on any series of
Disqualified Stock.

“Fixed GAAP Date” means the Closing Date, provided that at any time after the
Restatement Date, the Borrower may, by prior written notice to the
Administrative Agent, elect to change the Fixed GAAP Date to be the date
specified in such notice, and upon the date of such notice, the Fixed GAAP Date
shall be such date for all periods beginning on and after the date specified in
such notice.

“Fixed GAAP Terms” means (a) the definitions of the terms “Capitalized Lease
Obligations,” “Consolidated Depreciation and Amortization Expense,” “EBITDA,”

24

1003651351v23

--------------------------------------------------------------------------------

 

“Consolidated Interest Expense,” “Consolidated Net Income,” “Consolidated
Tangible Assets,” “Fixed Charge Coverage Ratio,” “Fixed Charges,”
“Indebtedness,” “Investments,” “Net Income,” “Senior Secured Indebtedness” and
“Senior Secured Indebtedness to EBITDA Ratio,” (b) all defined terms in this
Agreement to the extent used in or relating to any of the foregoing definitions,
and all ratios and computations based on any of the foregoing definitions, and
(c) any other term or provision of this Agreement or the other Loan Documents
that, at the Borrower’s election, may be specified by the Borrower by written
notice to the Administrative Agent from time to time.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from applicable governmental authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
applicable governmental authority to terminate any such Foreign Pension Plan, or
alleging the insolvency of any such Foreign Pension Plan, (d) the incurrence by
the Borrower or any Restricted Subsidiary of any liability under applicable law
on account of the complete or partial termination of such Foreign Pension Plan
or the complete or partial withdrawal of any participating employer therein or
(e) the occurrence of any transaction that is prohibited under any applicable
law and that could reasonably be expected to result in the incurrence of any
liability by the Borrower or any Restricted Subsidiary, or the imposition on the
Borrower or any Restricted Subsidiary of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case, with
respect to clauses (a) through (e), as could reasonably be expected to result in
material liability to the Borrower or any Restricted Subsidiary.

“Foreign Pension Plan” shall mean any employee benefit plan described in Section
4(b)(4) of ERISA sponsored or maintained by a Foreign Subsidiary that under
applicable law is required to be funded through a trust or other funding vehicle
other than a trust or funding vehicle maintained exclusively by a Governmental
Authority.

“Foreign Subsidiary” means (i) any Subsidiary of the Borrower not organized
under the laws of the United States, any state thereof or the District of
Columbia; (ii) any Subsidiary of the Borrower organized under the laws of the
United States, any state thereof or the District of Columbia if all or
substantially all of the assets of such Subsidiary consist of equity or debt of
one or more Subsidiaries described in clause (i) or this clause (ii); or
(iii) any Subsidiary of a Subsidiary described in clause (i) or (ii).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified

25

1003651351v23

--------------------------------------------------------------------------------

 

Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence.  If at any time the SEC permits or requires U.S.-domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Borrower may elect, by written notice
to the Administrative Agent, to use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
all periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition.  All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.04(i).

“guarantee” means  a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner including, without limitation, through letters of credit
or reimbursement agreements in respect thereof, of all or any part of any
Indebtedness or other obligations.

“Guarantee Obligation” means with respect to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such

26

1003651351v23

--------------------------------------------------------------------------------

 

guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors” means, collectively, the Restricted Subsidiaries of the Borrower
listed on Schedule I and each other Restricted Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

“Guaranty” means, collectively, the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit D, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender, a Term Lender, an Affiliate of a
Lender or an Affiliate of a Term Lender, or a Person that was at the time of
entering into a Swap Contract, a Lender, a Term Lender, an Affiliate of a Lender
or an Affiliate of a Term Lender, or that was a party to a Swap Contract as of
the Closing Date, in each case in its capacity as a party to a Swap Contract.

“Hedging Obligations” means, as to any Person, the obligations of such Person
pursuant to any Swap Contract.

“Holdco Senior Unsecured Notes” means Holdings’ 13.75% Senior Notes due 2019
issued pursuant to the Holdco Senior Unsecured Notes Indenture, and any
substantially similar senior notes exchanged therefor that have been registered
under the Securities Act, and as the same or such substantially similar notes
may be amended, supplemented, waived or otherwise modified from time to time,
and any Permitted Refinancing of any of the foregoing.

“Holdco Senior Unsecured Notes Indenture” means the Indenture dated as of July
20, 2011 between Wells Fargo Bank, National Association, as trustee, and
Holdings, as issuer, together with all instruments and other agreements in
connection therewith, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Holdings” means WMG Holdings Corp., a Delaware corporation and any successor in
interest thereto.

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

27

1003651351v23

--------------------------------------------------------------------------------

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary that
(i) (x) contributed 5% or less of EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, (y) had
consolidated assets representing 5% or less of Consolidated Tangible Assets as
of the end of the most recently ended financial period for which consolidated
financial statements of the Borrower are available and (z) is designated by the
Borrower as an Immaterial Subsidiary for the purposes of this definition; and
(ii) together with all other Immaterial Subsidiaries designated pursuant to the
preceding clause (i), (x) contributed 10% or less of EBITDA for the period of
the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which consolidated financial statements of the Borrower
are available, and (y) had consolidated assets representing 10% or less of
Consolidated Tangible Assets as of the end of the most recently ended financial
period for which consolidated financial statements of the Borrower are
available.  Any Subsidiary so designated as an Immaterial Subsidiary that fails
to meet the foregoing requirements as of the last day of the period of the most
recent four consecutive fiscal quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an
“Immaterial Subsidiary” hereunder until the date that is 60 days following the
date on which such annual or quarterly financial statements were required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b) with respect to such
period.

“Increase Supplement” has the meaning assigned to such term in Section 2.24(c).

“Incremental Commitment Amendment” has the meaning assigned to such term in
Section 2.24(d).

“Incremental Commitments” has the meaning assigned to such term in Section
2.24(a).

“Incremental Loans” has the meaning assigned to such term in Section 2.24(d).

“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.24(a).

“Incremental Revolving Loans” means any loans drawn under an Incremental
Revolving Commitment.

“incur” has the meaning assigned to such term in Section 7.01(a).

“Indebtedness” means

(a)any indebtedness (including principal and premium) of such Person, whether or
not contingent,

(i)in respect of borrowed money,

(ii)evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or, without double counting, reimbursement agreements in respect
thereof),

28

1003651351v23

--------------------------------------------------------------------------------

 

(iii)representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations) due more than twelve months
after such property is acquired, except (A) any such balance that constitutes a
trade payable or similar obligation to a trade creditor, in each case, accrued
in the ordinary course of business, and (B) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, and if not paid, after becoming due and payable; or

(iv)representing the net obligations under any Hedging Obligations, if and to
the extent that any of the foregoing Indebtedness (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP,

(b)Disqualified Stock of such Person,

(c)to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness of
another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

(d)to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided that the amount of Indebtedness of such Person
shall be the lesser of (A) the fair market value of such asset at such date of
determination (as determined in good faith by such Person) and (B) the amount of
such Indebtedness of such other Persons;

provided, however, that Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money shall be deemed not to
constitute Indebtedness.

“Indemnitee” has the meaning specified in Section 10.05(b).

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged.

“Information” has the meaning specified in Section 10.16.

“Initial Agreement” has the meaning assigned to such term in Section
7.07(b)(xii).

“Initial Issuing Bank” means Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as the issuer of Letters of Credit
hereunder.

“Initial Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make Loans hereunder (and to acquire participations
in Letters of Credit as provided for herein) as set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender assumed its
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to

29

1003651351v23

--------------------------------------------------------------------------------

 

time pursuant to assignments by or to such Lender pursuant to Section 10.04. As
of the date hereof, the aggregate amount of Initial Revolving Commitments equals
$180,000,000.

“Initial Revolving Commitment Period” means the period from and including the
Restatement Date to, but not including, the Initial Revolving Maturity Date, or
such earlier date as the Initial Revolving Commitments shall terminate as
provided herein.

“Initial Revolving Loans” means the revolving credit loans of each Lender
holding an Initial Revolving Commitment.

“Initial Revolving Maturity Date” means January 31, 2023; provided that in the
event more than $190.5 million of the aggregate principal amount of the
Borrower’s 2014 Unsecured Notes are outstanding on January 15, 2022, the
“Initial Revolving Maturity Date” shall mean January 15, 2022.

“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement, substantially in the forms attached to the Security Agreement,
together with each other intellectual property security agreement executed and
delivered pursuant to Section 6.12 or the Security Agreement.

“Intercreditor Agreement Supplement” has the meaning specified in Article IX.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months thereafter, as
the Borrower may elect; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period and (c) no Interest Period for any Loan shall extend beyond
the maturity date of such Loan.  Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

30

1003651351v23

--------------------------------------------------------------------------------

 

“Investment Grade Securities” means (1) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (2) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (3) investments in any fund that invests exclusively in
investments of the type described in clauses (1) and (2), which fund may also
hold immaterial amounts of cash pending investment or distribution; and (4)
corresponding instruments in countries other than the United States customarily
utilized for high-quality investments.

“Investments” means with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans (including guarantees), advances or capital contributions (excluding
accounts receivable, trade credit, advances to customers, commission, travel and
similar advances to officers, employees, directors and consultants, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property.

For the purposes of the definition of “Unrestricted Subsidiary” and Section
7.02, (i) “Investments” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (y) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the fair
market value of the net assets of such Subsidiary at the time of such
redesignation; (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value at the time of such
transfer, in each case as determined in good faith by the Borrower; and (iii)
any transfer of Capital Stock that results in an entity which became a
Restricted Subsidiary after the Closing Date ceasing to be a Restricted
Subsidiary shall be deemed to be an Investment in an amount equal to the fair
market value (as determined by the Board of Directors of the Borrower in good
faith as of the date of initial acquisition) of the Capital Stock of such entity
owned by the Borrower and the Restricted Subsidiaries immediately after such
transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

“IP Rights” has the meaning specified in Section 5.19.  

“IRS” means the United States Internal Revenue Service.

“ISP” has the meaning specified in Section 10.07.

31

1003651351v23

--------------------------------------------------------------------------------

 

“Issuing Bank” means each Initial Issuing Bank and any other Lender that may
become an Issuing Bank pursuant to Section 2.23(i) or (k).  The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates or branches of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.05(c).

“Joint Lead Arrangers” means Credit Suisse Securities (USA) LLC, Barclays Bank
PLC, Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc., Nomura
Securities International, Inc. and UBS Securities LLC, each in its capacity as a
Joint Lead Arranger under this Agreement.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement to be
entered into with the representative of Indebtedness secured by a Lien having
Junior Lien Priority substantially in the form attached as Annex B to the
Security Agreement or such other form reasonably satisfactory to the Applicable
Authorized Representative (as such term is defined in the Security Agreement).

“Junior Lien Priority” means, with respect to specified Indebtedness, secured by
a Lien on specified Collateral ranking junior to the Lien on such Collateral
securing the Revolving Facility Obligations or any Guaranty, as applicable,
either pursuant to the Junior Lien Intercreditor Agreement or one or more other
intercreditor agreements having terms no less favorable to the Lenders with
respect to such Collateral than the terms of the Junior Lien Intercreditor
Agreement, as determined in good faith by the Borrower.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.23.

“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The L/C Exposure of any Lender at any time shall equal
its Revolving Commitment Percentage of the aggregate L/C Exposure at such time.

“L/C Fronting Sublimit” means, (i) for any Initial Issuing Bank, the amount of
such Issuing Bank’s commitment to issue and to honor payment obligations under
Letters of Credit as set

32

1003651351v23

--------------------------------------------------------------------------------

 

forth on Schedule 2.01 and (ii) for any other Issuing Bank, the amount agreed
between such Issuing Bank and the Borrower.

“L/C Participation Fee” has the meaning assigned to such term in Section
2.05(c).

“Lender Joinder Agreement” has the meaning assigned to such term in Section
2.24(c).

“Lenders” means the several banks and other financial institutions from time to
time parties to this Agreement.

“Letter of Credit” means the Existing Letters of Credit and any standby letter
of credit issued pursuant to Section 2.23.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making such rates available) for
deposits in the currency in which the applicable Eurodollar Borrowing is
denominated (as set forth by any service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making such rates
available) an authorized information vendor for the purpose of displaying such
rates) for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in the currency in which the applicable Eurodollar Borrowing
is denominated are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the beginning of such Interest Period.

“Lien” means with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Limited Condition Transaction” means (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Borrower and
its Restricted Subsidiaries of any assets, business or Person or any other
Investment permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock requiring irrevocable notice
in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or prepayment.

33

1003651351v23

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, the Guaranty, the Letters of Credit, the
Security Agreement, the Junior Lien Intercreditor Agreement (on and after
execution thereof), each Other Intercreditor Agreement (on and after the
execution thereof), the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e) and any other Security Documents, each as amended,
supplemented, waived or otherwise modified from time to time.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loans” means the Initial Revolving Loans, Incremental Revolving Loans, Extended
Revolving Loans and Specified Refinancing Loans, as the context shall require.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Borrower or the Loan Parties
(taken as a whole) to perform their respective payment obligations under any
Loan Document to which the Borrower or any of the Loan Parties is a party or
(c) a material adverse effect on the rights and remedies of the Lenders under
the Loan Documents taken as a whole.

“Material Subsidiaries” means Restricted Subsidiaries of the Borrower
constituting, individually (or, solely for purposes of Section 8.01, in the
aggregate (as if such Restricted Subsidiaries constituted a single Subsidiary)),
a “significant subsidiary” in accordance with Rule 1-02 under Regulation S-X.

“Maturity Date” means the Initial Revolving Maturity Date, for any Extended
Tranche the “Maturity Date” set forth in the applicable Extension Amendment, for
any Incremental Commitments the “Maturity Date” set forth in the applicable
Incremental Commitment Amendment and for any Specified Refinancing Tranche the
“Maturity Date” set forth in the applicable Specified Refinancing Amendment, as
the context may require.

“Maximum Management Fee Amount” means the greater of (x) $8,897,000 plus, in the
event that the Borrower acquires (including by consolidation or merger),
directly or indirectly, any business, entity or operations following the
Restatement Date, an amount equal to 1.5% of the positive EBITDA of such
acquired business, entity or operations (as determined by the Sponsor in its
sole discretion) for the most recent four fiscal quarters prior to such
acquisition for which internal financial statements are available (or, if
earlier, were required to be delivered pursuant to Section 6.01(a) or (b)) as at
the date of such acquisition and (y) 1.5% of EBITDA of the Borrower for the most
recently completed fiscal year.

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Extension Condition” has the meaning assigned to such in Section
2.25(g).

“Modifying Lender” has the meaning assigned to such term in Section 10.08(i).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

34

1003651351v23

--------------------------------------------------------------------------------

 

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Lenders on the Closing Date together with each other mortgage to
secure any of the Obligations executed and delivered after the Closing Date.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Music Publishing Business” means the subsidiaries and assets constituting the
music publishing segment, as defined in the financial statements of the
Borrower.  At any point in time in which music publishing is not a reported
segment of the Borrower, “Music Publishing Business” shall refer to the business
that was previously included in this segment.

“Music Publishing Sale” means the sale of all or substantially all of the Music
Publishing Business, which, for the avoidance of doubt, may include assets
constituting a portion of the Recorded Music Business not to exceed 10% of the
total assets constituting the Recorded Music Business.

“Net Cash Proceeds” means, (a) with respect to the issuance of any Equity
Interest by the Borrower, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance over (ii) all taxes and
fees (including investment banking fees, underwriting discounts, commissions,
costs and other out-of-pocket expenses and other customary or reasonable
expenses) incurred by the Borrower in connection with such issuance and (b) with
respect to the incurrence or issuance of any Indebtedness by the Borrower and
its Subsidiaries, the excess, if any, of (i) the sum of the cash received in
connection with such incurrence or issuance over (ii) the investment banking
fees, underwriting discounts, commissions, costs, taxes paid or reasonably
estimated to be payable and other out-of-pocket expenses and other customary or
reasonable expenses, incurred by the Borrower or such Subsidiary in connection
with such incurrence or issuance.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends or accretion of any Preferred Stock.

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
Restricted Subsidiary in respect of any Asset Sale or Recovery Event, net of the
costs relating to such Asset Sale or Recovery Event, including, without
limitation, legal, accounting and investment banking fees, payments made in
order to obtain a necessary consent or required by applicable law, and brokerage
and sales commissions, any relocation expenses incurred as a result thereof,
other fees and expenses, including title and recordation expenses, taxes paid or
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), amounts applied or required to
be applied to the repayment of Indebtedness that is secured by the property or
assets that are the subject of such Asset Sale or Recovery Event (including in
respect of principal, premium, if any, and interest) or that is required to be
paid as a result of such transaction, and any deduction of appropriate amounts
to

35

1003651351v23

--------------------------------------------------------------------------------

 

be provided by the Borrower or any Restricted Subsidiary as a reserve in
accordance with GAAP against any liabilities associated with the asset disposed
of in such transaction and retained by the Borrower or any Restricted Subsidiary
after such sale or other disposition thereof, including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.

“Non-Consenting Lender” has the meaning assigned to such term in Section
10.08(f).

“Non-Defaulting Lender” means any Lender other than a Defaulting Lender.

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.25(e).

“Non-Modifying Lender” has the meaning assigned to such term in Section
10.08(i).

“Non-Recourse Acquisition Financing Indebtedness” means any Indebtedness
incurred by the Borrower or any Restricted Subsidiary to finance the
acquisition, exploitation or development of assets (including directly or
through the acquisition of entities holding such assets) not owned by the
Borrower or any of its Restricted Subsidiaries prior to such acquisition,
exploitation or development, which assets are used for the creation or
development of Product for the benefit of the Borrower, and in respect of which
the Person to whom such Indebtedness is owed has no recourse whatsoever to the
Borrower or any of its Restricted Subsidiaries for the repayment of or payment
of such Indebtedness other than recourse to the acquired assets or assets that
are the subject of such exploitation or development for the purpose of enforcing
any Lien given by the Borrower or such Restricted Subsidiary over such assets,
including the receivables, inventory, intangibles and other rights associated
with such assets and the proceeds thereof.

“Non-Recourse Product Financing Indebtedness” means any Indebtedness incurred by
the Borrower or any Restricted Subsidiary solely for the purpose of financing
(whether directly or through a partially-owned joint venture) the production,
acquisition, exploitation, creation or development of items of Product produced,
acquired, exploited, created or developed after the Closing Date (including any
Indebtedness assumed in connection with the production, acquisition, creation or
development of any such items of Product or secured by a Lien on any such items
of Product prior to the production, acquisition, creation or development
thereof) where the recourse of the creditor in respect of that Indebtedness is
limited to Product revenues generated by such items of Product or any rights
pertaining thereto and where the Indebtedness is unsecured save for Liens over
such items of Product or revenues and such rights, and any extension, renewal,
replacement or refinancing of such Indebtedness.  “Non-Recourse Product
Financing Indebtedness” excludes, for the avoidance of doubt, any Indebtedness
raised or secured against Product where the proceeds are used for any other
purposes.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount (a) was not previously included in
a calculation of EBITDA pursuant to clause (x)(13) of the definition thereof and
(b) was not previously applied in determining the permissibility of a
transaction under the Loan Documents where such

36

1003651351v23

--------------------------------------------------------------------------------

 

permissibility was (or may have been) contingent on receipt of such amount.  The
Borrower shall promptly notify the Administrative Agent of any application of
such amount as contemplated by clause (b) above.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).  

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) Revolving Facility Obligations, (y) obligations of
any Loan Party arising under any Secured Hedge Agreement (including any
guarantee thereof) and (z) Cash Management Obligations (including any guarantee
thereof).  Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Intercreditor Agreement” means an intercreditor agreement (other than the
Security Agreement and any Junior Lien Intercreditor Agreement) in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

“Parent” means any of Holdings, the Company (and any successor in interest
thereto), Airplanes Music LLC (and any successor in interest thereto), any Other
Parent, and any other Person that is a Subsidiary of Holdings, the Company (and
any successor in interest thereto), Airplanes Music LLC (and any successor in
interest thereto) or any Other Parent and of which the Borrower is a
Subsidiary.  As used herein, “Other Parent” means a Person of which the Borrower
becomes a Subsidiary after the Closing Date, provided that either
(x) immediately after the Borrower first becomes a Subsidiary of such Person,
more than 50% of the Voting Stock of such Person shall be held by one or more
Persons that held more than 50% of the Voting Stock of a Parent of the Borrower
immediately prior to the Borrower first becoming such Subsidiary or (y) such
Person shall be deemed not to be an Other Parent for the purpose of determining
whether a Change of Control shall have occurred by reason of the Borrower first
becoming a Subsidiary of such Person.

“Pari Passu Lien Priority” means, with respect to specified Indebtedness,
secured by a Lien on specified Collateral ranking equal with the Lien on such
Collateral securing the Revolving

37

1003651351v23

--------------------------------------------------------------------------------

 

Facility Obligations or any Guaranty, as applicable, either pursuant to the
Security Agreement or one or more other intercreditor agreements having terms no
less favorable to the Lenders in relation to the holders of such specified
Indebtedness with respect to such Collateral than the terms of the Security
Agreement, as determined in good faith by the Borrower.

“Participant Register” has the meaning specified in Section 10.04(f).

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Permitted Business Assets or a combination of Permitted Business
Assets and cash or Cash Equivalents between the Borrower or any of its
Restricted Subsidiaries and another Person.

“Permitted Business” means the media and entertainment business and any
services, activities or businesses incidental or directly related or similar
thereto, any line of business engaged in by the Borrower or any of its
Restricted Subsidiaries on the Closing Date or any business activity that is a
reasonable extension, development or expansion thereof or ancillary thereto.

“Permitted Business Assets” means assets (other than Cash Equivalents) used or
useful in a Permitted Business, provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Permitted Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Permitted Debt” has the meaning assigned to such term in Section 7.01(b).

“Permitted Equity Issuance” means any Equity Issuance (other than of
Disqualified Stock) of the Borrower, to the extent permitted hereunder, or any
Equity Issuance of any Parent.

“Permitted Holders” means any of the following:  (i) the Access Investors,
(ii) Edgar Bronfman Jr., (iii) any officer, director, employee or other member
of the management of any Parent, the Borrower or any of their respective
Subsidiaries, (iv) immediate family members (including spouses and direct
descendants) of a Person described in clause (ii) or (iii), (v) any trusts
created for the benefit of a Person or Persons described in clause (ii),
(iii) or (iv) or any trust for the benefit of any such trust, (vi) in the event
of the incompetence or death of any

38

1003651351v23

--------------------------------------------------------------------------------

 

Person described in clause (ii), (iii) or (iv), such Person’s estate, executor,
administrator, committee or other personal representative or beneficiaries, in
each case who at any particular date shall beneficially own or have the right to
acquire, directly or indirectly, Capital Stock of the Borrower or any direct or
indirect parent company of the Borrower, or (vii) any Person acting in the
capacity of an underwriter in connection with a public or private offering of
Capital Stock of any of the Borrower, Holdings or any of their respective direct
or indirect parent companies.

“Permitted Investment” means

(1)any Investment by the Borrower in any Restricted Subsidiary or by a
Restricted Subsidiary in the Borrower or another Restricted Subsidiary;

(2)any Investment in cash and Cash Equivalents or Investment Grade Securities;

(3)any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person that is engaged in a Permitted Business if, as a result of such
Investment, (A) such Person becomes a Restricted Subsidiary or (B) such Person,
in one transaction or a series of related transactions, is merged, consolidated
or amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary, and,
in each case, any Investment held by such Person; provided that such Investment
was not acquired by such Person in contemplation of such Person becoming a
Restricted Subsidiary or such merger, consolidation, amalgamation, transfer,
conveyance or liquidation;

(4)any Investment in securities or other assets not constituting cash or Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the provisions described in Section 7.03 or any
other disposition of assets not constituting an Asset Sale;

(5)any Investment existing on the Restatement Date or made pursuant to binding
commitments in effect on the Restatement Date or an Investment consisting of any
modification, replacement, renewal or extension of any Investment or binding
commitment existing on the Restatement Date; provided that the amount of any
such Investment or binding commitment may be increased (x) as required by the
terms of such Investment or binding commitment as in existence on the
Restatement Date or (y) as otherwise permitted under this Agreement;

(6)loans and advances to, or guarantees of Indebtedness of, employees not in
excess of $25.0 million in the aggregate outstanding at any one time;

(7)any investment acquired by the Borrower or any Restricted Subsidiary (A) in
exchange for any other Investment or accounts receivable held by the Borrower or
any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, (B) in satisfaction of judgments
against other Persons or (C) as a result of a foreclosure by the Borrower or any
Restricted Subsidiary with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

39

1003651351v23

--------------------------------------------------------------------------------

 

(8)Hedging Obligations permitted under Section 7.01(b)(ix);

(9)(1) loans and advances to officers, directors and employees (x) for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practice or (y) to fund such Person’s purchases of Equity Interests of the
Borrower or any of its direct or indirect parent companies in an aggregate
principal amount (net of any proceeds of such loans and advances used to
purchase Equity Interests of the Borrower or contributed to the equity capital
thereof) not to exceed, in the case of this clause (y), $25.0 million
outstanding at any time and (2) promissory notes of any officer, director,
employee or other member of the management of any Parent, the Borrower or any of
their respective Subsidiaries acquired (other than for cash) in connection with
the issuance of Capital Stock of the Borrower or any Parent (including any
options, warrants or other rights in respect thereof) to such Person;

(10)any advance directly or indirectly related to royalties or future profits
(whether or not recouped), directly or indirectly (including through capital
contributions or loans to an entity or joint venture relating to such artist(s)
or writer(s)), to one or more artists or writers pursuant to label and license
agreements, agreements with artists/writers and related ventures, pressing and
distribution agreements, publishing agreements and any similar contract or
agreement entered into from time to time in the ordinary course of business;

(11)any Investment by the Borrower or a Restricted Subsidiary in a Permitted
Business in an aggregate amount, taken together with all other Investments made
pursuant to this clause (11) that are at that time outstanding (without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash and/or marketable securities), not to exceed
the greater of $150.0 million and 13.0% of Consolidated Tangible Assets;

(12)Investments the payment for which consists of Equity Interests of the
Borrower or any of its direct or indirect parent companies or employee
investment vehicles (exclusive of Disqualified Stock);

(13)guarantees (including Guarantees) of Indebtedness permitted under Section
7.01 and performance guarantees consistent with past practice or in the ordinary
course of business and the creation of Liens on the assets of the Borrower or
any restricted subsidiary in compliance with the covenant described under
Section 7.05;

(14)any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with the provisions of Section 7.04 (except transactions
described in Section 7.04(b)(ii), (vi) and (vii));

40

1003651351v23

--------------------------------------------------------------------------------

 

(15)Investments by the Borrower or a Restricted Subsidiary in joint ventures
engaged in a Permitted Business in an aggregate amount, taken together with all
other Investments made pursuant to this clause (15) that are at that time
outstanding, not to exceed the greater of $100.0 million and 9.0% of
Consolidated Tangible Assets;

(16)Investments consisting of licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons;

(17)any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified
Securitization Financing or any related Indebtedness; provided, however, that
any Investment in a Securitization Subsidiary is in the form of a Purchase Money
Note, contribution of additional Securitization Assets or an equity interest;

(18)additional Investments in an aggregate amount, taken together with all other
Investments made pursuant to this clause (18) that are at that time outstanding
(without giving effect to the sale of an Unrestricted Subsidiary to the extent
the proceeds of such sale do not consist of cash or marketable securities), not
to exceed the greater of (a) $100.0 million and (b) 9.0% of Consolidated
Tangible Assets;

(19)any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; and

(20)Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers’ compensation, performance and similar deposits
entered into in the ordinary course of business.

“Permitted Liens” means the following types of Liens:

(1)deposits of cash or government bonds made in the ordinary course of business
to secure surety or appeal bonds to which such Person is a party;

(2)Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business or consistent with
past practice;

(3)Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, however, that such Liens may not extend to
any other property owned by the Borrower or any Restricted Subsidiary;

41

1003651351v23

--------------------------------------------------------------------------------

 

(4)Liens existing on property of a Person at the time such Person becomes a
Subsidiary of the Borrower (or at the time the Borrower or a Restricted
Subsidiary acquires such property, including any acquisition by means of a
merger or consolidation with or into the Borrower or any Restricted Subsidiary);
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, however, that
such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate; provided,
further, that for purposes of this clause (4), if a Person other than the
Borrower is the Successor Borrower with respect thereto, any Subsidiary thereof
shall be deemed to become a Subsidiary of the Borrower, and any property or
assets of such Person or any such Subsidiary shall be deemed acquired by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Borrower;

(5)Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 7.01;

(6)Liens on cash deposits or property constituting Cash Equivalents securing
Hedging Obligations not prohibited by this Agreement;

(7)Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(8)Liens in favor of the Borrower or any Restricted Subsidiary;

(9)Liens existing on the Restatement Date (other than Liens securing
Indebtedness under this Agreement and the other Loan Documents, the Senior Term
Loan Agreement, the 2014 Senior Secured Notes and the 2016 Senior Secured Notes)
and Liens to secure any Indebtedness that is incurred to refinance any
Indebtedness that has been secured by a Lien (A) existing on the Restatement
Date (other than under this Agreement, the Senior Term Loan Credit
Agreement,  the 2014 Senior Secured Notes or the 2016 Senior Secured Notes) or
(B) referred to in clauses (3), (4) and (19)(B) of this definition; provided,
however, that in each case, such Liens (x) are no less favorable to the Lenders
and are not more favorable to the lienholders with respect to such Liens than
the Liens in respect of the Indebtedness being refinanced; and (y) do not extend
to or cover any property or assets of the Borrower or any of its Restricted
Subsidiaries not securing the Indebtedness so refinanced;

(10)Liens on Securitization Assets and related assets of the type specified in
the definition of “Securitization Financing” incurred in connection with any
Qualified Securitization Financing;

(11)Liens for taxes, assessments or other governmental charges or levies not yet
delinquent for a period of more than 30 days, or which are being contested in
good faith by

42

1003651351v23

--------------------------------------------------------------------------------

 

appropriate proceedings promptly instituted and diligently conducted, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge,
levy or claim is to such property;

(12)judgment Liens in respect of judgments that do not constitute an Event of
Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

(13)pledges, deposits or other Liens under workers’ compensation, unemployment
insurance and other social security laws or regulations, or deposits to secure
the performance of tenders, contracts (other than for the payment of
Indebtedness) or leases, or deposits or other Liens to secure public or
statutory obligations, or deposits or other Liens as security for contested
taxes or import or customs duties or for the payment of rent, or deposits or
other Liens securing liabilities to insurance carriers under insurance or
self-insurance arrangements, in each case incurred in the ordinary course of
business or consistent with past practice;

(14)Liens imposed by law, including carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not overdue by more than
30 days or, if more than 30 days overdue, are unfiled and no other action has
been taken to enforce such Lien, or which are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted;

(15)survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of business or to the ownership of
properties that do not in the aggregate materially adversely affect the value of
said properties or materially impair their use in the operation of the business;

(16)any lease, license, sublease or sublicense granted to or from any Person in
the ordinary course of business that is not granted for the purpose of securing
any Indebtedness of the Borrower or any Restricted Subsidiary owing to such
lessee, licensee, sublessee or sublicensee;

(17)banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution,
provided that (a) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower in
excess of those set forth by regulations promulgated by the Federal Reserve
Board or other applicable law and (b) such deposit account is not intended by
the Borrower or any Restricted Subsidiary to provide collateral to the
depositary institution;

43

1003651351v23

--------------------------------------------------------------------------------

 

(18)Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(19)(A) other Liens securing Indebtedness for borrowed money with respect to
property or assets with an aggregate fair market value (valued at the time of
creation thereof) of not more than $25.0 million at any time and (B) Liens
securing Indebtedness incurred to finance the construction, purchase or lease
of, or repairs, improvements or additions to, property of such Person; provided,
however, that (x) the Lien may not extend to any other property (except for
accessions to such property) owned by such Person or any of its Restricted
Subsidiaries at the time the Lien is incurred, (y) such Liens attach
concurrently with or within 270 days after the acquisition, repair, replacement,
construction or improvement (as applicable) of the property subject to such
Liens and (z) with respect to Capitalized Lease Obligations, such Liens do not
at any time extend to or cover any assets (except for accessions to such assets)
other than the assets subject to such Capitalized Lease Obligations; provided
that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

(20)Liens to secure Non-Recourse Product Financing Indebtedness permitted to be
incurred pursuant to Section 7.01(b)(xviii), which Liens may not secure
Indebtedness other than Non-Recourse Product Financing Indebtedness and which
Liens may not attach to assets other than the items of Product acquired,
exploited, created or developed with the proceeds of such Indebtedness and Liens
to secure Non-Recourse Acquisition Financing Indebtedness permitted to be
incurred pursuant to Section 7.01(b)(xviii), which Liens may not secure
Indebtedness other than Non-Recourse Acquisition Financing Indebtedness and
which Liens may not attach to assets other than the assets acquired, exploited,
created or developed with the proceeds of such Indebtedness;

(21)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(22)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(23)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary that permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

44

1003651351v23

--------------------------------------------------------------------------------

 

(24)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(25)Liens incurred to secure Obligations in respect of any Indebtedness
permitted to be incurred pursuant to Section 7.01(b)(iv) and (xx);

(26)Liens securing (i) Indebtedness in an aggregate principal amount (as of the
date of incurrence of any such Indebtedness and after giving pro forma effect to
the incurrence thereof and the application of the net proceeds therefrom (or as
of the date of the initial borrowing of such Indebtedness after giving pro forma
effect to the incurrence of the entire committed amount of such Indebtedness)),
not exceeding the greater of (A) $2,275.0 million and (B) the maximum aggregate
principal amount of Senior Secured Indebtedness that could be incurred without
exceeding a Senior Secured Indebtedness to EBITDA Ratio for the Borrower of 4.50
to 1.00, (ii) Revolving Credit Agreement Indebtedness not to exceed at any time
outstanding $180.0 million and (iii) Indebtedness in an amount not to exceed
$300.0 million pursuant to Section 2.6 of the Senior Term Loan Agreement as in
effect on the date hereof;

(27)Liens securing (A) interest rate or currency swaps, caps or collars or other
Hedging Obligations entered into to hedge the Borrower’s or any Guarantor’s
exposure with respect to activities not prohibited under this Agreement and
(B) obligations in respect of any overdraft and related liabilities arising from
treasury, depositary and cash management services or any automated clearing
house transfers of funds;

(28)any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(29)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

(30)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(31)Liens on the assets of a non-guarantor Subsidiary securing Indebtedness or
other obligations of a non-Guarantor Subsidiary;

(32)Liens on cash advances in favor of the seller of any property to be acquired
in an Investment permitted under this Agreement to be applied against the
purchase price for such Investment; and

(33)other Liens securing obligations incurred in the ordinary course of business
which obligations (at the time of incurrence thereof) do not exceed the greater
of $50.0 million and 5.0% of Consolidated Tangible Assets at any one time
outstanding.

45

1003651351v23

--------------------------------------------------------------------------------

 

For purposes of determining compliance with any U.S. dollar-denominated
restriction in this definition, the U.S. dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such U.S. dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of, premium, if any, and accrued interest
on, the Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased plus any fees, premiums, underwriting discounts, costs and expenses
relating to such extension, replacement, refunding, refinancing, renewal or
defeasance.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof (less any original issue discount, if applicable)
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed, replaced, exchanged or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and discounts, commissions and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement, exchange or extension and by an
amount equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.01, (b) such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and, if applicable, has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended, (c) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement, exchange or extension is
subordinated in right of payment to the Obligations on terms, taken as a whole,
at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended, (d) the terms and conditions (including, if
applicable, as to collateral but excluding interest rate, fees, original issue
discount and redemption premium), taken as a whole, of any such modified,
refinanced, refunded, renewed, replaced, exchanged or extended Indebtedness are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions, taken as a whole, of the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended and (e) such
modification, refinancing, refunding, renewal, replacement, exchange or
extension is incurred by the Person who is the obligor or a guarantor (or any
successor thereto) of the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

46

1003651351v23

--------------------------------------------------------------------------------

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 10.01.

“Pledged Debt” has the meaning assigned to such term in the Security Agreement.

“Preferred Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) that by their terms
are preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City.  Each change in the Prime Rate shall be effective as of the
opening of business on the date such change is announced as being
effective.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available.

“Product” means any music (including musical and audio visual recordings,
musical performance, songs and compositions and also includes mail order music
and activities relating or incidental to music such as touring, merchandising
and artist management), music copyright, motion picture, television programming,
film, videotape, digital file, video clubs, DVD manufactured or distributed or
any other product produced for theatrical, non-theatrical or television release
or for release in any other medium in each case whether recorded on film,
videotape, cassette, cartridge, disc or on or by any other means, method,
process or device, whether now known or hereafter developed, with respect to
which the Borrower or any Restricted Subsidiary (a) is an initial copyright
owner or (b) acquires (or will acquire upon delivery) an equity interest,
license, sublicense or administration or distribution right.

“Public Lender” has the meaning specified in Section 10.01.

“Purchase Money Note” means a promissory note of a Securitization Subsidiary
evidencing a line of credit, which may be irrevocable, from Holdings or any
Subsidiary of Holdings to a Securitization Subsidiary in connection with a
Qualified Securitization Financing, which note is intended to finance that
portion of the purchase price that is not paid in cash or a contribution of
equity and which (a) shall be repaid from cash available to the Securitization
Subsidiary, other than (i) amounts required to be established as reserves,
(ii) amounts paid to investors in respect of interest, (iii) principal and other
amounts owing to such investors and (iv) amounts paid in connection with the
purchase of newly generated receivables and (b) may be subordinated to the
payments described in clause (a).

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Permitted Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Board of
Directors of the Borrower in good faith.

47

1003651351v23

--------------------------------------------------------------------------------

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions:  (i) the Board of
Directors of the Borrower shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary, (ii) all sales of
Securitization Assets and related assets to the Securitization Subsidiary are
made at fair market value (as determined in good faith by the Borrower) and
(iii) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.  The grant of a security
interest in any Securitization Assets of the Borrower or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure Indebtedness
hereunder and under any other Credit Agreement or any permitted additional
Indebtedness with Pari Passu Lien Priority and any Refinancing Indebtedness with
respect thereto shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by the Borrower or any Parent of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
United States Securities Act of 1933 (whether alone or in connection with a
secondary public offering).

“Receivable” means a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

“Recorded Music Business” means the subsidiaries and assets constituting the
recorded music segment, as defined in the financial statements of the
Borrower.  At any point in time in which recorded music is not a reported
segment of the Borrower, “Recorded Music Business” shall refer to the business
that was previously included in this segment.

“Recorded Music Sale” means the sale of all or substantially all of the Recorded
Music Business, which, for the avoidance of doubt, may include assets
constituting a portion of the Music Publishing Business not to exceed 10% of the
total assets constituting the Music Publishing Business.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party giving rise to Net Proceeds to such Loan Party, as the case
may be, in excess of $10.0 million, to the extent that such settlement or
payment does not constitute reimbursement or compensation for amounts previously
paid by the Borrower or any other Loan Party in respect of such casualty or
condemnation.

“Reference Date” means July 20, 2011.

“Refinancing Agreement” has the meaning assigned to such term in Section
7.07(b)(xii).

“Refinancing Indebtedness” has the meaning assigned to such term in Section
7.01(b)(xiii).

48

1003651351v23

--------------------------------------------------------------------------------

 

“Register” has the meaning specified in Section 10.04(d).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30 day notice period is waived
under Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or
any successor regulation thereto.

“Required Lenders” means Lenders the Revolving Commitment Percentage of which
aggregate to more than 50.0%; provided that the Commitments (or, if the
Commitments have terminated or expired, all Loans and interests in L/C Exposure)
held or deemed held by Defaulting Lenders shall be excluded for purposes of
making a determination of Required Lenders.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

“Responsible Officer” means the chief executive officer, director, president,
vice president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Restatement Date, any vice president, secretary or
assistant secretary.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning assigned to such term in Section
7.02(a)(iv).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retired Capital Stock” has the meaning assigned to such term in Section
7.02(b)(ii)(A).

“Revaluation Date” means (a) with respect to a Eurodollar Loan denominated in an
Alternative Currency, each of the following:  (i) each date of a Borrowing
thereof and (ii) each date of a continuation thereof pursuant to Section 2.10
and (b) with respect to Letters of Credit denominated in an Alternative
Currency, (i) each date of issuance thereof, (ii) each date of amendment (if
such amendment increases the amount thereof) and (iii) each date of any payment
by the respective Issuing Bank thereof.

49

1003651351v23

--------------------------------------------------------------------------------

 

“Revolving Commitment Percentage” means as to any Lender, the percentage of the
aggregate Commitments constituted by its Commitment (or, if the Commitments have
terminated or expired, the percentage which (a) the sum of (i) such Lender’s
then outstanding Loans plus (ii) such Lender’s interests in the aggregate L/C
Exposure then outstanding then constitutes of (b) the sum of (i) the aggregate
Loans of all the Lenders then outstanding plus (ii) the aggregate L/C Exposure
then outstanding); provided that for purposes of Section 2.22, “Revolving
Commitment Percentage” shall mean the percentage of the aggregate Commitments
(disregarding the Commitment of any Defaulting Lender to the extent its L/C
Exposure is reallocated to the Non-Defaulting Lenders) constituted by such
Lender’s Commitment.

“Revolving Commitment Period” means the Initial Revolving Commitment Period, the
“Revolving Commitment Period” in respect of any Tranche of Extended Revolving
Commitments as set forth in the applicable Extension Amendment, the “Revolving
Commitment Period” in respect of any Tranche of Incremental Revolving
Commitments as set forth in the applicable Incremental Commitment Amendment or
the “Revolving Commitment Period” in respect of any Tranche of Specified
Refinancing Facilities as set forth in the applicable Specified Refinancing
Amendment, as the context may require.

“Revolving Credit Agreement Indebtedness” means Indebtedness in an aggregate
principal amount not exceeding $180.0 million outstanding under this Agreement,
including any guarantees, collateral documents and other instruments, agreements
and documents executed or delivered pursuant to or in connection herewith, as
the same may be refunded, refinanced, restructured, replaced, renewed, repaid or
extended from time to time (whether in whole or in part, whether with the
original agent and lenders or other agents and lenders or otherwise, and whether
provided under this Agreement, any other revolving credit agreement, or one or
more other credit or financing agreements with a revolving financing component
(to the extent of such component)), and in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, and including any
agreement changing maturity or increasing the Indebtedness incurred or available
to be borrowed (provided that any such increase shall not be deemed to increase
the $180.0 million maximum principal amount of Revolving Credit Agreement
Indebtedness provided for in this definition), or otherwise altering the terms
and conditions thereof or hereof.

“Revolving Exposure” means at any time the Dollar Equivalent of the aggregate
principal amount at such time of all outstanding Loans. The Revolving Exposure
of any Lender at any time shall equal its Revolving Commitment Percentage of the
aggregate Revolving Exposure at such time.

“Revolving Facility Obligations” means obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, fees and interest
(including interest accruing during (or that would accrue but for) the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on and
reimbursement obligations in connection with the Loans and Letters of Credit,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment, upon the drawing thereof or otherwise and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise

50

1003651351v23

--------------------------------------------------------------------------------

 

(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower and the other Loan
Parties under this Agreement and the other Loan Documents.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section 2.25 Additional Amendment” has the meaning assigned to such term in
Section 2.25(c).

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is outstanding as of the Closing Date or that is entered into by and
between any Loan Party and any Hedge Bank, and that is designated by the
Borrower in writing to the Administrative Agent as being a “secured revolving
loan hedge agreement” as of the Closing Date or, if later, as of the time of
entering into such Swap Contract.

“Secured Parties” means, collectively, the Collateral Agent, the Administrative
Agent, the Lenders, the Hedge Banks, the cash management banks with respect to
Cash Management Obligations and each sub-agent appointed by the Administrative
Agent from time to time pursuant to Article IX.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securitization Assets” means any accounts receivable or catalog, royalty or
other revenue streams from sales of Product subject to a Qualified
Securitization Financing.

“Securitization Fees” means reasonable distributions or payments made directly
or by means of discounts with respect to any participation interest issued or
sold in connection with, and other fees paid to a Person that is not a
Securitization Subsidiary in connection with, any Qualified Securitization
Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by Holdings or any of its Subsidiaries pursuant to which
Holdings or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Securitization Subsidiary (in the case of a transfer by Holdings or any of
its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets (whether now existing or arising in the future) of
Holdings or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Securitization Assets, all
contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets and any Swap Contracts entered into by Holdings
or any such Subsidiary in connection with such Securitization Assets.

51

1003651351v23

--------------------------------------------------------------------------------

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off-set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a Wholly Owned Subsidiary of Holdings (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Holdings or any Subsidiary of Holdings makes an Investment
and to which Holdings or any Subsidiary of Holdings transfers Securitization
Assets and related assets) which engages in no activities other than in
connection with the financing of Securitization Assets of Holdings or its
Subsidiaries, all proceeds thereof and all rights (contractual and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of Holdings or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of Holdings (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Borrower or any other Subsidiary of Holdings in any way
other than pursuant to Standard Securitization Undertakings or (iii) subjects
any property or asset of Holdings, the Borrower or any other Subsidiary of
Holdings, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which none of Holdings, the Borrower or any other Subsidiary of Holdings has any
material contract, agreement, arrangement or understanding other than on terms
which Holdings reasonably believes to be no less favorable to Holdings, the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of Holdings and (c) to which none of Holdings,
the Borrower or any other Subsidiary of Holdings has any obligation to maintain
or preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.  Any such designation by the Board of
Directors of Holdings or such other Person shall be evidenced to the
Administrative Agent by delivering to the Administrative Agent a certified copy
of the resolutions of the Board of Directors of Holdings or such other Person
giving effect to such designation and a certificate of a Responsible Officer
certifying that such designation complied with the foregoing conditions.

“Security Agreement” means the Security Agreement delivered to the Collateral
Agent as of the Closing Date, substantially in the form of Exhibit E hereto, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

“Security Documents” means the Security Agreement, each Security Agreement
Supplement (as defined in the Security Agreement) and any mortgages, security
agreements, pledge agreements, Intellectual Property Security Agreements or
other instruments evidencing or creating Liens on the assets of Holdings and the
Loan Parties to secure the Obligations delivered to the Collateral Agent and the
Lenders pursuant to Section 6.12, as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, executed by the
Loan Parties and Holdings, together with each other security agreement
supplement executed and delivered pursuant to Section 6.12 and each other
applicable joinder agreement.

52

1003651351v23

--------------------------------------------------------------------------------

 

“Senior Secured Indebtedness” means, with respect to any Person, the aggregate
amount, without duplication, of Indebtedness for borrowed money of such Person
as of the end of the most recently ended fiscal quarter for which internal
financial statements are available plus the amount of any Indebtedness for
borrowed money of such Person incurred subsequent to the end of such fiscal
quarter and minus the amount of any Indebtedness for borrowed money of such
Person redeemed, repaid, retired or extinguished subsequent to the end of such
fiscal quarter, as determined in accordance with GAAP, secured by Liens other
than Liens permitted by Section 7.05 (excluding Liens permitted by clause (26)
of “Permitted Liens,” provided that, except in connection with the calculation
of the Senior Secured Indebtedness to EBITDA Ratio for purposes of Section 7.08,
Revolving Credit Agreement Indebtedness so secured shall be excluded from the
calculation of Senior Secured Indebtedness).

In addition, to the extent that any Indebtedness is incurred pursuant to Section
7.01(b)(i)(I)(B) or secured by any Lien pursuant to clause (26)(i)(B) of
“Permitted Liens,” such Indebtedness may be refinanced from time to time with
other Indebtedness (including by Indebtedness refinancing any such refinancing
Indebtedness) in an aggregate principal amount (or if issued with original issue
discount, an aggregate issue price) not exceeding the principal amount of, and
premium (if any) and accrued interest on, the Indebtedness being refinanced plus
any fees, premiums, underwriting discounts, costs and expenses relating to such
refinancing, and such refinancing Indebtedness may be secured by any Lien,
without further compliance with the Senior Secured Indebtedness to EBITDA Ratio
thereunder.

“Senior Secured Indebtedness to EBITDA Ratio” means, with respect to the
Borrower, the ratio of (x) the Borrower’s Senior Secured Indebtedness, minus an
amount of cash and Cash Equivalents held by the Borrower and its Restricted
Subsidiaries as of the date of determination not exceeding $200.0 million, to
(y) the Borrower’s EBITDA for the most recently ended four full fiscal quarters
for which internal financial statements are available (or, if earlier, were
required to be delivered pursuant to Section 6.01(a) or Section 6.01(b))
immediately preceding the date on which such event for which such calculation is
being made shall occur (the “Measurement Period”).

Except in connection with the calculation of the Senior Secured Indebtedness to
EBITDA Ratio for purposes of Section 7.08, for purposes of making the
computation referred to above, if any Specified Transaction has been made by the
Borrower or any of its Restricted Subsidiaries during the Measurement Period or
subsequent to the Measurement Period and on or prior to the date of
determination of the Senior Secured Indebtedness to EBITDA Ratio, the Senior
Secured Indebtedness to EBITDA Ratio shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and the change in EBITDA
resulting therefrom) had occurred on the first day of the Measurement
Period.  If, since the beginning of such Measurement Period, any Person became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries and, since the beginning of such Measurement Period,
such Person shall have made any Specified Transaction that would have required
adjustment pursuant to the immediately preceding sentence if made by the
Borrower or a Restricted Subsidiary since the beginning of such Measurement
Period, then the Senior Secured Indebtedness to EBITDA Ratio shall be calculated
giving pro forma effect thereto for such period as if such Specified Transaction
had occurred at the beginning of such Measurement Period.

53

1003651351v23

--------------------------------------------------------------------------------

 

For purposes of this definition, whenever pro forma effect is to be given to any
Specified Transaction (including the Transactions and the 2011 Transactions),
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower and may include, for the
avoidance of doubt, cost savings and synergies resulting from or related to any
such Specified Transaction (including the Transactions and the 2011
Transactions) which is being given pro forma effect that have been or are
expected to be realized and for which the actions necessary to realize such cost
savings and synergies are taken or expected to be taken no later than 12 months
after the date of any such Specified Transaction (in each case as though such
cost savings and synergies had been realized on the first day of the applicable
Measurement Period).

In the event that any calculation of the Senior Secured Indebtedness to EBITDA
Ratio shall be made as of the date of the initial borrowing of any applicable
Indebtedness after giving pro forma effect to the entire committed amount of
such Indebtedness (as contemplated by Section 7.01(b)(i)(I)(B) and clause
(26)(i)(B) of “Permitted Liens”), such committed amount may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, and secured by
Liens without further compliance with such ratio, provided that such committed
amount shall be included as outstanding Indebtedness in any subsequent
calculation of the Senior Secured Indebtedness to EBITDA Ratio, to the extent
the commitment therefor then remains outstanding.

“Senior Term Loan Agreement” means that certain credit agreement, dated on or
about the Closing Date, by and among the Borrower, Credit Suisse AG, as the
administrative agent, and the lenders party thereto, as the same may be amended,
amended and restated, supplemented, waived or otherwise modified from time to
time.

“Senior Term Loan Facility” means the term loan facility made available under
the Senior Term Loan Agreement, including any guarantees, collateral documents,
instruments and agreements executed in connection therewith.

“Senior Term Loan Facility Documents” means the “Loan Documents” as defined in
the Senior Term Loan Agreement, as the same may be amended, supplemented,
waived, otherwise modified, extended, renewed, refinanced or replaced from time
to time.

“Senior Unsecured Notes” means the Borrower’s 11.50% Senior Notes due 2018
issued pursuant to the Senior Unsecured Notes Indenture, and any substantially
similar senior notes exchanged therefor that have been registered under the
Securities Act, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time, and any
Permitted Refinancing of any of the foregoing.

“Senior Unsecured Notes Indenture” means the Indenture dated as of July 20, 2011
among Wells Fargo Bank, National Association, as trustee, the Borrower, as
issuer, and the guarantors party thereto, as the same may be amended or
supplemented from time to time.

54

1003651351v23

--------------------------------------------------------------------------------

 

“Solvent” and “Solvency” with respect to the Borrower and its Subsidiaries on a
consolidated basis, means (i) the Fair Value and Present Fair Salable Value of
the assets of the Borrower and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities; (ii) the Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Subsidiaries taken as a whole will be able to pay
their Stated Liabilities and Identified Contingent Liabilities as they mature
(all capitalized terms used in this definition (other than “Borrower” and
“Subsidiary” which have the meanings set forth in this Agreement) shall have the
meaning assigned to such terms in the form of solvency certificate attached
hereto as Exhibit F.

“Special Purpose Entity” means (x) any Special Purpose Subsidiary or (y) any
other Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets.

“Special Purpose Subsidiary” means any Subsidiary of the Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time) and other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto
and/or (ii) owning or holding Capital Stock of any Special Purpose Subsidiary
and/or engaging in any financing or refinancing in respect thereof, and (y) any
business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Borrower.

“Specified Debt” means, collectively, the Indebtedness under the Senior Term
Loan Facility, the 2014 Senior Secured Notes, the 2014 Unsecured Notes and the
2016 Senior Secured Notes.

“Specified Existing Tranche” has the meaning assigned to such term in Section
2.25(a).

“Specified Financings” means the financings included in the Transactions and the
2011 Transactions.

“Specified Refinancing Amendment” means an amendment to this Agreement effecting
the incurrence of Specified Refinancing Facilities in accordance with Section
2.26.

“Specified Refinancing Commitment” means as to any Lender, its obligation to
make Specified Refinancing Loans to, and/or participate in Letters of Credit
issued on behalf of, the Borrower.

“Specified Refinancing Facilities” has the meaning assigned to such term in
Section 2.26(a).

“Specified Refinancing Lenders” has the meaning assigned to such term in Section
2.26(b).

“Specified Refinancing Loans” has the meaning assigned to such term in Section
2.26(a).

55

1003651351v23

--------------------------------------------------------------------------------

 

“Specified Refinancing Tranche” means Specified Refinancing Facilities with the
same terms and conditions made on the same day and any Supplemental Revolving
Commitments and Loans in respect thereof, as applicable, added to such Tranche
pursuant to Section 2.24.

“Specified Transaction” means (a) any designation of operations or assets of the
Borrower or a Restricted Subsidiary as discontinued operations (as defined under
GAAP), (b) any Investment that results in a Person becoming a Restricted
Subsidiary, (c) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement, (d) any purchase or
other acquisition of a business of any Person, of assets constituting a business
unit, line of business or division of any Person or (e) any Asset Sale or other
disposition (i) that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower or (ii) of a business, business unit, line of
business or division of the Borrower or a Restricted Subsidiary, in each case
whether by merger, consolidation or otherwise.

“Sponsor” means Access Industries, Inc. and any successor in interest thereto.

“Sponsor Management Agreement” means the Management Agreement, dated July 20,
2011, by and among the Company, Holdings and the Sponsor and/or its Affiliates,
as the same may be amended, supplemented, waived or otherwise modified from time
to time, provided that the Sponsor Management Agreement as so amended,
supplemented, waived or otherwise modified (other than in the case of an
amendment to effect the Borrower becoming a party to or otherwise bound by the
Sponsor Management Agreement) is not materially less advantageous to the Lenders
in the good faith judgment of the Board of Directors of the Borrower than the
Sponsor Management Agreement as in effect on the Closing Date.

“Spot Rate” for a currency means the rate determined in good faith by the
Administrative Agent or the applicable Issuing Bank to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for such currency; provided further that the
applicable Issuing Bank may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“SPV” has the meaning specified in Section 10.04(i).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any Subsidiary of Holdings
which the Borrower has determined in good faith to be customary in a
Securitization Financing, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

56

1003651351v23

--------------------------------------------------------------------------------

 

“Stated Maturity” means with respect to any installment of interest or principal
on any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
(the “Board”) and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D.  Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling”, “GBP” and “£” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means (a) with respect to the Borrower, indebtedness
of the Borrower that is by its terms subordinated in right of payment to the
Loans and (b) with respect to any Guarantor, any Indebtedness of such Guarantor
that is by its terms subordinated in right of payment to its Guaranty.

“Subsidiary” means, with respect to any specified Person:

(1)any corporation, association or other business entity, of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

(2)any partnership, joint venture, limited liability company or similar entity
of which (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise and (y) such Person or any Wholly Owned Restricted Subsidiary of such
Person is a controlling general partner or otherwise controls such entity.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantee” means the guaranty of the Revolving Facility Obligations
of the Borrower under the Loan Documents provided pursuant to the Guaranty.

57

1003651351v23

--------------------------------------------------------------------------------

 

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Successor Borrower” has the meaning assigned to such term in Section 7.06(a).

“Supplemental Revolving Commitments” has the meaning assigned to such term in
Section 2.24(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any such Master Agreement.

“Syndication Agents” means Barclays Bank PLC, Goldman Sachs Bank USA, Morgan
Stanley Senior Funding, Inc. and UBS Securities LLC, as Syndication Agents under
the Loan Documents.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority.

“Term Lender” means a lender under any Senior Term Loan Facility.  

“Threshold Amount” means $50,000,000.

“Total Commitment” means, at any time, the aggregate amount of the Commitments,
as in effect at such time.  

“Tranche” means with respect to Loans or commitments, refers to whether such
Loans or commitments are (1) Initial Revolving Commitments or Initial Revolving
Loans, (2) Incremental

58

1003651351v23

--------------------------------------------------------------------------------

 

Revolving Commitments or Incremental Revolving Loans with the same terms and
conditions made on the same day and any Supplemental Revolving Commitments and
Loans in respect thereof added to such Tranche pursuant to Section 2.24,
(3) Extended Revolving Loans or Extended Revolving Commitments (of the same
Extended Tranche) or (4) Specified Refinancing Facilities with the same terms
and conditions made on the same day any Supplemental Revolving Commitments and
Loans in respect thereof added to such Tranche pursuant to Section 2.24.

“Transactions” means, collectively, any or all of the following:  (a) the entry
into the 2012 Senior Secured Notes Indenture and the offer and issuance of the
2012 Senior Secured Notes, (b) the entry into the Senior Term Loan Agreement and
the incurrence of Indebtedness thereunder, (c) the entry into this Agreement and
the incurrence of Indebtedness hereunder, (d) the repayment of certain existing
Indebtedness of the Borrower (including the redemption of the Borrower’s 9.50%
Senior Secured Notes due 2016, (e) the solicitation of certain consents and
related amendments with respect to the Senior Unsecured Notes and the Holdco
Senior Unsecured Notes, and (f) all other transactions relating to any of the
foregoing (including payment of fees and expenses related to any of the
foregoing).

“Type”, when used in respect of any Loan or Borrowing, means the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” means the
Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Person” means any United States person within the meaning of
Section 7701(a)(30) of the Code.

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01, (ii) any Subsidiary of the Borrower that at the time of
determination is an Unrestricted Subsidiary (as designated by the Board of
Directors of the Borrower, as provided below) and (iii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors of the Borrower may designate
any Subsidiary of the Borrower (including any existing Subsidiary and any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Subsidiary of the Borrower (other than any Subsidiary of the Subsidiary to
be so designated); provided that (a) any Unrestricted Subsidiary must be an
entity of which shares of the Capital Stock or other equity interests (including
partnership interests) entitled to cast at least a majority of the votes that
may be cast by all shares or equity interests having ordinary voting power for
the election of directors or other governing body are owned, directly or
indirectly, by the Borrower, (b) such designation complies with Section 7.02 and
(c) each of (I) the Subsidiary to be so designated and (II) its Subsidiaries
does not at the time of designation, and does not thereafter,

59

1003651351v23

--------------------------------------------------------------------------------

 

(1)create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Borrower or any Restricted Subsidiary;
or

(2)own assets constituting part of the Music Publishing Business in excess of
10.0% of the total assets constituting the Music Publishing Business.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, no Default or Event of Default shall be continuing and (1) the
Borrower could incur $1.00 of additional Indebtedness under Section 7.01(a) or
(2) the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be greater than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such designation, in each case on a
pro forma basis taking into account such designation. Any such designation by
such Board of Directors shall be notified by the Borrower to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the board
resolution giving effect to such designation and a certificate of a Responsible
Officer certifying that such designation complied with the foregoing provisions.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.20(b)(ii)(B).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by
dividing:  (a) the sum of the products obtained by multiplying (i) the amount of
each then-remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the
then-outstanding principal amount of such Indebtedness.

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for (a) directors’ qualifying shares, (b) shares held
by nominees and (c) shares held by foreign nationals as required by applicable
Law) or other ownership interests representing 100% of the Capital Stock are, at
the time any determination is being made, owned, Controlled or held by such
Person or one or more wholly owned Subsidiaries of such Person or by such Person
and one or more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time

60

1003651351v23

--------------------------------------------------------------------------------

 

to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.Other Interpretive Provisions With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

 

(i)

The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

 

(ii)

Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

 

(iii)

The term “including” is by way of example and not limitation.

 

(iv)

The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

 

(v)

Any reference herein to a Person shall be construed to include such Person’s
successors and assigns.

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including,” the words “to” and “until”
each mean “to but excluding” and the word “through” means “to and including.”

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03.Accounting Terms. As used herein and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Restricted Subsidiaries not
defined in Section 1.01 and accounting terms partly defined in Section 1.01, to
the extent not defined, shall have the respective meanings given to them under
GAAP.

Section 1.04.Rounding. Any financial ratios, including any required to be
satisfied in order for a specific action to be permitted under this Agreement,
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05.References to Agreements and Laws.Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent

61

1003651351v23

--------------------------------------------------------------------------------

 

amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are permitted by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

Section 1.06.Times of Day.Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

Section 1.07.Timing of Payment or Performance.When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.19 or as described in
the definition of “Interest Period”) or performance shall extend to the
immediately succeeding Business Day.

Section 1.08.Currency Equivalents Generally.

(a)Any amount specified in this Agreement (other than in Articles II, IX and X
or in respect of Borrowings, Loans or Letters of Credit) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount to be determined at
the rate of exchange quoted by the Administrative Agent at the close of business
on the Business Day immediately preceding any date of determination thereof, to
prime banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency; provided
that, if any basket is exceeded solely as a result of fluctuations in applicable
currency exchange rates after the last time such basket was utilized, such
basket will not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates.

(b)The Administrative Agent or the applicable Issuing Bank, as applicable, shall
determine in good faith the Spot Rates as of each Revaluation Date to be used
for calculating Dollar Equivalent amounts of Borrowings, Loans and Letters of
Credit denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date with respect to such Borrowing, Loan or Letter of Credit
occurs.

Section 1.09.Limited Condition Transaction.

(a)In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default or Event of Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no Default or Event of Default, as applicable, exists on
the date the definitive agreements for such Limited Condition Transaction are
entered into or irrevocable notice of redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, Disqualified Stock or
Preferred

62

1003651351v23

--------------------------------------------------------------------------------

 

Stock is given.  For the avoidance of doubt, if the Borrower has exercised its
option under the first sentence of this clause (a), and any Default or Event of
Default, as applicable, occurs following the date the definitive agreements for
the applicable Limited Condition Transaction were entered into or irrevocable
notice of redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Stock or Preferred Stock is given and
prior to the consummation of such Limited Condition Transaction, any such
Default or Event of Default, as applicable, shall be deemed to not have occurred
or be continuing for purposes of determining whether any action being taken in
connection with such Limited Condition Transaction is permitted hereunder.

(b)In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of

(i)determining compliance with any provision of this Agreement which requires
the calculation of the Fixed Charge Coverage Ratio or the Senior Secured
Indebtedness to EBITDA Ratio; or

(ii)testing baskets set forth in this Agreement (including baskets measured as a
percentage of Consolidated Tangible Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into or irrevocable notice of
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock is given, as applicable (the
“LCT Test Date”), and if, after giving pro forma effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence or discharge of Indebtedness and the use of
proceeds of such incurrence) as if they had occurred at the beginning of the
most recent four consecutive fiscal quarters ending prior to the LCT Test Date
for which consolidated financial statements of the Borrower are available, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio, basket or amount, such ratio, basket or amount shall
be deemed to have been complied with.  For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios, baskets or amounts for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in exchange rates or in EBITDA or Consolidated Tangible Assets of
the Borrower or the Person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets,
ratios or amounts will not be deemed to have been exceeded as a result of such
fluctuations.  If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio, basket or amount with respect to the incurrence of Indebtedness or Liens,
or the making of Restricted Payments, Asset Sales, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of the
Borrower or the designation of an Unrestricted Subsidiary on or following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio, basket

63

1003651351v23

--------------------------------------------------------------------------------

 

or amount shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence or discharge of Indebtedness and the use of proceeds thereof)
have been consummated.

ARTICLE II

THE CREDITS

Section 2.01.Commitments.Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender holding an
Initial Revolving Commitment agrees, severally and not jointly, to make Initial
Revolving Loans to the Borrower in Dollars or in one or more Alternative
Currencies, at any time and from time to time on and after the date hereof, and
until the earlier of the Initial Revolving Maturity Date and the termination of
the Initial Revolving Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Credit Exposure exceeding such Lender’s Initial
Revolving Commitment.  Within the limits set forth in this Section 2.01 and
subject to the terms, conditions and limitations set forth herein, the Borrower
may borrow, pay or prepay and reborrow Loans.

Section 2.02.Loans.

(a)Each Loan shall be made as part of a Borrowing consisting of Loans in Dollars
or in one or more Alternative Currencies made by the Lenders ratably in
accordance with their Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Loans deemed made pursuant to Section
2.02(f), the Loans comprising any Borrowing shall be made in an aggregate
principal amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, equal to the remaining available
balance of the Commitments) and (y) (i) in the case of Eurodollar Loans in
Dollars, $1,000,000 or a whole multiple of $500,000 in excess thereof (or equal
to the remaining available balance of the Commitments), (ii) in the case of
Eurodollar Loans in Euro, €1,000,000 or a whole multiple of €500,000 in excess
thereof (or equal to the remaining available balance of the Commitments) or
(iii) in the case of Eurodollar Loans in Sterling, £1,000,000 or a whole
multiple of £500,000 in excess thereof (or equal to the remaining available
balance of Commitments).

(b)Subject to Section 2.02(f), 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03 and any ABR Loan may only be denominated in Dollars.  Each
Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.  Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than ten Eurodollar Borrowings outstanding hereunder at any time
(or such greater number of Eurodollar Borrowings permitted by the Administrative

64

1003651351v23

--------------------------------------------------------------------------------

 

Agent in its sole discretion).  For purposes of the foregoing, Borrowings having
different Interest Periods or currencies, regardless of whether they commence on
the same date, shall be considered separate Borrowings.

(c)Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than, in the case of a Loan
denominated in Dollars, 1:00 p.m., New York City time and, in the case of a Loan
denominated in an Alternative Currency, 8.30 a.m., New York City time, and the
Administrative Agent shall in each case promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(d)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request any Borrowing of Initial Revolving Loans if the Interest
Period requested with respect thereto would end after the Initial Revolving
Maturity Date.

(f)If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each Lender
of such L/C Disbursement and its Revolving Commitment Percentage thereof (which,
in the case of an L/C Disbursement made with respect to a Letter of Credit
denominated in an Alternative Currency, shall be a Dollar amount calculated by
reference to the Dollar Equivalent of the L/C Disbursement).  Each Lender shall
pay by wire transfer of immediately available funds to the Administrative Agent
not later than 2:00 p.m., New York City time, on such date (or, if such Lender
shall

65

1003651351v23

--------------------------------------------------------------------------------

 

have received such notice later than 12:00 (noon), New York City time, on any
day, not later than 10:00 a.m., New York City time, on the immediately following
Business Day), an amount in Dollars equal to such Lender’s Revolving Commitment
Percentage of such L/C Disbursement (it being understood that (i) if the
conditions precedent to borrowing set forth in Sections 4.01(b) and (c) have
been satisfied, such amount shall be deemed to constitute an ABR Loan of such
Lender and, to the extent of such payment, the obligations of the Borrower in
respect of such L/C Disbursement shall be discharged and replaced with the
resulting ABR Borrowing, and (ii) if such conditions precedent to borrowing have
not been satisfied, then any such amount paid by any Lender shall not constitute
a Loan and shall not relieve the Borrower from its obligation to reimburse such
L/C Disbursement), and the Administrative Agent will promptly pay to the Issuing
Bank amounts so received by it from the Lenders.  The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from the Borrower
pursuant to Section 2.23(e) prior to the time that any Lender makes any payment
pursuant to this paragraph (f); any such amounts received by the Administrative
Agent thereafter will be promptly remitted by the Administrative Agent to the
Lenders that shall have made such payments and to the Issuing Bank, as their
interests may appear.  If any Lender shall not have made its Revolving
Commitment Percentage of such L/C Disbursement available to the Administrative
Agent as provided above, such Lender and the Borrower severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Administrative Agent for the account of the Issuing
Bank at (i) in the case of the Borrower, a rate per annum equal to the interest
rate applicable to Loans pursuant to Section 2.06(a) and (ii) in the case of
such Lender, for the first such day, the Federal Funds Effective Rate, and for
each day thereafter, the Alternate Base Rate.

Section 2.03.Borrowing Procedure.In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f), as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three Business Days before a proposed
Borrowing or, in the case of any Eurodollar Borrowing to be made on the
Restatement Date, not later than 12:00 (noon) New York City time, one Business
Day prior to the Restatement Date, and (b) in the case of an ABR Borrowing, not
later than 12:00 (noon), New York City time, on the requested date of
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
(provided that, any telephonic notification or Borrowing Request in respect of a
Borrowing to be made on the Restatement Date may be revoked and/or extended by
not more than 5 Business Days pending satisfaction of the conditions set out in
Article IV), and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information:  (i) whether the Borrowing then being requested is to be
a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed; (iv) the amount of such Borrowing; (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; and (vi) if such Borrowing is to be a Eurodollar Borrowing, the
currency of such Borrowing; provided, however, that, notwithstanding any
contrary specification in any Borrowing Request, each requested Borrowing shall
comply with the requirements set forth in Section 2.02.  If no election as to
the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR

66

1003651351v23

--------------------------------------------------------------------------------

 

Borrowing.  If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  If no currency with respect to a
Borrowing is specified, the currency shall be in Dollars.  The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

Section 2.04.Evidence of Debt; Repayment of Loans.

(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Initial Revolving Loan of such Lender on the Initial Revolving Maturity Date.

(b)Each Lender shall maintain, in accordance with its usual practice, an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the currency and
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c)The Administrative Agent shall maintain accounts in which it will record
(i) the currency and amount of each Loan made hereunder, the Type thereof and,
if applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof and (iv), with respect to Loans in an Alternative
Currency, the Dollar Equivalent of that Loan as calculated in respect of the
most recently occurring Revaluation Date.

(d)The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be (absent manifest error) prima facie evidence of the existence
and amounts of the obligations therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms.

(e)Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its permitted registered
assigns and in a form and substance reasonably acceptable to the Administrative
Agent and the Borrower.  Notwithstanding any other provision of this Agreement,
in the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

Section 2.05.Fees.

(a)The Borrower agrees to pay to each Lender (which is not a Defaulting Lender),
through the Administrative Agent, on the last Business Day of March, June,
September and

67

1003651351v23

--------------------------------------------------------------------------------

 

December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a facility fee (a “Facility
Fee”) for the period from and including the first day of the applicable
Revolving Commitment Period to the applicable Maturity Date equal to 0.50% per
annum on the daily Commitment of such Lender during the preceding quarter (or
other period commencing with the first day of the applicable Revolving
Commitment Period or ending with the applicable Maturity Date or the date on
which the Commitments of such Lender shall expire or be terminated).  All
Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(b)The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in clause (x) of the second to last paragraph
of Section 5 of the Engagement Letter at the times and in the amounts specified
therein (the “Administrative Agent Fees”).

(c)The Borrower agrees to pay (i) to each Lender (which is not a Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December of each year and on the date on which the
Commitment of such Lender shall be terminated as provided herein, a fee in
Dollars (an “L/C Participation Fee”) calculated on such Lender’s Revolving
Commitment Percentage of the Dollar Equivalent of the daily aggregate L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the first day of the applicable Revolving Commitment Period or ending with the
applicable Maturity Date or the date on which all Letters of Credit have been
canceled or have expired and the Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Margin from time to time
used to determine the interest rate on Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06, and (ii) to the Issuing Bank with respect to each
Letter of Credit issued by the Issuing Bank the standard fronting, issuance and
drawing fees in an amount equal to 0.125% per annum (the “Issuing Bank
Fees”).  All L/C Participation Fees and Issuing Bank Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

(d)All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank.  Once paid, none of the Fees shall be refundable under any circumstances.

Section 2.06.Interest on Loans.

(a)Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate and over a year
of 360 days at all other times and calculated from and including the date of
such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

68

1003651351v23

--------------------------------------------------------------------------------

 

(b)Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed, in the case of a Loan
denominated in Dollars or Euro, on the basis of the actual number of days
elapsed over a year of 360 days and, in the case of a Loan denominated in
Sterling, on the basis of the actual number of days elapsed over a year of 365
days) at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin.

(c)Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement.  The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.07.Default Interest.All overdue amounts outstanding under this
Agreement and the other Loan Documents shall bear interest (after as well as
before judgment), payable on demand, (a) in the case of overdue principal, at
the rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00%
per annum and (b) in the case of all other overdue amounts, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) equal to the rate that would be
applicable to an ABR Loan plus 2.00% per annum.

Section 2.08.Alternate Rate of Interest.In the event, and on each occasion, that
on the day two Business Days prior to the commencement of any Interest Period
for a Eurodollar Borrowing the Administrative Agent shall have determined that
deposits in the currency of such Eurodollar Borrowing in the principal amounts
of the Loans comprising such Borrowing are not generally available in the London
interbank market, or that the rates at which such deposits are being offered
will not adequately and fairly reflect the cost to the majority in interest of
the Lenders of making or maintaining Eurodollar Loans during such Interest
Period, or that reasonable means do not exist for ascertaining the Adjusted LIBO
Rate, the Administrative Agent shall, as soon as practicable thereafter, give
written or fax notice of such determination to the Borrower and the Lenders.  In
the event of any such determination, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.03 or Section 2.10 (x) in Dollars, shall be deemed to be a
request for an ABR Borrowing and (y) in an Alternative Currency, shall be deemed
to be a request for a Borrowing at the average of the rates per annum at which
overnight deposits in the applicable Alternative Currency are offered to major
banks in the interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m., London time, on such day.  Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

Section 2.09.Termination and Reduction of Commitments.

(a)The Initial Revolving Commitments shall automatically terminate on the
Initial Revolving Maturity Date.  The L/C Commitment shall automatically
terminate on the

69

1003651351v23

--------------------------------------------------------------------------------

 

earlier to occur of (i) the termination of the Commitments and (ii) the date
that is 30 days prior to the Initial Revolving Maturity Date.

(b)Upon at least three Business Days’ prior irrevocable written or fax notice to
the Administrative Agent (provided that such notice may be conditioned on
receiving the proceeds of any refinancing or on any other transaction), the
Borrower may at any time in whole permanently terminate, or from time to time in
part permanently reduce, the Initial Revolving Commitments, the Incremental
Revolving Commitments of any Tranche, the Extended Revolving Commitments of any
Tranche, and/or the Specified Refinancing Commitments of any Tranche; provided,
however, that (i) each partial reduction of the Commitments shall be in an
integral multiple of $1,000,000 and in a minimum amount of $5,000,000 and
(ii) the Total Commitment shall not be reduced to an amount that is less than
the Aggregate Credit Exposure (without taking into account Letters of Credit
that have been cash collateralized or backstopped in a manner satisfactory to
the Administrative Agent and the Issuing Bank in their sole discretion) at the
time.

(c)Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments.  The
Borrower shall pay to the Administrative Agent for the account of the applicable
Lenders, on the date of each termination or reduction of any Commitment, the
Facility Fees on the amount of the Commitments so terminated or reduced accrued
to but excluding the date of such termination or reduction.

Section 2.10.Conversion and Continuation of Borrowings.The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to the date of conversion, to convert any Eurodollar
Borrowing denominated in Dollars into an ABR Borrowing, (b) not later than 12:00
(noon), New York City time, three Business Days prior to the date of conversion
or continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 12:00 (noon), New York City time, three
Business Days prior (in the case of a Eurodollar Borrowing denominated in
Dollars) or four Business Days prior (in the case of a Eurodollar Borrowing
denominated in an Alternative Currency) to the date of conversion, to convert
the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(a)each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(b)if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(c)each conversion shall be effected by each Lender and the Administrative Agent
by recording for the account of such Lender the new Loan of such Lender
resulting from

70

1003651351v23

--------------------------------------------------------------------------------

 

such conversion and reducing the Loan (or portion thereof) of such Lender being
converted by an equivalent principal amount; accrued interest on any Eurodollar
Loan (or portion thereof) being converted shall be paid by the Borrower at the
time of conversion;

(d)if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(e)any portion of a Borrowing maturing or required to be repaid in less than one
month may not be converted into or continued as a Eurodollar Borrowing;

(f)any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(g)upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or an Event of Default, no outstanding Loan may be converted into,
or continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day), (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto
and (v) the currency of the Borrowing (which shall be the same as the currency
of the Borrowing being converted or continued).  If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.10
and of each Lender’s portion of any converted or continued Borrowing.  If the
Borrower shall not have given notice in accordance with this Section 2.10 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.10 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof):

(i)in case of a Borrowing denominated in Dollars, automatically be converted
into an ABR Borrowing; or

(ii)in the case of a Borrowing denominated in an Alternative Currency, be
continued as a Eurodollar Loan in its original currency with an Interest Period
of one month.

Section 2.11.[Reserved].

71

1003651351v23

--------------------------------------------------------------------------------

 

Section 2.12.Voluntary Prepayment.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, upon at least three Business Days’ prior
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) in the case of Eurodollar Loans, or written or fax notice (or telephone
notice promptly confirmed by written or fax notice) at least one Business Day
prior to the date of prepayment in the case of ABR Loans, to the Administrative
Agent before 12:00 (noon), New York City time; provided, however, that (i) each
partial prepayment of a Borrowing denominated in Dollars shall be in an amount
that is an integral multiple of $500,000 and not less than £1,000,000, each
partial prepayment of a Borrowing denominated in EUR shall be in an amount that
is an integral multiple of €500,000 and not less than €1,000,000 and each
partial payment of a Borrowing denominated in Sterling shall be in an amount
that is an integral multiple of £500,000 and not less than £1,000,000 and
(ii) at the Borrower’s election, such prepayment shall not, so long as no Event
of Default then exists, be applied to any Loan of a Defaulting Lender.

(b)Each notice of prepayment shall specify the prepayment date, the Tranche
being prepaid (which at the discretion of the Borrower may be Initial Revolving
Loans, Incremental Revolving Loans, Extended Revolving Loans or Specified
Refinancing Loans and/or a combination thereof)  and the principal amount of
each Borrowing (or portion thereof) to be prepaid, shall be irrevocable
(provided that such notice may be conditioned on receiving the proceeds of any
refinancing or other transaction) and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein; provided,
however, that, if such prepayment is for all of the then outstanding Loans, then
the Borrower may revoke such notice and/or extend the prepayment date by not
more than five Business Days; provided, further, however, that the provisions of
Section 2.16 shall apply with respect to any such revocation or extension.  All
prepayments under this Section 2.12 shall be subject to Section 2.16 but shall
otherwise be without premium or penalty.  All prepayments under this Section
2.12 (other than prepayments of ABR Loans that are not made in connection with
the termination or permanent reduction of the Commitments) shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

Section 2.13.Mandatory Prepayments.  In the event of any termination of all the
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Borrowings and replace or cause to be canceled (or
cash collateralize, backstop or make any other arrangements satisfactory to the
Administrative Agent and the Issuing Bank in their sole discretion with respect
to) all outstanding Letters of Credit.  If, after giving effect to any partial
reduction of the Commitments or at any other time, the Aggregate Credit Exposure
would exceed the Total Commitment, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Borrowings and, after the
Borrowings shall have been repaid or prepaid in full, replace or cause to be
canceled (or cash collateralize, backstop or make other arrangements
satisfactory to the Administrative Agent and the Issuing Bank in their sole
discretion with respect to) Letters of Credit in an amount sufficient to
eliminate such excess.

72

1003651351v23

--------------------------------------------------------------------------------

 

Section 2.14.Reserve Requirements; Change in Circumstances.

(a)If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Restatement Date (or, if later, the date on which such Lender
becomes a Lender):

(i)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBO Rate hereunder
(excluding any Tax of any kind whatsoever); or

(ii)shall impose on such Lender any other condition (excluding any Tax of any
kind whatsoever); and the result of any of the foregoing is to increase the cost
to such Lender or Issuing Bank, by an amount which such Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit (in each case hereunder) or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, upon notice to the Borrower from such Lender, through the Administrative
Agent in accordance herewith, the Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable with respect to such Eurodollar
Loans; provided that, in any such case, the Borrower may elect to convert the
Eurodollar Loans made by such Lender hereunder to ABR Loans by giving the
Administrative Agent at least one Business Day’s notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Section 2.14(a) and such amounts, if any, as may be required pursuant to
Section 2.05(b) and Section 2.16.  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.14(a), it shall provide prompt
notice thereof to the Borrower, through the Administrative Agent, certifying
(x) that one of the events described in this clause (a) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof.  Such a certificate as to any additional amounts
payable pursuant to this Section 2.14(a) submitted by such Lender or Issuing
Bank, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error.  Notwithstanding anything to the contrary in this
Section 2.14(a), the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.14(a) for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor (except that, if the adoption of or
change in any Requirement of Law or in the interpretation or application thereof
giving rise to such increased costs or reductions is retroactive, then provided
such Lender shall, within six months of such adoption, change, interpretation

73

1003651351v23

--------------------------------------------------------------------------------

 

or application, have notified the Borrower of such Lender’s intention to claim
compensation therefor, the six-month period first referred to in this sentence
shall be extended to include the period of retroactive effect thereof).  This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(b)If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the Restatement Date,
does or shall have the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such change or compliance (taking into consideration such
Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender or Issuing Bank to be material,
then from time to time, within ten Business Days after submission by such Lender
to the Borrower (through the Administrative Agent) of a written request therefor
certifying (x) that one of the events described in this clause (b) has occurred
and describing in reasonable detail the nature of such event, (y) as to the
reduction of the rate of return on capital resulting from such event and (z) as
to the additional amount or amounts demanded by such Lender or corporation and a
reasonably detailed explanation of the calculation thereof, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or corporation for such reduction.  Such a certificate as to any
additional amounts payable pursuant to this Section 2.14(b) submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error.  Notwithstanding anything to the contrary in this
Section 2.14(b), the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.14(b) for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor (except that, if the adoption of or
change in any Requirement of Law or in the interpretation or application thereof
giving rise to such increased costs or reductions is retroactive, then provided
such Lender shall, within six months of such adoption, change, interpretation or
application, have notified the Borrower of such Lender’s intention to claim
compensation therefor, the six-month period first referred to in this sentence
shall be extended to include the period of retroactive effect thereof).  This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(c)Notwithstanding anything herein to the contrary, (i) the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each
case, shall be deemed to have been enacted, adopted, promulgated or issued, as
applicable, subsequent to the Restatement Date for all purposes herein.

74

1003651351v23

--------------------------------------------------------------------------------

 

Section 2.15.Change in Legality.  Notwithstanding any other provision of this
Agreement, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof in each case occurring after the
Restatement Date shall make it unlawful for any Lender to make or maintain any
Eurodollar Loans as contemplated by this Agreement (“Affected Loans”), (a) such
Lender shall promptly give written notice of such circumstances to the Borrower
and the Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan when an
Affected Loan is requested and (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then-current Interest Periods with respect to such
Affected Loans or within such earlier period as required by law.  If any such
conversion or prepayment of an Affected Loan occurs on a day which is not the
last day of the then-current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.16.

Section 2.16.Breakage.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder.  In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender (as reasonably
determined by such Lender) in redeploying the funds released or not utilized by
reason of such Breakage Event for such period.  A reasonably detailed
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrower and shall be conclusive absent manifest error.

Section 2.17.Pro Rata Treatment.  Except as expressly otherwise provided herein,
each borrowing of Loans by the Borrower from the Lenders hereunder shall be
made, each payment (except as provided in Section 2.22(a)) by the Borrower on
account of any commitment fee in respect of the Commitments hereunder and any
reduction (except as provided in Section 2.15, 2.21(a), 2.22, 2.24, 2.25, 2.26,
10.08(f) or 10.08(i)) of the Commitments of the Lenders shall be allocated by
the Administrative Agent, pro rata according to the respective Revolving
Commitment Percentages of the Lenders (other than payments in respect of any
difference in the

75

1003651351v23

--------------------------------------------------------------------------------

 

Facility Fee in respect of any Tranche); provided that, at the request of the
Borrower, in lieu of such application on a pro rata basis among all Commitments,
such reduction may be applied to any Commitments so long as the Maturity Date of
such Commitments precedes the Maturity Date of each other Tranche of Commitments
then outstanding or, in the event more than one Tranche of Commitments shall
have an identical Maturity Date that precedes the Maturity Date of each other
Tranche of Commitments then outstanding, to such Tranches on a pro rata basis.
Each payment (including each prepayment, but excluding payments made pursuant to
Sections 2.15, 2.20, 2.21(a), 2.22, 2.24, 2.25, 2.26, 10.05, 10.08(f) or
10.08(i)) by the Borrower on account of principal of and interest on any Tranche
of Loans (other than payments in respect of any difference in the interest
accruing in respect of any Tranche) shall be allocated by the Administrative
Agent pro rata according to the respective outstanding principal amounts of such
Tranche then held by the respective Lenders (or as otherwise provided in the
applicable Incremental Commitment Amendment, Extension Amendment or Specified
Refinancing Amendment, if applicable). This Section 2.17 may be amended in
accordance with Section 10.08(g) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
Tranches added pursuant to Sections 2.24, 2.25, 2.26, 10.08(e) and 10.08(i), as
applicable.

Section 2.18.Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
Loans or L/C Disbursement (except pursuant to Sections 2.21(a), 2.22, 2.24,
2.25, 2.26, 10.08(f) or 10.08(i)) as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this Section
2.18 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustments restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by any Loan Party pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Affiliates (as to which the provisions of this Section 2.18 shall apply).  The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to

76

1003651351v23

--------------------------------------------------------------------------------

 

any and all moneys owing by the Borrower to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to the Borrower in the amount
of such participation. This Section 2.18 may be amended in accordance with
Section 10.08(g) to the extent necessary to reflect differing amounts payable,
and priorities of payments, to Lenders participating in any new Tranches added
pursuant to Sections 2.24, 2.25, 2.26, 10.08(e) and 10.08(i), as applicable.

Section 2.19.Payments.

(a)Except with respect to principal or interest payments on Loans denominated in
an Alternative Currency, the Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim.  All payments of principal or
interest with respect to a Borrowing denominated in an Alternative Currency
shall be made not later than the Applicable Time on the date when due in
immediately available funds in the applicable Alternative Currency, without
setoff, defense or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  Each such payment (other than Issuing Bank Fees, which shall
be paid directly to the Issuing Bank) shall be made to the Administrative Agent
at its offices at Eleven Madison Avenue, New York, NY 10010.  The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.

(b)Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

Section 2.20.Taxes.

(a)Except as provided below in this Section 2.20 or as required by law (which,
for purposes of this Section 2.20, shall include FATCA), all payments made by
the Borrower or the Agents under this Agreement and any promissory notes
executed and delivered pursuant to Section 2.04(e) shall be made free and clear
of, and without deduction or withholding for or on account of any Taxes;
provided that, if any Non-Excluded Taxes are required to be withheld from any
amounts payable by the Borrower to any Agent or any Lender hereunder or under
any such notes, the amounts so payable by the Borrower shall be increased to the
extent necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that the
Borrower shall be entitled to deduct and withhold, and the Borrower shall not be
required to indemnify for, any Non-Excluded Taxes, and any such amounts payable
by the Borrower to or for the account of any Agent or Lender shall not be
increased (x) if such Agent or Lender fails to comply with the requirements of
clause (b), (c), (d) or (f) of this Section 2.20 or with the requirements of

77

1003651351v23

--------------------------------------------------------------------------------

 

Section 2.21, or (y) with respect to any Non-Excluded Taxes imposed in
connection with the payment of any fees paid under this Agreement unless such
Non-Excluded Taxes are imposed as a result of a Change in Law, or (z) with
respect to any Non-Excluded Taxes imposed by the United States or any state or
political subdivision thereof, unless such Non-Excluded Taxes are imposed as a
result of a change in treaty, law or regulation that occurred after the later of
(i) the date that such Agent became an Agent hereunder or such Lender became a
Lender hereunder (or, if such Agent or Lender is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Agent or Lender became such a beneficiary or
member, if later) and (ii) the Restatement Date (any such change, at such time,
a “Change in Law”).  Whenever any Non-Excluded Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the respective
Lender or Agent, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof.  If the Borrower fails
to pay any Non-Excluded Taxes when due to the appropriate Governmental Authority
in accordance with applicable law or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Lenders and the Agents for any
incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  The
agreements in this Section 2.20 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

(b)Each Agent and each Lender that is not a United States Person shall:

(i)(A) on or before the date of any payment by the Borrower under this Agreement
(or any promissory notes executed and delivered pursuant to Section 2.04(e)) to,
or for the account of, such Agent or Lender, deliver to the Borrower and the
Administrative Agent (1) two accurate and complete original signed Internal
Revenue Service Forms W-8BEN-E (certifying that it is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country) or Forms W-8ECI, or successor applicable form,
as the case may be, in each case certifying that it is entitled to receive all
payments under this Agreement and any such notes without deduction or
withholding of any United States federal income taxes, and (2) such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any such notes;

(B)deliver to the Borrower and the Administrative Agent two further original
signed forms or certifications provided in Section 2.20(b)(i)(A) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrower;

(C)obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

78

1003651351v23

--------------------------------------------------------------------------------

 

(D)deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any such notes, provided that, in determining
the reasonableness of a request under this clause (D), such Lender shall be
entitled to consider the cost (to the extent unreimbursed by any Loan Party)
which would be imposed on such Lender of complying with such request; or

(ii)in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption,”

(A)represent to the Borrower and the Administrative Agent that it is not (1) a
bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;

(B)deliver to the Borrower on or before the date of any payment by the Borrower
with a copy to the Administrative Agent, (1) two certificates substantially in
the form of Exhibit G hereto (any such certificate, a “U.S. Tax Compliance
Certificate”) and (2) two accurate and complete original signed Internal Revenue
Service Forms W-8BEN-E, or successor applicable form, certifying to such
Lender’s legal entitlement at the date of such form to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any such notes
and (3) such other forms, documentation or certifications, as the case may be,
certifying that it is entitled to an exemption from United States backup
withholding tax with respect to payments under this Agreement and any such notes
(and shall also deliver to the Borrower and the Administrative Agent two further
original signed forms or certificates on or before the date the previous forms
or certificates expire or become obsolete and after the occurrence of any event
requiring a change in the most recently provided forms or certificates and, if
necessary, obtain any extensions of time reasonably requested by the Borrower or
the Administrative Agent for filing and completing such forms or certificates);
and

(C)deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any such notes, provided that, in determining
the reasonableness of a request under this clause (C), such Lender shall be
entitled to consider the cost (to the extent unreimbursed by the Borrower) which
would be imposed on such Lender of complying with such request; or

79

1003651351v23

--------------------------------------------------------------------------------

 

(iii)in the case of any such Agent or Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,

(A)on or before the date of any payment by the Borrower under this Agreement or
any such notes to, or for the account of, such Agent or Lender, deliver to the
Borrower and the Administrative Agent two accurate and complete original signed
Internal Revenue Service Forms W-8IMY and, if any beneficiary or member of such
Lender is claiming the so-called “portfolio interest exemption,” (1) represent
to the Borrower and the Administrative Agent that such Lender is not (x) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (z) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (2) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates certifying to such
Lender’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 881(c) of the Code with
respect to payments to be made under this Agreement and any such notes; and

(aa)with respect to each beneficiary or member of such Agent or Lender that is
not claiming the so-called “portfolio interest exemption,” also deliver to the
Borrower and the Administrative Agent (xx) two copies of such beneficiary’s or
member’s accurate and complete original signed Internal Revenue Service Form
W-8BEN-E (certifying that such beneficiary or member is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country), Form W-8ECI or Form W-9, or successor
applicable form, as the case may be, in each case so that each such beneficiary
or member is entitled to receive all payments under this Agreement and any such
notes without deduction or withholding of any United States federal income taxes
and (yy) such other forms, documentation or certifications, as the case may be,
certifying that each such beneficiary or member is entitled to an exemption from
United States backup withholding tax with respect to all payments under this
Agreement and any such notes; and

(bb)with respect to each beneficiary or member of such Lender that is claiming
the so-called “portfolio interest exemption”, (xx) represent to the Borrower and
the Administrative Agent that such beneficiary or member is not (1) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (yy) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates with respect to each
beneficiary or member (which may be provided by such Lender on behalf of such
beneficiary or member) and two copies of such beneficiary’s or member’s accurate
and complete original signed Internal Revenue Service Form W-8BEN-E, or
successor applicable form, certifying to such beneficiary’s or member’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the

80

1003651351v23

--------------------------------------------------------------------------------

 

Code with respect to payments to be made under this Agreement and any such
notes, and (zz) also deliver to the Borrower and the Administrative Agent such
other forms, documentation or certifications, as the case may be, certifying
that it is entitled to an exemption from United States backup withholding tax
with respect to payments under this Agreement and any such notes;

(B)deliver to the Borrower and the Administrative Agent two further signed
copies or originals (as applicable) of any forms, certificates or certifications
referred to above on or before the date any such form, certificate or
certification expires or becomes obsolete, or any beneficiary or member changes,
and after the occurrence of any event requiring a change in the most recently
provided form, certificate or certification and obtain such extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms, certificates or certifications; and

(C)deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Agent or Lender (or beneficiary or member) to an exemption from, or reduction
of, withholding with respect to payments under this Agreement and any such
notes, provided that, in determining the reasonableness of a request under this
clause (C), such Agent or Lender shall be entitled to consider the cost (to the
extent unreimbursed by the Borrower) which would be imposed on such Agent or
Lender (or beneficiary or member) of complying with such request; unless, in any
such case, there has been a Change in Law which renders all such forms
inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.

(c)Each Lender and each Agent, in each case that is a United States Person,
shall, on or before the date of any payment by the Borrower under this Agreement
or any promissory notes executed and delivered pursuant to Section 2.04(e) to
such Lender or Agent, deliver to the Borrower and the Administrative Agent two
accurate and complete original signed Internal Revenue Service Forms W-9, or
successor form, certifying that such Lender or Agent is a United States Person
and that such Lender or Agent is entitled to complete exemption from United
States backup withholding tax.

(d)Notwithstanding the foregoing, if the Administrative Agent is not a United
States Person, on or before the date of any payment by the Borrower under this
Agreement or any promissory notes executed and delivered pursuant to Section
2.04(e) to the Administrative Agent, the Administrative Agent shall:

(i)deliver to the Borrower (A) two accurate and complete original signed
Internal Revenue Service Forms W-8ECI, or successor applicable form, with
respect to any amounts payable to the Administrative Agent for its own account,
(B) two accurate and complete original signed Internal Revenue Service Forms
W-8IMY, or successor applicable form, with respect to any amounts payable to the
Administrative

81

1003651351v23

--------------------------------------------------------------------------------

 

Agent for the account of others, certifying that it is a “U.S. branch” and that
the payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Borrower to be treated as
a U.S. person with respect to such payments (and the Borrower and the
Administrative Agent agree to so treat the Administrative Agent as a U.S. person
with respect to such payments as contemplated by U.S. Treasury Regulation
§ 1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as may be
sufficient under applicable law to establish that the Administrative Agent is
entitled to receive any payment by the Borrower under this Agreement or any such
notes (whether for its own account or for the account of others) without
deduction or withholding of any United States federal income taxes;

(ii)deliver to the Borrower two further original signed forms or certifications
provided in Section 2.20(d)(i) on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower; and

(iii)obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent.

(e)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrower as may be necessary for the Administrative
Agent and the Borrower to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  For the avoidance
of doubt, the Borrower and the Administrative Agent shall be permitted to
withhold any Taxes imposed by FATCA.

(f)Upon the request, and at the expense of the Borrower, each Lender and Agent
to which the Borrower is required to pay any additional amount pursuant to this
Section 2.20, and any participant of a Lender in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) such Lender or Agent shall not be required to afford the Borrower the
opportunity to so contest unless the Borrower shall have confirmed in writing to
such Lender or Agent its obligation to pay such amounts pursuant to this
Agreement and (ii) the Borrower shall reimburse such Lender or Agent for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that, notwithstanding the foregoing no Lender or Agent
shall be required to afford the Borrower

82

1003651351v23

--------------------------------------------------------------------------------

 

the opportunity to contest, or cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Taxes, if such Lender or Agent in its sole
discretion in good faith determines that to do so would have an adverse effect
on it.

(g)If a Lender changes its applicable lending office (other than (i) pursuant to
Section 2.21(b) or (ii) after an Event of Default under Section 8.01(a) or
Section 8.01(f) has occurred and is continuing) and the effect of such change,
as of the date of such change, would be to cause the Borrower to become
obligated to pay any additional amount under Section 2.14 or this Section 2.20,
the Borrower shall not be obligated to pay such additional amount.

(h)If any Agent or any Lender receives a refund directly attributable to Taxes
for which the Borrower has made additional payments pursuant to this Section
2.20, such Agent or such Lender, as the case may be, shall promptly pay such
refund (together with any interest with respect thereto received from the
relevant taxing authority, but net of any reasonable cost incurred in connection
therewith) to the Borrower; provided, however, that the Borrower agrees promptly
to return such refund (together with any interest with respect thereto due to
the relevant taxing authority) (free of all Non-Excluded Taxes) to such Agent or
the applicable Lender, as the case may be, upon receipt of a notice that such
refund is required to be repaid to the relevant taxing authority.

(i)The Borrower agrees to pay, indemnify or reimburse each Lender, each
Syndication Agent, each Joint Lead Arranger and the Agents for, and hold each
Lender, each Syndication Agent, each Joint Lead Arranger and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, any stamp, documentary,
excise and other similar taxes, if any, that may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents.

(j)To the extent required by any applicable law, each Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
tax, and in no event shall such Agent be required to be responsible for or pay
any additional amount with respect to any such withholding.  If the IRS or any
other Governmental Authority asserts a claim that any Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify such Agent of a change in circumstances which rendered
the exemption from or reduction of withholding tax ineffective or for any other
reason, without limiting the provisions of Section 2.20(a), such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the

83

1003651351v23

--------------------------------------------------------------------------------

 

Administrative Agent under this Section 2.20(j).  The agreements in this Section
2.20(j) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all other Revolving Facility
Obligations.

(k)For the avoidance of doubt, for purposes of this Section 2.20, the term
“Lender” includes any Issuing Bank.

Section 2.21.Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.

(a)In the event (i) any Lender (or any participant of such Lender) or the
Issuing Bank delivers a certificate requesting compensation pursuant to Section
2.14, (ii) any Lender or the Issuing Bank delivers a notice described in Section
2.15 or (iii) the Borrower is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender (or any participant of such Lender) or the Issuing Bank pursuant to
Section 2.20 then, in each case, the Borrower shall have the right, for so long
as such obligation remains, (i) with the assistance of the Administrative Agent,
to seek one or more substitute Lenders reasonably satisfactory to the
Administrative Agent and the Borrower to purchase the affected Loan or
Commitment or Letter of Credit participation, as the case may be, in whole or in
part, at, in the case of Loans and Commitments, an aggregate price no less than
such Loan’s or Commitment’s principal amount plus accrued interest, and assume
the affected obligations under this Agreement, or (ii) so long as no Event of
Default under Section 8.01(a) or (f) then exists or will exist immediately after
giving effect to the respective prepayment, upon notice to the Administrative
Agent, to prepay the affected Loan, in whole or in part, subject to Section
10.05, without premium or penalty and terminate the Commitments of such
Lender.  In the case of the substitution of a Lender, the Borrower, the
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver a duly completed Assignment and Acceptance pursuant to
Section 10.04(b) to effect the assignment of rights to, and the assumption of
obligations by, the substitute Lender; provided that any fees required to be
paid by Section 10.04(b) in connection with such assignment shall be paid by the
Borrower or the substitute Lender.  In the case of a prepayment of an affected
Loan, the amount specified in the notice shall be due and payable on the date
specified therein, together with any accrued interest to such date on the amount
prepaid.  In the case of each of the substitution of a Lender and of the
prepayment of an affected Loan, the Borrower shall first pay the affected Lender
any additional amounts owing under Sections 2.14 and 2.20 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under this Section 2.21) prior to such substitution or
prepayment.  In the case of the substitution of a Lender pursuant to this
Section 2.21(a), if the Lender being replaced does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of
(a) the date on which the assignee Lender executes and delivers such Assignment
and Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to such replaced Lender relating to the Loans
and L/C Participations so assigned shall be paid in full by the assignee Lender
and/or the Borrower to such Lender being replaced, then the Lender being
replaced shall be deemed to

84

1003651351v23

--------------------------------------------------------------------------------

 

have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Lender.

(b)If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount or
indemnity to any Lender or the Issuing Bank or any Governmental Authority on
account of any Lender or the Issuing Bank, pursuant to Section 2.20, then such
Lender or the Issuing Bank shall use reasonable efforts (which shall not require
such Lender or the Issuing Bank to incur an unreimbursed loss or unreimbursed
cost or expense or otherwise take any action inconsistent with its internal
policies or legal or regulatory restrictions or suffer any disadvantage or
burden deemed by it to be significant), (x) to file any certificate or document
reasonably requested in writing by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future.  Upon request from the applicable Lender(s) or the
Issuing Bank, the Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the Issuing Bank in connection with any such
filing or assignment and transfer.

Section 2.22.Defaulting Lenders.  Notwithstanding anything contained in this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)no commitment fee shall accrue for the account of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender;

(b)in determining the Required Lenders, any Lender that at the time is a
Defaulting Lender (and the Loans and/or Commitment of such Defaulting Lender)
shall be excluded and disregarded;

(c)the Borrower shall have the right, at its sole expense and effort (i) to seek
one or more Persons reasonably satisfactory to the Administrative Agent and the
Borrower to each become a substitute Lender and assume all or part of the
Commitment of any Defaulting Lender and the Borrower, the Administrative Agent
and any such substitute Lender shall execute and deliver, and such Defaulting
Lender shall thereupon be deemed to have executed and delivered, a duly
completed Assignment and Acceptance to effect such substitution or (ii)  upon
notice to the Administrative Agent, to prepay the Loans and, at the Borrower’s
option, terminate the Commitments of such Defaulting Lender, in whole or in
part, without premium or penalty;

(d)if any L/C Exposure exists at the time a Lender becomes a Defaulting Lender
then:

85

1003651351v23

--------------------------------------------------------------------------------

 

(i)all or any part of such L/C Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages but only to the extent the sum of all Non-Defaulting Lenders’ L/C
Exposure does not exceed the total of all Non-Defaulting Lenders’ Commitments;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
L/C Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) on terms reasonably satisfactory to the Issuing Bank for so long as
such L/C Exposure is outstanding; or

(iii)if any portion of such Defaulting Lender’s L/C Exposure is cash
collateralized pursuant to clause (ii) above, the Borrower shall not be required
to pay the Issuing Bank Fee pursuant to Section 2.05(c) with respect to such
portion of such Defaulting Lender’s L/C Exposure so long as it is cash
collateralized;

(e)if any portion of such Defaulting Lender’s L/C Exposure is reallocated to the
Non-Defaulting Lenders pursuant to clause (d)(i) above, then the letter of
credit commission with respect to such portion shall be allocated among the
Non-Defaulting Lenders in accordance with their Revolving Commitment
Percentages. The Issuing Bank shall not be required to issue, amend, extend or
increase any Letter of Credit, unless they are respectively satisfied that the
related exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateralized on terms reasonably satisfactory to the
Issuing Bank, and participations in any such newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in accordance with their
respective Revolving Commitment Percentages (and Defaulting Lenders shall not
participate therein);

(f)any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18) may, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable Requirement of Law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Bank hereunder, (iii) third, to the funding of any Loan or
the funding or cash collateralization of any Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that, if such payment is
(x) a prepayment of the

86

1003651351v23

--------------------------------------------------------------------------------

 

principal amount of any Loans or amount of reimbursement in respect of letter of
credit disbursements in respect of which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.01 are satisfied, such payment shall be applied solely to prepay
the Loans of, and amounts of reimbursement of an L/C Disbursement owed to, all
Non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or amounts of reimbursement of an L/C Disbursement owed to, any
Defaulting Lender; and

(g)In the event that the Administrative Agent, the Borrower, each applicable
Issuing Bank, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and, on such date, such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Revolving Commitment Percentage.  The rights and
remedies against a Defaulting Lender under this Section 2.22 are in addition to
other rights and remedies that the Borrower, the Administrative Agent, the
Issuing Bank and the Non-Defaulting Lenders may have against such Defaulting
Lender.  The arrangements permitted or required by this Section 2.22 shall be
permitted under this Agreement, notwithstanding any limitation on Liens or the
pro rata sharing provisions or otherwise.

Section 2.23.Letters of Credit.

(a)General.  The Borrower may request the issuance of a Letter of Credit in
Dollars or an Alternative Currency for its own account or for the account of any
of its Subsidiaries that are Restricted Subsidiaries (in which case, the
Borrower and such Restricted Subsidiary shall be co-applicants with respect to
such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time while the L/C
Commitment remains in effect as set forth in Section 2.09(a).  This Section
shall not be construed to impose an obligation upon the Issuing Bank to issue
any Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.  Notwithstanding anything to the contrary contained in this Section
2.23 or elsewhere in this Agreement, in the event that a Lender is a Defaulting
Lender (i) the Revolving Commitment Percentage of such Defaulting Lender with
respect to any L/C Exposure will automatically be reallocated (effective on the
date such Lender becomes a Defaulting Lender) among the Lenders that are not
Defaulting Lenders pro rata in accordance with their respective Commitments;
provided, that (x) with respect to each non-Defaulting Lender, its Credit
Exposure may not in any event exceed its Commitment as in effect at the time of
such reallocation and (y) subject to Section 10.19, neither such reallocation
nor any payment by a non-Defaulting Lender pursuant thereto will constitute a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Bank or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a non-Defaulting Lender and (ii) to the
extent that any portion (the “unreallocated portion”) of the Revolving
Commitment Percentage of such Defaulting Lender with respect to any L/C Exposure
cannot be so reallocated, the Borrower will promptly, and in no event later than
one Business Day after any demand by the Administrative Agent (at the direction
of the Issuing Bank), (x) cash collateralize its obligations to the Issuing Bank
in respect of such L/C

87

1003651351v23

--------------------------------------------------------------------------------

 

Exposure, in an amount at least equal to the aggregate amount of the
unreallocated portion of such L/C Exposure, or (y) make other arrangements
reasonably satisfactory to the Administrative Agent and to the Issuing Bank to
protect them against the risk of non-payment by such Defaulting
Lender.  Notwithstanding the foregoing, the Issuing Bank shall have no
obligation to issue new Letters of Credit, or to extend, renew or amend existing
Letters of Credit until such unreallocated portion of L/C Exposure is cash
collateralized in accordance with clause (x) above or such other arrangements
are made in accordance with clause (y) above.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (at least five Business Days prior
to the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the currency and amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit.  A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) with regard to any Issuing Bank
individually, the L/C Exposure with respect to Letters of Credit issued by such
Issuing Bank shall not exceed its respective L/C Fronting Sublimit, (ii) the L/C
Exposure with regard to all Letters of Credit shall not exceed $50,000,000 and
(iii) the Aggregate Credit Exposure shall not exceed the Total Commitment.

(c)Expiration Date.  Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Initial
Revolving Maturity Date, except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Issuing Bank at the time
of issuance or renewal thereof, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the Initial
Revolving Maturity Date, except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Issuing Bank at the time
of issuance or renewal thereof, unless the Issuing Bank notifies the beneficiary
thereof at least 30 days (or such longer period as may be specified in such
Letter of Credit) prior to the then-applicable expiration date that such Letter
of Credit will not be renewed.

(d)Participations.  By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each such Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Revolving Commitment Percentage of the aggregate amount available to be drawn
under such Letter of Credit, effective upon the

88

1003651351v23

--------------------------------------------------------------------------------

 

issuance of such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Revolving Commitment Percentage of each L/C Disbursement made by the Issuing
Bank and not reimbursed by the Borrower (or, if applicable, another party
pursuant to its obligations under any other Loan Document) forthwith on the date
due as provided in Section 2.02(f).  Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default or because of the currency of the Letter of
Credit, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement on the same Business Day that it
has received notice from the Issuing Bank that payment of such draft will be
made, or, if the Borrower shall have received such notice later than 10:00 a.m.,
New York City time, on any Business Day, not later than 12:00 (noon) New York
City time, on the immediately following Business Day.  The amount to be paid in
respect of an L/C Disbursement in an Alternative Currency shall be paid in the
Alternative Currency in which the L/C Disbursement was made unless (A) the
Issuing Bank shall have specified in applicable notice requesting payment that
it will require payment in Dollars or (B) in the absence of any such request
from the Issuing Bank, the Borrower shall have notified the Issuing Bank
promptly upon receipt of such notice that the Borrower will make the payment
required with respect to the L/C Disbursement in Dollars.  In the case of any
payment in Dollars with respect to an L/C Disbursement denominated in an
Alternative Currency, the Issuing Bank shall notify the Borrower of the Dollar
Equivalent of the applicable payment promptly following determination thereof.

(f)Obligations Absolute.  The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i)any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii)any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii)the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

89

1003651351v23

--------------------------------------------------------------------------------

 

(iv)any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v)payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit;

(vi)any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder; and

(vii)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or in the relevant currency
markets generally.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank.  However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
bad faith, gross negligence or willful misconduct in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  It is further understood and agreed that the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (i) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of the Issuing
Bank.

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall as promptly as
possible give telephonic notification, confirmed by fax, to the Administrative
Agent and the Borrower of such demand for payment and whether the Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice

90

1003651351v23

--------------------------------------------------------------------------------

 

shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such L/C Disbursement.

(h)Interim Interest.  If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Loan.

(i)Resignation or Removal of the Issuing Bank.  The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders.  Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as the successor Issuing Bank, such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Bank.  At the time such removal or resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii).  The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation or removal, but shall not be required to issue additional
Letters of Credit.  In the event that (x) any Issuing Bank ceases to be a Lender
or (y) the Administrative Agent resigns pursuant to Article IX, any outstanding
Letter of Credit issued by such Issuing Bank (or the Administrative Agent in its
capacity as Issuing Bank) shall be cash collateralized or backstopped pursuant
to arrangements satisfactory to the Issuing Bank in its sole discretion.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders holding participations in outstanding Letters of
Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit) thereof and of the amount to be deposited,
deposit in an account with the Administrative Agent, for the benefit of the
Lenders, an amount in cash equal to the L/C Exposure as of such date in the
currency of the L/C Exposure or, if denominated in an Alternative Currency, at
the option of the Issuing Bank or the Borrower, in Dollars in an amount equal to
the Dollar Equivalent of such amount to be deposited, provided that the
obligation to deposit such cash will become

91

1003651351v23

--------------------------------------------------------------------------------

 

effective immediately, and such deposit will become immediately payable in
immediately available funds, without demand or notice of any kind, upon the
occurrence of an Event of Default described in Section 8.01(f) or Section
8.01(g).  Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Obligations.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits in Cash Equivalents, which investments shall be made at the
option and sole discretion of the Administrative Agent, such deposits shall not
bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit), be applied to satisfy the
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k)Additional Issuing Banks.  The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank.  Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

(l)Existing Letters of Credit.  Schedule 2.23 contains a schedule of certain
letters of credit issued prior to the Restatement Date by the Issuing Bank
listed on such Schedule for the account of the Borrower.  On the Restatement
Date (i) such letters of credit, to the extent then outstanding, shall be deemed
to be Letters of Credit issued pursuant to this Section 2.23 for the account of
the Borrower, (ii) the face amount of such letters of credit shall be included
in the calculation of L/C Exposure and (iii) all liabilities of the Borrower
with respect to such letters of credit shall constitute Obligations.

Section 2.24.Incremental Facility.

(a)So long as no Event of Default under Section 8.01(a) or 8.01(f) exists or
would arise therefrom, the Borrower shall have the right, at any time and from
time to time after the Restatement Date, (i) to request new commitments under
one or more new revolving facilities to be included in this Agreement (the
“Incremental Revolving Commitments”), (ii) to increase the Existing Tranche of
Commitments by requesting new Commitments be added to an Existing Tranche of
Commitments (the “Supplemental Revolving

92

1003651351v23

--------------------------------------------------------------------------------

 

Commitments”), and (iii) to request new synthetic or other letter of credit
facility commitments under one or more new synthetic or other letter of credit
facilities to be included in this Agreement (together with the Incremental
Revolving Commitments and the Supplemental Revolving Commitments, the
“Incremental Commitments”), provided that, the aggregate amount of Incremental
Commitments permitted pursuant to this Section 2.24 shall not exceed, at the
time the respective Incremental Commitment becomes effective (and after giving
effect to the incurrence of Indebtedness in connection therewith and the
application of proceeds of any such Indebtedness to refinance such other
Indebtedness), an amount that could then be incurred under this Agreement in
compliance with Section 7.01(b)(i).  Any loans made in respect of any such
Incremental Commitment (other than Supplemental Revolving Commitments) shall be
made by creating a new Tranche.

(b)Each request from the Borrower pursuant to this Section 2.24 shall set forth
the requested amount and proposed terms of the relevant Incremental
Commitments.  The Incremental Commitments (or any portion thereof) may be made
by any existing Lender or by any other bank or financial institution (any such
bank or other financial institution, an “Additional Lender”) subject, in the
case of any Incremental Revolving Commitments and Supplemental Revolving
Commitments (if such Additional Lender is not already a Lender hereunder or any
affiliate of a Lender hereunder) to the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed).

(c)Supplemental Revolving Commitments shall become commitments under this
Agreement pursuant to a supplement specifying the Tranche of Commitments to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit H-1 (the “Increase Supplement”) or by each
Additional Lender substantially in the form attached hereto as Exhibit H-2 (the
“Lender Joinder Agreement”), as the case may be, which shall be delivered to the
Administrative Agent for recording in the Register.  An Increase Supplement or
Lender Joinder Agreement may, without the consent of any other Lender, effect
such amendments to the Loan Documents as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this Section 2.24.  Upon effectiveness of the Lender Joinder Agreement, each
Additional Lender shall be a Lender for all intents and purposes of this
Agreement and the commitments made pursuant to such Supplemental Revolving
Commitment shall be Commitments.  Upon the effectiveness of the Increase
Supplement or the Lender Joinder Agreement, as the case may be, in each case
with respect to any Supplemental Revolving Commitments, outstanding Loans and/or
participations in outstanding L/C Exposure of the applicable Existing Tranche,
as the case may be, shall be reallocated (and the increasing Lender or joining
Additional Lender, as applicable, shall make appropriate payments representing
principal, with the Borrower making any necessary payments of accrued interest)
so that after giving effect thereto the increasing Lender or the joining
Additional Lender, as the case may be, and the other Lenders of the applicable
Existing Tranche share ratably in the total Aggregate Credit Exposure in
accordance with the applicable Commitments (and notwithstanding Section 10.05,
no Borrower shall be liable for any amounts under Section 10.05 as a result of
such reallocation).

93

1003651351v23

--------------------------------------------------------------------------------

 

(d)Incremental Commitments (other than Supplemental Revolving Commitments) shall
become commitments under this Agreement pursuant to an amendment (an
“Incremental Commitment Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and each Additional Lender.  An
Incremental Commitment Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Borrower and the Administrative Agent, to effect the
provisions of this Section 2.24, provided, however, that (i) (A) the Incremental
Commitments will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors, and will be secured (any incremental loans drawn
thereunder, the “Incremental Loans”) on a pari passu or (at the Borrower’s
option) junior basis by the same collateral securing the Loans, (B) the
Incremental Commitments and any Incremental Loans shall rank pari passu in right
of payment with or (at the Borrower’s option) junior to the Loans and (C) no
Incremental Commitment Amendment may provide for (I) any Incremental Commitment
or any Incremental Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Loans and (II) so long as any Loans
(other than Incremental Loans) are outstanding, any mandatory prepayment
provisions that do not also apply to the Loans on a pro rata basis following the
occurrence of an acceleration of the Loans; (ii) no Lender will be required to
provide any such Incremental Commitment unless it so agrees; (iii) the maturity
date of such Incremental Commitments shall be no earlier than the Initial
Revolving Maturity Date (other than an earlier maturity date for customary
bridge financings, which, subject to customary conditions (as determined by the
Borrower in good faith), would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date than the Initial Revolving Maturity Date); (iv) the
interest rate margins applicable to the loans made pursuant to the Incremental
Commitments shall be determined by the Borrower and the applicable Additional
Lenders; (v) such Incremental Commitment Amendment may provide for the
inclusion, as appropriate, of Additional Lenders in any required vote or action
of the Required Lenders or of the Lenders of each Tranche hereunder and may
provide class protection for any additional credit facilities; and (vi) the
other terms and documentation in respect thereof, to the extent not consistent
with this Agreement as in effect prior to giving effect to the Incremental
Commitment Amendment, shall otherwise be reasonably satisfactory to the
Borrower.

Section 2.25.Extension Amendments.

(a)The Borrower may at any time and from time to time request that all or a
portion, including one or more Tranches, of any commitments or the Loans
(including any Extended Loans under an Existing Tranche) be converted to extend
the termination date thereof and scheduled maturity date(s) of any payment of
principal or scheduled termination date(s) of any commitments, as applicable,
with respect to all or a portion of any principal or committed amount of any
Existing Tranche (any such Existing Tranche which has been so extended,
“Extended Tranche,” the Loans of such Tranche, the “Extended Loans” and the
Loans of such Tranche, the “Extended Revolving Loans” and the commitments of
such Tranche, the “Extended Revolving Commitments”) and to provide for other
terms consistent with this Section 2.25; provided that any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower.  In order
to establish any

94

1003651351v23

--------------------------------------------------------------------------------

 

Extended Tranche, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Tranche) (an “Extension Request”) setting forth the proposed
terms of the Extended Tranche to be established, which terms shall be identical
to those applicable to the Existing Tranche from which they are to be extended
(the “Specified Existing Tranche”) except (x) all or any of the final maturity
dates of such Extended Tranches shall be delayed to later dates than the final
maturity dates of the Specified Existing Tranche, (y) (A) the interest margins
with respect to the Extended Tranche may be higher or lower than the interest
margins for the Specified Existing Tranche and/or (B) additional fees may be
payable to the Lenders providing such Extended Tranche in addition to or in lieu
of any increased margins contemplated by the preceding clause (A) and (z) the
commitment fee, if any, with respect to the Extended Tranche may be higher or
lower than the commitment fee, if any, for the Specified Existing Tranche, in
each case to the extent provided in the applicable Extension Amendment; provided
that, notwithstanding anything to the contrary in this Section 2.25 or
otherwise, assignments and participations of Extended Revolving Commitments
shall be governed by the same or, at the Borrower’s discretion, more restrictive
assignment and participation provisions applicable to Initial Revolving
Commitments set forth in Section 10.04.  No Lender shall have any obligation to
agree to have any of its Existing Loans or, if applicable, commitments of any
Existing Tranche converted into an Extended Tranche pursuant to any Extension
Request.  Any Extended Tranche shall constitute a separate Tranche of Loans
(and, if applicable, commitments) from the Specified Existing Tranches and from
any other Existing Tranches (together with any other Extended Tranches so
established on such date).

(b)The Borrower shall provide the applicable Extension Request at least ten (10)
Business Days (or such shorter period as the Administrative Agent may agree in
its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond.  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Specified Existing Tranche that
it has elected to convert into an Extended Tranche.  In the event that the
aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election.  The Borrower may amend, revoke or replace an Extension Request
pursuant to procedures reasonably acceptable to the Administrative Agent at any
time prior to the date (the “Extension Request Deadline”) on which Lenders under
the applicable Existing Tranche are requested to respond to the Extension
Request.  Any Lender may revoke an Extension Election at any time prior to 5:00
p.m. on the date that is two Business Days prior to the Extension Request
Deadline, at which point the Extension Election becomes irrevocable (unless
otherwise agreed by the Borrower).  The revocation of an Extension Election
prior to the Extension Request Deadline shall not prejudice any Lender’s right
to submit a new Extension Election prior to the Extension Request Deadline.

95

1003651351v23

--------------------------------------------------------------------------------

 

(c)Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in
Section 2.25(a) clauses (x) to (z) and which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.25(c) and
notwithstanding anything to the contrary set forth in Section 10.08, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders.  Notwithstanding anything to
the contrary in this Agreement and without limiting the generality or
applicability of Section 10.08 to any Section 2.25 Additional Amendments, any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.25 Additional Amendment”) to this Agreement
and the other Loan Documents; provided that such Section 2.25 Additional
Amendments do not become effective prior to the time that such Section 2.25
Additional Amendments have been consented to (including pursuant to consents
applicable to holders of any Extended Tranches provided for in any Extension
Amendment) by such of the Lenders, the Borrower and other parties (if any) as
may be required in order for such Section 2.25 Additional Amendments to become
effective in accordance with Section 10.08; provided, further, that no Extension
Amendment may provide for (a) any Extended Tranche to be secured by any
Collateral or other assets of any Loan Party that does not also secure the
Existing Tranches and (b) so long as any Existing Tranches are outstanding, any
mandatory prepayment provisions that do not also apply to the Existing Tranches
on a pro rata basis after the occurrence of an acceleration of the Loans.  It is
understood and agreed that each Lender has consented for all purposes requiring
its consent, and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement and the other Loan Documents authorized by this
Section 2.25 and the arrangements described above in connection therewith except
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Section 2.25 Additional Amendment.  In connection with any
Extension Amendment, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent as to the enforceability of such
Extension Amendment, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby.

(d)Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with paragraph (a) above (an “Extension
Date”), in the case of the Specified Existing Tranche of each Extending Lender,
the aggregate principal amount of such Specified Existing Tranche shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Tranche so converted by such Lender on such date, and such Extended Tranches
shall be established as a separate Tranche from the Specified Existing Tranche
and from any other Existing Tranches (together with any other Extended Tranches
so established on such date) and (B) if, on any Extension Date, any Loans of any
Extending Lender are outstanding under the applicable Specified Existing
Tranches, such Loans (and any related participations) shall be deemed to be
allocated as Extended Loans (and related participations) and Existing Loans (and
related participations) in the same proportion as such Extending Lender’s
applicable Specified Existing Tranches to the applicable Extended Tranches so
converted by such Lender on such date.

96

1003651351v23

--------------------------------------------------------------------------------

 

(e)If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such Lender, a “Non-Extending
Lender”) then the Borrower may, on notice to the Administrative Agent and the
Non-Extending Lender, (A) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
10.04 (with the assignment fee and any other costs and expenses to be paid by
the Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender; provided, further, that the applicable assignee shall have
agreed to provide Loans and/or a commitment on the terms set forth in such
Extension Amendment; and provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender (or, at the Borrower’s
option, the Borrower) to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (B) prepay the Loans and, at the Borrower’s option,
if applicable, terminate the commitments of such Non-Extending Lender, in whole
or in part, subject to Section 10.05, without premium or penalty.   In
connection with any such replacement under this Section 2.25, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender (or, at
the Borrower’s option, the Borrower) to such Non-Extending Lender, then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.

(f)Following any Extension Date, with the written consent of the Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans or
commitments, as applicable, deemed to be an Extended Loan or commitment, as
applicable, under the applicable Extended Tranche on any date (each date, a
“Designation Date”) prior to the maturity date of such Extended Tranche;
provided that such Lender shall have provided written notice to the Borrower and
the Administrative Agent at least 10 Business Days prior to such Designation
Date (or such shorter period as the Administrative Agent may agree in its
reasonable discretion).  Following a Designation Date, the Existing Loans or
commitments, as applicable, held by such Lender so elected to be extended will
be deemed to be Extended Loans or commitments, as applicable, of the applicable
Extended Tranche, and any Existing Loans held by such Lender not elected to be
extended, if any, shall continue to be “Existing Loans” of the applicable
Tranche.

(g)With respect to all Extension Requests consummated by the Borrower pursuant
to this Section 2.25, (i) such extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Sections 2.12 and 2.13 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided that the

97

1003651351v23

--------------------------------------------------------------------------------

 

Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such extension that a minimum amount (to be
determined and specified in the relevant Extension Request in the Borrower’s
sole discretion and may be waived by the Borrower) of Existing Loans of any or
all applicable Tranches be extended.  The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.25 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Loans on such terms as may be set forth in the relevant
Extension Request) and hereby waive the requirements of any provision of this
Agreement (including Sections 2.12, 2.13 and 2.17) or any other Loan Document
that may otherwise prohibit any such extension or any other transaction
contemplated by this Section 2.25.

Section 2.26.Specified Refinancing Facilities.

(a)The Borrower may, from time to time, add one or more new revolving credit
facilities (the “Specified Refinancing Facilities”) to the Facilities to
refinance all or any portion of any Tranche of Loans (or unused
Commitments) under this Agreement; provided that (i) the Specified Refinancing
Facilities will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors, and will be secured on a pari passu or (at the
Borrower’s option) junior basis by the same Collateral securing the Loans, (ii)
the Specified Refinancing Facilities and revolving loans drawn thereunder (the
“Specified Refinancing Loans”) shall rank pari passu in right of payment with or
(at the Borrower’s option) junior to the Loans, (iii) no Specified Refinancing
Amendment may provide for any Specified Refinancing Facility or any Specified
Refinancing Loans to be secured by any Collateral or other assets of any Loan
Party that do not also secure the Loans, (iv) the Specified Refinancing
Facilities will have such pricing, amortization and optional and mandatory
prepayment terms as may be agreed by the Borrower and the applicable Lenders
thereof, (v) the maturity date of any Specified Refinancing Facility shall be no
earlier than, and no scheduled mandatory commitment reduction in respect thereof
shall be required prior to, the Maturity Date of the Tranche being refinanced
(other than an earlier Maturity Date for customary bridge financings, which,
subject to customary conditions (as determined by the Borrower in good faith),
would either be automatically converted into or required to be exchanged for
permanent financing which does not provide for an earlier maturity date than the
maturity date of the Tranche being refinanced), and (vi) the net proceeds of
such Specified Refinancing Facility shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding Loans
being so refinanced (and a corresponding amount of Commitments shall be
permanently reduced) pursuant to Section 2.12.

(b)Each request from the Borrower pursuant to this Section 2.26 shall set forth
the requested amount and proposed terms of the relevant Specified Refinancing
Facility.  The Specified Refinancing Facilities (or any portion thereof) may be
made by any existing Lender or by any other bank or financial institution (any
such bank or other financial institution, an “Additional Specified Refinancing
Lender,” and the Additional Specified Refinancing Lenders together with any
existing Lender providing Specified Refinancing Facilities, the “Specified
Refinancing Lenders”); provided that if such Additional Specified Refinancing
Lender is not already a Lender hereunder or an Affiliate of a Lender hereunder,

98

1003651351v23

--------------------------------------------------------------------------------

 

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required.

(c)Specified Refinancing Facilities shall become facilities under this Agreement
pursuant to a Specified Refinancing Amendment to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender.  Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Section 2.26, in each
case on terms consistent with this Section 2.26.

(d)Any loans made in respect of any such Specified Refinancing Facility shall be
made by creating a new Tranche.  Any Specified Refinancing Amendment may provide
for the issuance of Letters of Credit for the account of the Borrower or any
Restricted Subsidiary, pursuant to any Specified Refinancing Facility
established thereby; provided that no Issuing Bank shall be obligated to provide
any such Letters of Credit unless it has consented (in its sole discretion) to
the applicable Specified Refinancing Amendment.

(e)The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Specified Refinancing Amendment.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary or appropriate to reflect the existence and terms of the
Specified Refinancing Facilities incurred pursuant thereto (including the
addition of such Specified Refinancing Facilities as separate “Facilities” and
“Tranches” hereunder and treated in a manner consistent with the Facilities
being refinanced, including for purposes of prepayments and voting).  Any
Specified Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned) and the Lenders providing such Specified
Refinancing Facilities, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.26.  In addition, if so provided in the relevant Specified Refinancing
Amendment and with the consent of each Issuing Bank (not to be unreasonably
withheld, delayed or conditioned), participations in Letters of Credit expiring
on or after the scheduled Maturity Date in respect of the respective Tranche of
Loans or commitments shall be reallocated from Lenders holding such Commitments
to Lenders holding commitments under Specified Refinancing Facilities in
accordance with the terms of such Specified Refinancing Amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding commitments under such Specified Refinancing
Facilities, be deemed to be participation interests in respect of such
commitments under such Specified Refinancing Facilities and the terms of such
participation interests (including the commission applicable thereto) shall be
adjusted accordingly.

99

1003651351v23

--------------------------------------------------------------------------------

 

ARTICLE III
[RESERVED]

ARTICLE IV
CONDITIONS PRECEDENT

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

Section 4.01.All Credit Events after the Restatement Date. On the date of each
Borrowing (other than a conversion or a continuation of a Borrowing) and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit
(each such event being called a “Credit Event”):

(a)The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.23(b).

(b)The representations and warranties of the Loan Parties set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Event with the same effect as
though made on and as of such date, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) the representations and warranties contained in Section 5.05(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and (b).

(c)At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

Section 4.02.Conditions to Effectiveness On the Restatement Date.

(a)The Administrative Agent shall have received executed counterparts of this
Agreement and the Guaranty by each Loan Party, as applicable.

(b)[Reserved].

(c)The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Debevoise &
Plimpton LLP, and (ii) Richards, Layton & Finger, PA, special Delaware counsel,
in each case (A) dated the Restatement Date, and (B) addressed to the Issuing
Bank, the Administrative Agent and the Lenders.

100

1003651351v23

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall have received (i) a copy of the certificate or
articles of incorporation, partnership agreement or other constitutive document,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State or comparable office of the state of its
organization or, if consented to by the Administrative Agent (not to be
unreasonably withheld or delayed), by a Responsible Officer of the relevant Loan
Party, and a certificate as to the good standing of each Loan Party as of a
recent date, from such Secretary of State; (ii) a certificate of a Responsible
Officer of each Loan Party dated the Restatement Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws, partnership
agreement, limited liability company agreement (or other equivalent documents)
of such Loan Party as in effect on the Restatement Date and at all times since a
date immediately prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors, members or partners or shareholders (or
other equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation, partnership
agreement or other constitutive document of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of a Responsible Officer executing the certificate pursuant
to clause (ii) above.

(e)All Fees and other reasonable fees, costs and expenses due and payable on or
prior to the Restatement Date (including Attorney Costs and expenses of any
other advisors), to the extent invoiced at least two Business Days prior to the
Restatement Date (except as otherwise reasonably agreed by the Borrower), and
other compensation payable to the Administrative Agent, the Joint Lead Arrangers
and the Lenders required to be reimbursed or paid by the Borrower hereunder or
under any other Loan Document on the Restatement Date, shall have been paid.

(f)This Agreement shall have been designated as a Refinancing Agreement with
respect to the 2012 Credit Agreement for purposes of the Security Agreement and
the Security Agreement and the Intellectual Property Security Agreements shall
be in full force and effect on the Restatement Date, and true and correct copies
of such Security Documents shall have been delivered to the Collateral Agent.

(g)The Administrative Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such
Persons, together with copies of the financing statements (or similar documents)
disclosed by such search, and accompanied by evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 7.05 or have been or will
be contemporaneously released or terminated.

101

1003651351v23

--------------------------------------------------------------------------------

 

(h)The Borrower shall have paid or cause to be paid to the Administrative Agent
for the ratable account of each Lender a fee in an amount equal to 0.25% of the
Initial Revolving Commitment of each Lender.

(i)The Administrative Agent shall have received a duly completed Borrowing
Request from the Borrower substantially in the form of Exhibit B.

(j)The Borrower shall have delivered a notice, which notice shall be conditional
with the effectiveness of this Agreement, terminating the commitments under the
2012 Credit Agreement and such commitments shall have been, or shall
concurrently with the effectiveness of this Agreement be, terminated.

(k)As of the Restatement Date, no Default or Event of Default shall have
occurred and be continuing.

(l)The representations and warranties of the Loan Parties set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the Restatement Date with the same effect as though made
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

(m)The Administrative Agent shall have received, at least 3 days prior to the
Restatement Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, as
has been reasonably requested in writing at least 5 days prior to the
Restatement Date.

(n)In connection with any Letter of Credit being issued on the Restatement Date,
the Issuing Bank and the Administrative Agent shall have received a notice
requesting the issuance of such Letter of Credit as required by Section 2.23(b)
or as otherwise agreed by the Issuing Bank and the Administrative Agent.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01.Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party (a) is a Person (i) duly organized or formed and validly existing and
(ii) in good standing (to the extent such concept has a legally recognized
meaning in its jurisdiction of organization) under the Laws of the jurisdiction
of its organization, (b) has all requisite corporate or other organizational
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all applicable Laws and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a)(i) (other than as to
the Borrower and any Material

102

1003651351v23

--------------------------------------------------------------------------------

 

Subsidiary that is a Loan Party), clause (a)(ii) (other than as to the Borrower)
or clauses (b)(i), (c), (d) or (e), to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02.Authorization; No Contravention.  (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (i) are within such Loan
Party’s corporate or other powers and have been duly authorized by all necessary
corporate or other organizational action and (ii) do not and will not
(A) contravene the terms of any of such Person’s Organization Documents;
(B) conflict with or result in any breach or contravention of, or require any
payment to be made under (in each case other than in respect of Indebtedness to
be repaid in connection with the Transactions), (x) any Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Restricted Subsidiaries or (y) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (C) violate any Law; except in the case of
clauses (ii)(A) (other than as to the Borrower), (ii)(B) and (ii)(C) to the
extent that such conflict, breach, contravention or payment would not reasonably
be expected to have a Material Adverse Effect and (b) the execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transactions do not or will not result in
the creation of any Lien under any Contractual Obligation to which such Person
is a party or by which such Person or the properties of such Person or any of
its Restricted Subsidiaries is bound (other than as permitted by Section 7.05).

Section 5.03.Governmental Authorization; Other Consents.  No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Security Documents, (c) the perfection or
maintenance of the Liens created under the Security Documents (including the
priority thereof) or (d) the exercise by the Collateral Agent, Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Security Documents, except for
(i) actions, filings and registrations necessary to perfect the Liens on the
Collateral and the priority thereof granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain, take, give or make would not reasonably be expected to have a
Material Adverse Effect.

Section 5.04.Binding Effect.

(a)This Agreement and each other Loan Document has been duly executed and
delivered by Holdings and each Loan Party that is a party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of Holdings and such Loan Party, enforceable against Holdings and
each Loan Party that is party thereto in accordance with its terms, in each case
except as such enforceability may be limited by

103

1003651351v23

--------------------------------------------------------------------------------

 

applicable domestic or foreign bankruptcy, insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.

Section 5.05.Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b)Since September 30, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect on the business, operations, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

Section 5.06.Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues (i) as of the Restatement Date, that pertain to
this Agreement, any other Loan Document or the consummation of the Transactions
or (ii) that would reasonably be expected to have a Material Adverse Effect.

Section 5.07.No Default.  Neither the Borrower nor any Restricted Subsidiary is
in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.08.Ownership of Property; Liens.  Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.05 and except where the
failure to have such title or other interests would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.09.Environmental Compliance.

(a)There are no claims against the Borrower or its Restricted Subsidiaries
alleging potential liability or responsibility for violation of any
Environmental Law binding on their respective businesses, operations and
properties that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b)Except as would not reasonably be expected to have a Material Adverse Effect,
(i) none of the properties currently or formerly owned or operated by the
Borrower or any of its Restricted Subsidiaries is listed or proposed for listing
on the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are no underground or aboveground
storage tanks or any surface impoundments,

104

1003651351v23

--------------------------------------------------------------------------------

 

septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by the Borrower or any of its Restricted Subsidiaries, or on any
property formerly owned or operated by the Borrower or any of its Restricted
Subsidiaries requiring investigation, remediation, mitigation, removal, or
assessment, or other response, remedial or corrective action, pursuant to
Environmental Law; (iii) there is no asbestos or asbestos-containing material on
any property currently owned or operated by the Borrower or any of its
Restricted Subsidiaries; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by the Borrower or any of its Restricted Subsidiaries except for such
releases, discharges or disposal that were in material compliance with
Environmental Laws.

(c)The properties currently or formerly owned or leased by the Borrower or its
Restricted Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require remedial action
under, or (iii) would reasonably be expected to give rise to liability under,
Environmental Laws, except for violations, remedial actions and liabilities
that, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(d)Neither the Borrower nor any of its Restricted Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

(e)All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of the
Borrower, formerly owned or operated by the Borrower or any of its Restricted
Subsidiaries have been disposed of in a manner not reasonably expected to result
in a Material Adverse Effect.

Section 5.10.Taxes.  The Borrower and its Restricted Subsidiaries have filed all
Federal and material state and other tax returns and reports required to be
filed, and have paid all Federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets or otherwise due and payable by them, except
those (a) which are not overdue by more than thirty (30) days, (b) which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP or
(c) with respect to which the failure to make such filing or payment would not
reasonably be expected to have a Material Adverse Effect.

Section 5.11.ERISA Compliance.

(a)Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws, except as would not reasonably be expected to
result in a

105

1003651351v23

--------------------------------------------------------------------------------

 

Material Adverse Effect.  Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the IRS or
an application for such a letter will be submitted to the IRS within the
applicable required time period with respect thereto and, to the knowledge of
the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification, except as would not reasonably be expected to result in a
Material Adverse Effect.  Each Loan Party and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

(b)There are no pending or, to the knowledge of the Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that would reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event or Foreign Benefit Event has occurred or, to the knowledge
of the Borrower, is reasonably expected to occur; (ii) no Pension Plan is in
“at-risk status” (as defined in Section 303(i)(4) of ERISA) and no application
for a waiver of the minimum funding standard has been filed with respect to any
Pension Plan; (iii) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this Section
5.11(c), as would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

Section 5.12.Subsidiaries; Equity Interests.  As of the date hereof, no Loan
Party has any Restricted Subsidiaries other than those disclosed in Section
5.12, and all of the outstanding Equity Interests in such Restricted
Subsidiaries that are owned by a Loan Party are owned free and clear of all
Liens except for Permitted Liens.  As of the date hereof, Schedule 5.12 (a) sets
forth the name and jurisdiction of each Restricted Subsidiary, (b) sets forth
the ownership interest of the Borrower and any other Restricted Subsidiary in
each Restricted Subsidiary, including the percentage of such ownership and
(c) identifies each Restricted Subsidiary that is a Restricted Subsidiary the
Equity Interests of which are required to be pledged hereunder or under the
Security Documents.

Section 5.13.Margin Regulations; Investment Company Act.

(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the

106

1003651351v23

--------------------------------------------------------------------------------

 

meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used by the Borrower to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

(b)Neither the Borrower nor any other Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

Section 5.14.USA PATRIOT Act.  Except to the extent it would not reasonably be
expected to have a Material Adverse Effect, to the extent applicable, each Loan
Party is in compliance with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) USA PATRIOT Act.

Section 5.15.Sanctioned Persons.  None of the Borrower or any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director, officer or
employee of the Borrower or any Restricted Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Borrower will not directly, or to its
knowledge, indirectly use the proceeds of the Loans or Letters of Credit for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

Section 5.16.Foreign Corrupt Practices Act.  Except to the extent it would not
reasonably be expected to have a Material Adverse Effect, the Borrower has, and
to the knowledge of the Borrower each of its directors, officers, agents,
employees, and any person acting for or on behalf of the Borrower has, complied
with, and will comply with, the U.S. Foreign Corrupt Practices Act, as amended
from time to time, or any other applicable anti­bribery or anti-corruption law;
and except to the extent it would not reasonably be expected to have a Material
Adverse Effect, the Borrower has not, and to the knowledge of the Borrower none
of its directors, officers, agents, employees, and any person acting for or on
behalf of the Borrower, its directors, officers, agents or employees have, made,
offered, promised, or authorized, and the Borrower will not, and will use its
commercially reasonable efforts to cause each of its directors, officers,
agents, employees, and any person acting for or on its behalf to not, make,
offer, promise, or authorize, whether directly or indirectly, any payment, of
anything of value to:  (i) an executive, official, employee or agent of a
governmental department, agency or instrumentality, (ii) a director, officer,
employee or agent of a wholly or partially government-owned or -controlled
company or business, (iii) a political party or official thereof, or candidate
for political office or (iv) an executive, official, employee or agent of a
public international organization (e.g., the International Monetary Fund or the
World Bank) (“Government Official”); in each case while knowing or having a
reasonable belief that all or some portion will be used for the purpose
of:  (a) influencing any act, decision or failure to act by a Government
Official in his or her official capacity, (b) inducing a Government Official to
use his or her influence with a government or instrumentality to affect any act
or decision of such government or entity, or (c) securing an improper advantage;
in each case in order to obtain, retain, or direct business.

107

1003651351v23

--------------------------------------------------------------------------------

 

Section 5.17.Labor Matters.  As of the date hereof, (a) there are no strikes,
lockouts or slowdowns against the Borrower or any Restricted Subsidiary pending
or, to the knowledge of the Borrower, threatened; (b) the hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters; (c) all payments
due from the Borrower or any Restricted Subsidiary on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability (if required in accordance with GAAP) on the books of the
Borrower or such Restricted Subsidiary; and (d) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Restricted Subsidiary is bound, except, with
respect to each of clauses (a) through (d), as would not reasonably be expected
to result in a Material Adverse Effect.

Section 5.18.Disclosure.  No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished), in each case on or prior to the Restatement Date, when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, (A) with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time of preparation, it being understood that
projections are as to future events and are not to be viewed as facts, that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and its Subsidiaries, that no
assurance can be given that any particular projection will be realized and that
actual results during the period or periods covered by any such projections may
differ significantly from the projected results and such differences may be
material and that such projections are not a guarantee of future financial
performance and (B) that no representation is made with respect to information
of a general economic or general industry nature.

Section 5.19.Intellectual Property; Licenses, Etc.  Each Loan Party and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, logos, trade dress, goodwill associated with the
foregoing, domain names, copyrights, patents, trade secrets, know-how and other
intellectual property rights (including all registrations and applications for
registration of the foregoing) (collectively, “IP Rights”) that are necessary
for the operation of their respective businesses, except to the extent that the
failure to so own, or possess the right to use such IP Rights, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, the conduct of the
business of each Loan Party and its Restricted Subsidiaries does not infringe,
misappropriate or otherwise violate any IP Rights of any other Person except for
such infringements, misappropriations or violations, which, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  There is no claim, investigation, suit or proceeding pending or, to the
knowledge of the Borrower, threatened in writing, against any Loan Party or any
of its Restricted Subsidiaries (i) challenging the validity,

108

1003651351v23

--------------------------------------------------------------------------------

 

ownership or use of any IP Rights of such Loan Party or any of its Restricted
Subsidiaries or (ii) alleging that the conduct of their respective businesses
infringes, misappropriates, or otherwise violates the IP Rights of any other
Person, in each case which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 5.20.Solvency.  On the Restatement Date after giving effect to the
transactions contemplated hereby, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

Section 5.21.Senior Debt Status.  The Loans will be treated as senior debt under
the relevant documentation for any Subordinated Indebtedness of the Borrower or
any Guarantor.

Section 5.22.Valid Liens.  Each Security Document (other than the Mortgages) is,
or on execution and delivery thereof by the parties thereto will be, effective
to create (to the extent described therein) in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, or
security interests in, the Collateral described therein to the extent required
by the terms thereof, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity,
(a) when financing statements and other filings in appropriate form are filed in
the offices of the Secretary of State of each Loan Party’s jurisdiction of
organization or formation and applicable documents are filed and recorded in the
United States Copyright Office and the United States Patent and Trademark Office
and (b) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Security Documents
(other than the Mortgages) shall constitute to the extent required by the terms
thereof fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in such Collateral, in each case free and clear of
any Liens other than Liens permitted by Section 7.05.

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable (except with respect to any
Secured Hedge Agreement or Cash Management Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower, the Issuing Bank
and the Administrative Agent in its sole discretion) shall remain outstanding,
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

Section 6.01.Financial Statements.  Deliver to the Administrative Agent for
further distribution to each Lender:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower ending on or after December 31, 2017, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for

109

1003651351v23

--------------------------------------------------------------------------------

 

such fiscal year, and setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than with respect to, or
resulting from, (x) any potential inability to satisfy the covenant in Section
7.08 of this Agreement or any financial maintenance covenant included in any
other Indebtedness of the Borrower or its Subsidiaries on a future date or in a
future period or (y) an upcoming maturity date under the Facility that is
scheduled to occur within one year from the time such report and opinion are
delivered);

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower ending on or after December 31, 2017, a consolidated balance sheet of
the Borrower as at the end of such fiscal quarter, and the related unaudited
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the fiscal year then ended,
and setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c)as soon as available, but in any event no later than sixty (60) days after
the end of each fiscal year of the Borrower ending on or after December 31,
2017, a budget prepared by management of the Borrower, consistent with past
practice or otherwise in form reasonably satisfactory to the Administrative
Agent for the fiscal year following such fiscal year then ended (including a
projected consolidated balance sheet and the related consolidated statements of
projected cash flow and projected income of the Borrower and its Subsidiaries);
and

(d)to the extent applicable, simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 6.01(a) and 6.01(b)
above, related unaudited condensed consolidating financial statements reflecting
the material adjustments necessary (as determined by the Borrower in good faith)
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Section 6.02.Certificates; Other Information.  Deliver to the Administrative
Agent for further distribution to each Lender:

(a)to the extent (x) permitted by the internal policies of such independent
certified public accountants and (y) that Section 7.08 was applicable during the
time period covered by the financial statements delivered under Section 6.01(a),
no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate or report

110

1003651351v23

--------------------------------------------------------------------------------

 

of its independent certified public accountants stating that in making the
examination necessary therefor no knowledge was obtained of any failure of the
Company to comply with the terms, covenants, provisions or conditions of Section
7.08, except as specified in such certificate or, if any such failure to comply
shall exist, stating the nature of such failure to comply;

(b)concurrently with the delivery of the financial statements and reports
referred to in Section 6.01(a) and 6.01(b), a Compliance Certificate signed by a
Responsible Officer of the Borrower (i) stating that, to the best of such
Responsible Officer’s knowledge, each of the Borrower and its Restricted
Subsidiaries during such period has observed or performed all of its covenants
and other agreements contained in this Agreement and the other Loan Documents to
which it is a party and that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except, in each case, as specified in such
certificate and (ii) if such Compliance Certificate demonstrates an Event of
Default of any covenant under Section 7.08, one or more of the holders of Equity
Interests of any Parent or the Borrower may deliver, together with such
Compliance Certificate, notice of their intent to cure (a “Notice of Intent to
Cure”) such Event of Default through capital contributions or the purchase of
Equity Interests as contemplated pursuant to clause (x)(13) and the final
proviso of the definition of “EBITDA,” provided that after receipt of the Notice
of Intent to Cure and during the 15 Business Days during which such capital
contributions or purchase of Equity Interests may be made, unless and until the
relevant cure amount is actually received by the Borrower, no Lender or Issuing
Bank shall be required to make any Loans or issue any Letters of Credit
hereunder;

(c)promptly after the same are publicly available, copies of each annual report,
proxy or financial statement or other material report or material communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower has
filed with the SEC (other than any registration statement on Form S-8 or any
filing on Form 8-K) or with any national securities exchange and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d)promptly after the furnishing thereof, (i) copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business) and
(ii) copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Restricted Subsidiaries, in each
case pursuant to the terms of any Specified Debt in a principal amount greater
than the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.02;

(e)[Reserved];

(f)together with the delivery of each Compliance Certificate pursuant to Section
6.02(b), (i) a list of each Subsidiary that is an Unrestricted Subsidiary or an
Immaterial Subsidiary as of the date of such Compliance Certificate and
(ii) copies of any Intellectual Property Security Agreement delivered to the
Collateral Agent in accordance with Section 2.11(e) of the Security Agreement
during the prior fiscal quarter;

111

1003651351v23

--------------------------------------------------------------------------------

 

(g)[Reserved];

(h)promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

(i)promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 10.01 (or such other website address as
the Borrower may specify by written notice to the Administrative Agent from time
to time); or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) upon request the Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for the timely accessing
of posted documents or requesting delivery of paper copies of such documents
from the Administrative Agent and maintaining its copies of such documents.

Section 6.03.Notices.  Promptly upon a Responsible Officer of the Borrower
obtaining knowledge thereof, notify the Administrative Agent:

(a)of the occurrence of any Default; and

(b)of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of any
Loan Party or any Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority, (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws and or in respect of IP
Rights or the assertion or occurrence of any noncompliance by any Loan Party or
any

112

1003651351v23

--------------------------------------------------------------------------------

 

of its Subsidiaries with any Environmental Law or Environmental Permit, or
(iv) the occurrence of any ERISA Event or Foreign Benefit Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth
reasonable details of the occurrence referred to therein and stating what action
(if any) the Borrower has taken and proposes to take with respect thereto.  The
Administrative Agent agrees to promptly transmit each notice received by it in
compliance with Section 6.03(a) to each Lender.

Section 6.04.Payment of Taxes.  Pay, discharge or otherwise satisfy as the same
shall become due and payable, all taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets, except (a) those which are being contested in good faith by appropriate
proceedings and for which adequate reserves are maintained to the extent
required by GAAP (or, for Foreign Subsidiaries, in conformity with generally
accepted accounting principles that are applicable in their respective
jurisdictions of organization) or (b) to the extent the failure to pay,
discharge or satisfy the same would not reasonably be expected to have a
Material Adverse Effect.

Section 6.05.Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization, except in a transaction permitted by Section 7.03 or 7.06
or to the extent (other than for the Borrower) that the failure to do so would
not reasonably be expected to have a Material Adverse Effect, (b) take all
reasonable action to maintain all rights, privileges (including its good
standing if such concept has a legally recognized meaning in its jurisdiction of
organization), permits, licenses and franchises necessary in the normal conduct
of its business, except, in each case, as permitted by Section 7.03 or to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect, and (c) preserve or renew all of its registered patents,
trademarks, trade names, service marks and copyrights, to the extent required
under the Security Agreement.

Section 6.06.Maintenance of Properties.  Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear and casualty or condemnation excepted.

Section 6.07.Maintenance of Insurance.  Except where failure to do so would not
reasonably be expected to have a Material Adverse Effect, maintain with
financially sound and reputable insurance companies insurance with respect to
its material properties and business against loss or damage of such types and in
such amounts (after giving effect to any self-insurance consistent with past
practice, or reasonable under the circumstances, and, in either case, customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are consistent with past practice,
or reasonable under the circumstances, and customarily carried under similar
circumstances by such other Persons.

Section 6.08.Compliance with Laws.  Comply in all material respects with the
requirements of all applicable Laws and all orders, writs, injunctions and
decrees applicable to it

113

1003651351v23

--------------------------------------------------------------------------------

 

or to its business or property, except if the failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

Section 6.09.Books and Records.  Maintain proper books of record and account in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all material financial transactions and
matters involving the material assets and business of the Borrower and its
Subsidiaries taken as a whole (it being understood and agreed that each Foreign
Subsidiary may maintain individual books and records in a manner to allow
financial statements to be prepared in conformity with generally accepted
accounting principles that are applicable in its jurisdiction of organization).

Section 6.10.Inspection Rights.  Permit representatives of the Administrative
Agent (x) to visit and inspect any of its properties (to the extent it is within
such person’s control to permit such inspection), to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its officers all at the
reasonable expense of the Borrower, and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and (y) to have reasonable discussions regarding
the business, operations, properties and financial condition of the Borrower and
its Subsidiaries with the Borrower’s independent certified public accountants
(subject to such accountants’ customary policies and procedures); provided that,
(i) excluding any such visits and inspections during the continuation of an
Event of Default, the Administrative Agent shall not exercise such rights more
often than once during any calendar year absent the existence of an Event of
Default and (ii) such exercise shall be at the Borrower’s reasonable expense;
provided, further that when an Event of Default exists the Administrative Agent
(or its representatives) may do any of the foregoing at the reasonable expense
of the Borrower at any time during normal business hours and upon reasonable
advance written notice.  The Administrative Agent shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s accountants
pursuant to clause (y) of the immediately preceding sentence. Notwithstanding
anything to the contrary in Section 6.02(i) or in this Section 6.10, none of the
Borrower or any Restricted Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
the Lenders (or their respective representatives) is prohibited by Requirement
of Law or any binding agreement or (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product.

Section 6.11.Use of Proceeds.  Use the proceeds of the Loans and request the
issuance of Letters of Credit only for general corporate purposes of the
Borrower and its Subsidiaries, including to refinance existing Indebtedness and
pay related fees, costs and expenses.

Section 6.12.Covenant to Guarantee Obligations and Give Security.

(a)Upon (i) the formation or acquisition of any new direct or indirect Domestic
Subsidiary that is a Wholly Owned Restricted Subsidiary (other than (A) an
Unrestricted Subsidiary, (B) any Subsidiary that is prohibited by any
Contractual Obligation (provided that such prohibition was not incurred in
connection with or in contemplation of the acquisition of such Subsidiary) or by
applicable Laws from guaranteeing the Obligations or

114

1003651351v23

--------------------------------------------------------------------------------

 

which would require governmental (including regulatory) consent, approval,
license or authorization to provide such guarantee unless such consent,
approval, license or authorization has been received, (C) any Securitization
Subsidiary, (D) any Subsidiary with respect to which the provision of a guaranty
of the Obligations would result in material adverse tax consequences (as
reasonably determined by the Borrower and notified in writing to the
Administrative Agent), (E) any not-for-profit Subsidiary, (F) any Captive
Insurance Subsidiary, (G) any Subsidiary with respect to which the Borrower and
Administrative Agent reasonably agree that the burden or cost or other
consequences of providing a guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (H) any Subsidiary
that is a Special Purpose Entity, (I) a Subsidiary formed solely for the purpose
of becoming a Parent, or merging with the Borrower in connection with another
Subsidiary becoming a Parent, or otherwise creating or forming a Parent, or
(J) an Immaterial Subsidiary, all Subsidiaries described in foregoing clauses
(A) to (J), the “Excluded Subsidiaries”) by any Loan Party, (ii) the designation
of any existing direct or indirect Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) as a Restricted Subsidiary in
accordance with the terms hereof, (iii) any Domestic Subsidiary that is a Wholly
Owned Subsidiary that is an Unrestricted Subsidiary (other than an Unrestricted
Subsidiary that is otherwise an Excluded Subsidiary) ceasing to be an
Unrestricted Subsidiary, (iv) any Domestic Subsidiary that is a Wholly Owned
Restricted Subsidiary that is an Immaterial Subsidiary (other than an Immaterial
Subsidiary that is otherwise an Excluded Subsidiary) ceasing to be an Immaterial
Subsidiary, or (v) any Domestic Subsidiary that is a Wholly Owned Restricted
Subsidiary that is an Excluded Subsidiary ceasing to be an Excluded Subsidiary,
the Borrower shall, in each case at the Borrower’s expense, within 90 days after
such formation, acquisition, designation, change in status or guarantee or such
longer period as the Administrative Agent may agree in its discretion:

(i)cause each such Subsidiary to duly execute and deliver to the Administrative
Agent a guaranty supplement, in substantially the form attached to the Guaranty
as Exhibit A, guaranteeing the Obligations of each Loan Party;

(ii)cause each such Subsidiary to duly execute and deliver to the Collateral
Agent a Security Agreement Supplement (as defined in the Security Agreement) (if
applicable) and those Security Documents required to be delivered under the
Security Agreement, as further specified by and in form and substance reasonably
satisfactory to the Collateral Agent (substantially consistent with the Security
Documents in effect on the Restatement Date unless otherwise consented to by the
Collateral Agent), granting a Lien to the extent required under the Security
Agreement, in each case securing the Obligations of such Subsidiary under its
Guaranty;

(iii)(x) cause each such Subsidiary to deliver (i) any and all certificates
representing Capital Stock directly owned by such Subsidiary (limited, in the
case of Capital Stock in a Foreign Subsidiary, to 65% of each class of the
outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States Tax purposes) in such Foreign Subsidiary)
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and (ii) instruments evidencing the Pledged Debt in each case
in excess of $5,000,000 held

115

1003651351v23

--------------------------------------------------------------------------------

 

by such Subsidiary, indorsed in blank to the Collateral Agent and (y) cause each
direct parent of such Subsidiary that is a Guarantor or is required to become a
Guarantor pursuant to Section 6.12(a)(i), to deliver any and all certificates
representing the outstanding Capital Stock of such Subsidiary owned by such
parent accompanied by undated stock powers or other appropriate instruments of
transfer executed in blank; and

(iv)take and cause such Subsidiary and each direct or indirect parent of such
Subsidiary to take whatever action is required under the Security Agreement or
otherwise deemed necessary in the reasonable opinion of the Collateral Agent to
vest in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Security Documents delivered pursuant to this Section 6.12 and
the Security Agreement, enforceable against all third parties in accordance with
their terms.

For the avoidance of doubt, (i) no Excluded Subsidiary shall be required
hereunder to guarantee the obligations of the Borrower or any Guarantor, (ii) no
Foreign Subsidiary shall be required hereunder to guarantee the obligations of
the Borrower or any Guarantor, (iii) no more than 65% of any class of Capital
Stock of any Foreign Subsidiary shall be required to be pledged to support
obligations of the Borrower or any Guarantor, and (iv) no Capital Stock of any
Excluded Subsidiary shall be required to be pledged.

(b)Upon the acquisition by any Loan Party of any property the Borrower will
cause such Loan Party to comply with the requirements under the Security
Documents and cause such assets to be subject to a perfected Lien in favor of
the Collateral Agent for the benefit of the Secured Parties to the extent
required under the Security Documents and the Borrower will cause the relevant
Loan Party to take such additional actions as shall be necessary or reasonably
requested by the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to above.

(c)In no event shall the Borrower or any Restricted Subsidiary be required to
(i) take any action in any jurisdiction other than the United States of America,
or required by the laws of any such jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any such Collateral, (ii) deliver control agreements with respect to, or
confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except, in the case of Collateral that constitutes
Capital Stock or intercompany notes in certificated form, delivering such
Capital Stock or intercompany notes (in the case of intercompany notes, limited
to any such note with a principal amount in excess of $5,000,000) to the
Collateral Agent (or another Person as required under the Security Agreement) or
(iii) deliver landlord lien waivers, estoppels or collateral access letters.

(d)Notwithstanding the foregoing, (x) the Collateral Agent shall not take a
security interest in (i) those assets as to which the Collateral Agent and the
Borrower shall agree (each acting reasonably) that the cost of obtaining such
Lien (including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the

116

1003651351v23

--------------------------------------------------------------------------------

 

security afforded thereby or (ii) assets to the extent a security interest in
such assets would result in material adverse tax consequences (including as a
result of the operation of Section 956 of the Code or any similar Law in any
applicable jurisdiction) as reasonably determined by the Borrower and notified
in writing to the Administrative Agent and (y) Liens required to be granted
pursuant to this Section 6.12 shall be subject to exceptions and limitations
consistent with those set forth in the Security Documents as in effect on the
Restatement Date (to the extent appropriate in the applicable jurisdiction).  In
the case of any conflict between this Agreement and the Security Documents, the
Security Documents shall govern and no assets are required to be pledged or
actions are required to be taken that are not required to be pledged or taken
under the Security Documents.

Section 6.13.Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect, (a) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, (b) obtain and renew all Environmental Permits necessary
for its operations and properties, and (c) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up all Hazardous Materials from any of its properties, in accordance
with the requirements of all Environmental Laws.

Section 6.14.Further Assurances.  Promptly upon reasonable request by the
Collateral Agent (or, with respect to a Guaranty and any other Loan Document
(other than the Security Documents), the Administrative Agent) (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Guaranty, Security Document or any
other Loan Document and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the Collateral
Agent (or, with respect to a Guaranty and any other Loan Document (other than
the Security Documents), the Administrative Agent) may reasonably require from
time to time in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created by the
Security Documents.

Section 6.15.[Reserved].

Section 6.16.Maintenance of Ratings.  Use commercially reasonable efforts to
maintain a public corporate family rating from S&P and a public corporate family
rating from Moody’s, in each case in respect of the Borrower (but, for the
avoidance of doubt, not to obtain or maintain a specific rating).  

Section 6.17.Post-Closing Actions.  Complete the actions listed on Schedule 6.17
by the times stated therein (or such later date as may be consented to by the
Administrative Agent in its sole discretion).

117

1003651351v23

--------------------------------------------------------------------------------

 

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable (except with respect to any
Secured Hedge Agreement or Cash Management Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Bank and the Administrative Agent in its sole discretion) shall remain
outstanding:

Section 7.01.Indebtedness.  

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, enter into any
guarantee of, or otherwise become directly or indirectly liable, contingently or
otherwise, for (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Borrower will not permit any of its Restricted Subsidiaries to
issue any shares of Preferred Stock; provided, however, that the Borrower and
any Restricted Subsidiary may incur Indebtedness (including Acquired Debt) and
any Restricted Subsidiary may issue Preferred Stock if the Fixed Charge Coverage
Ratio for the Borrower’s most recently ended four full fiscal quarters for which
internal financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.01(a) or (b)) immediately preceding the date on
which such additional Indebtedness is incurred or such Preferred Stock is issued
would have been at least 2.00 to 1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred or the Preferred Stock had been
issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period; provided, further, that
the aggregate principal amount of Indebtedness that may be incurred and the
liquidation preference of Preferred Stock that may be issued pursuant to the
foregoing by Restricted Subsidiaries that are not Guarantors shall not exceed
$100.0 million at any one time outstanding;

(b)Notwithstanding the foregoing Section 7.01(a), the Borrower and its
Restricted Subsidiaries may incur the following Indebtedness (collectively,
“Permitted Debt”):

(i)(I) Indebtedness (a) [reserved], (b) pursuant to the Senior Term Loan
Facility and any other Credit Agreement and (c) pursuant to the 2014 Senior
Secured Notes and the 2016 Senior Secured Notes, up to an aggregate principal
amount, together with amounts outstanding under a Qualified Securitization
Financing incurred pursuant to clause (xvii) below, not to exceed at any one
time outstanding the greater of (A) $2,275.0 million and (B) the maximum
aggregate principal amount (as of the date of incurrence of any such
Indebtedness and after giving pro forma effect to the incurrence thereof and the
application of the net proceeds therefrom (or as of the date of the initial
borrowing of such Indebtedness after giving pro forma effect to the incurrence
of the entire committed amount of such Indebtedness)) that can be incurred
without exceeding a Senior Secured Indebtedness to EBITDA Ratio for the Borrower
of 4.50 to 1.00 (it being understood that for purposes of determining compliance
under this clause (i) and under Section 2.24(a), any Indebtedness incurred under
this clause

118

1003651351v23

--------------------------------------------------------------------------------

 

(i) and under Section 2.24(a) (whether or not secured), other than Revolving
Credit Agreement Indebtedness, will be included in the amount of Senior Secured
Indebtedness for purposes of calculating the Senior Secured Indebtedness to
EBITDA Ratio) and (II) Indebtedness under this Agreement and the other Loan
Documents and any other Revolving Credit Agreement Indebtedness not to exceed at
any time outstanding $180.0 million;

(ii)Indebtedness in an amount not to exceed $300.0 million pursuant to Section
2.6 of the Senior Term Loan Agreement as in effect on the date hereof;

(iii)the 2014 Unsecured Notes and other Existing Indebtedness (other than
Indebtedness described in clauses (i) and (vii));

(iv)Indebtedness (including Capitalized Lease Obligations) incurred by the
Borrower or any Restricted Subsidiary and Preferred Stock issued by a Restricted
Subsidiary to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in a Permitted Business (whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets) provided that the aggregate principal amount of Indebtedness
incurred pursuant to this clause to finance the acquisition of Capital Stock of
any Person at any time outstanding shall not exceed the greater of (x) $50.0
million and (y) 5.0% of Consolidated Tangible Assets;

(v)Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance; provided that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within 30 days following such drawing or
incurrence;

(vi)Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnouts
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; provided that such Indebtedness is not reflected on the balance
sheet of the Borrower or any Restricted Subsidiary (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause);

(vii)Indebtedness of the Borrower owed to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owed to and held by the Borrower or
any Restricted Subsidiary; provided, however, that (A) any subsequent issuance
or transfer

119

1003651351v23

--------------------------------------------------------------------------------

 

of any Capital Stock or any other event that results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any subsequent transfer of
any such Indebtedness (except to the Borrower or a Restricted Subsidiary) shall
be deemed, in each case, to constitute the incurrence of such Indebtedness by
the issuer thereof and (B) if the Borrower is the obligor on such Indebtedness
(other than any Existing Indebtedness) owing to a Restricted Subsidiary that is
not a Guarantor, such Indebtedness is expressly subordinated to the prior
payment in full in cash of all obligations of the Borrower with respect to the
Loans;

(viii)shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or a Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock;

(ix)Hedging Obligations of the Borrower or any Restricted Subsidiary (excluding
Hedging Obligations entered into for speculative purposes) for the purpose of
limiting (A) interest rate risk with respect to any Indebtedness that is
permitted to be incurred by the terms of this Agreement, (B) exchange rate risk
with respect to any currency exchange or (C) commodity price risk;

(x)obligations in respect of self-insurance, performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any Restricted Subsidiary or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business or consistent with past practice;

(xi)Indebtedness of the Borrower or any Restricted Subsidiary or Preferred Stock
of any Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference which, when aggregated with the
principal amount and liquidation preference of all other Indebtedness and
Preferred Stock then outstanding and incurred pursuant to this clause (xi), does
not at any one time outstanding exceed the greater of $250.0 million and 17.5%
of Consolidated Tangible Assets (it being understood that any Indebtedness or
Preferred Stock incurred pursuant to this clause (xi) shall cease to be deemed
incurred or outstanding for purposes of this clause (xi) but shall be deemed
incurred for the purposes of Section 7.01(a) from and after the first date on
which the Borrower or such Restricted Subsidiary could have incurred such
Indebtedness or Preferred Stock under Section 7.01(a) without reliance on this
clause (xi));

(xii)(a) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as (in
the case of any such Indebtedness) the incurrence of such Indebtedness by such
Restricted Subsidiary is permitted under the terms of this Agreement, or (b) any
guarantee by a Restricted Subsidiary of Indebtedness or other obligations of the
Borrower; provided

120

1003651351v23

--------------------------------------------------------------------------------

 

that (in the case of any such guarantee of Indebtedness) such guarantee is
incurred in accordance with the terms of this Agreement;

(xiii)Indebtedness or Preferred Stock of the Borrower or any Restricted
Subsidiary that serves to extend, replace, refund, refinance, renew or defease
any Indebtedness incurred as permitted under Section 7.01(a) and Section
7.01(b)(i), (iii), (iv), (xiii) and (xiv) or any Indebtedness issued to so
extend, replace, refund, refinance, renew or defease such Indebtedness including
additional Indebtedness incurred to pay premiums and fees in connection
therewith (the “Refinancing Indebtedness”); provided that such Refinancing
Indebtedness (A) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, (B) to the extent such Refinancing
Indebtedness refinances Indebtedness that is subordinated to the Revolving
Facility Obligations, such Refinancing Indebtedness is subordinated to the
Revolving Facility Obligations at least to the same extent as the Indebtedness
being refinanced or refunded, (C) shall not include (x) Indebtedness or
Preferred Stock of a Subsidiary that is not a Guarantor that refinances
Indebtedness or Preferred Stock of the Borrower or (y) Indebtedness or Preferred
Stock of the Borrower or a Restricted Subsidiary that refinances Indebtedness or
Preferred Stock of an Unrestricted Subsidiary, (D) shall not be in a principal
amount (or, if issued with original issue discount, an aggregate issue price) in
excess of the principal amount of, premium, if any, and accrued interest on, the
Indebtedness being replaced, refunded, refinanced, renewed or defeased plus any
fees, premiums, underwriting discounts, costs and expenses relating to such
extension, replacement, refunding, refinancing, renewal or defeasance, and (E)
shall not have a Stated Maturity date prior to the Stated Maturity of the
Indebtedness being extended, replaced, refunded, refinanced, renewed or defeased
and provided, further, that subclauses (A), (B) and (E) of this clause (xiii)
will not apply to any refunding or refinancing of any Indebtedness under any
Credit Agreement;

(xiv)Indebtedness or Preferred Stock of (A) the Borrower or a Restricted
Subsidiary incurred to finance an acquisition of any assets (including Capital
Stock), business or Person or (B) Persons that are acquired by the Borrower or
any Restricted Subsidiary or merged or consolidated with or into the Borrower or
a Restricted Subsidiary in accordance with the terms of this Agreement; provided
that after giving effect to such acquisition, merger or consolidation (including
the incurrence of such Indebtedness) either (x) the Borrower would be permitted
to incur at least $1.00 of additional Indebtedness pursuant to Section 7.01(a)
or (y) the Fixed Charge Coverage Ratio would be equal to or greater than
immediately prior to such acquisition, merger or consolidation;

(xv)Indebtedness arising from the honoring by a bank or financial institution of
a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that such Indebtedness is extinguished
within five business days of its incurrence;

121

1003651351v23

--------------------------------------------------------------------------------

 

(xvi)Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
supported by a letter of credit issued in compliance with this Section 7.01 in a
principal amount not in excess of the stated amount of such letter of credit;

(xvii)Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse to the Borrower or any Restricted
Subsidiary of the Borrower other than a Securitization Subsidiary (except for
Standard Securitization Undertakings);

(xviii)(A) Non-Recourse Acquisition Financing Indebtedness and (B) Non-Recourse
Product Financing Indebtedness;

(xix)Contribution Indebtedness;

(xx)Indebtedness of Foreign Subsidiaries of the Borrower; provided, however,
that the aggregate principal amount of Indebtedness incurred under this clause
(xx), when aggregated with the principal amount of all other Indebtedness then
outstanding and incurred pursuant to this clause (xx), does not exceed the
greater of (i) $100.0 million and (ii) 9.0% of the Consolidated Tangible Assets;

(xxi)Indebtedness consisting of promissory notes issued by the Borrower or any
of its Restricted Subsidiaries to future, current or former employees, directors
and consultants, and their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests permitted by Section
7.02;

(xxii)Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business; and

(xxiii)Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business.

(c)For purposes of determining compliance with this covenant:

(i)in the event that an item of Indebtedness or Preferred Stock (or any portion
thereof) meets the criteria of more than one of the categories of Permitted Debt
or Preferred Stock described in clauses (i) through (xxiii) above or is entitled
to be incurred pursuant to the Section 7.01(a), the Borrower, in its sole
discretion, will be permitted to classify or reclassify such item of
Indebtedness or Preferred Stock (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Indebtedness or Preferred Stock (or portion thereof) in one of the
above clauses or paragraphs; provided that Indebtedness outstanding on the
Restatement Date hereunder and under the Senior Term Loan Credit Agreement, the
2014 Unsecured Notes, the 2014 Senior Secured Notes and the 2016 Senior Secured
Notes shall be classified as incurred under Section 7.01(b), and not under
Section 7.01(a); and

122

1003651351v23

--------------------------------------------------------------------------------

 

(ii)at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Section 7.01(a) and (b); and

(iii)the principal amount of Indebtedness outstanding under any clause of this
Section 7.01 or Section 2.24(a) shall be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness.

(d)Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness or Preferred Stock will not
be deemed to be an incurrence of Indebtedness or Preferred Stock for purposes of
this covenant.

(e)For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to extend, replace, refund, refinance, renew or defease other
Indebtedness denominated in a foreign currency, and such extension, replacement,
refunding, refinancing, renewal or defeasance would cause the applicable U.S.
dollar denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such U.S. dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of,
premium, if any, and accrued interest on, the Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased plus any fees, premiums,
underwriting discounts, costs and expenses relating to such extension,
replacement, refunding, refinancing, renewal or defeasance.

(f)The principal amount of any Indebtedness incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness, if incurred in a different
currency from the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance.

Section 7.02.Restricted Payments.  

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(i)declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation (other than (A) dividends or distributions by the
Borrower payable in

123

1003651351v23

--------------------------------------------------------------------------------

 

Equity Interests (other than Disqualified Stock) of the Borrower or in options,
warrants or other rights to purchase such Equity Interests (other than
Disqualified Stock) or (B) dividends or distributions by a Restricted Subsidiary
so long as, in the case of any dividend or distribution payable on or in respect
of any class or series of securities issued by a Restricted Subsidiary other
than a Wholly Owned Subsidiary, the Borrower or a Restricted Subsidiary receives
at least its pro rata share of such dividend or distribution in accordance with
its Equity Interests in such class or series of securities);

(ii)purchase, redeem or otherwise acquire or retire for value any Equity
Interests of the Borrower or any direct or indirect parent company of the
Borrower, including in connection with any merger or consolidation involving the
Borrower;

(iii)make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment,
sinking fund payment or maturity or any Subordinated Indebtedness (other than
(x) Subordinated Indebtedness permitted under Section 7.01(b)(vii) and (viii) or
(y) the purchase, repurchase or other acquisition of Subordinated Indebtedness
in anticipation of satisfying a sinking fund obligation, principal installment
or final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition); or

(iv)make any Restricted Investment (all such payments and other actions set
forth in these clauses (i) through (iv) being collectively referred to as
“Restricted Payments”),

unless, at the time of and immediately after giving effect to such Restricted
Payment:

(1)no Event of Default has occurred and is continuing or would occur as a
consequence of such Restricted Payment;

(2)if such Restricted Payment is made in reliance on clause (A) of paragraph (3)
below, the Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 7.01(a);

(3)such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and the Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by Section 7.02(b)(i),
(ix), and (xviii), but excluding all other Restricted Payments permitted by
Section 7.02(b)), is less than the sum, without duplication, of:

(A)50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from the beginning of the fiscal quarter during which the
Closing Date occurs to the end of the Borrower’s most recently ended fiscal
quarter for which internal financial statements are available (or, if earlier
were required to be delivered pursuant to Section 6.01(a) or (b)) at the time of

124

1003651351v23

--------------------------------------------------------------------------------

 

such Restricted Payment (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit), plus

(B)100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Board of Directors of the Borrower, of property
and marketable securities received by the Borrower after the Closing Date from
the issue or sale of (x) Equity Interests of the Borrower (including Retired
Capital Stock (as defined below) but excluding (i) cash proceeds and marketable
securities received from the sale of Equity Interests to members of management,
directors or consultants of the Borrower, any direct or indirect parent company
of the Borrower and the Subsidiaries after the Closing Date to the extent such
amounts have been applied to Restricted Payments made in accordance with Section
7.02(b)(4) and, to the extent actually contributed to the Borrower, Equity
Interests of the Borrower’s direct or indirect parent companies, (ii) Designated
Preferred Stock and (iii) Disqualified Stock) or (y) debt securities of the
Borrower that have been converted into or exchanged for such Equity Interests of
the Borrower (other than Refunding Capital Stock (as defined below) or Equity
Interests or convertible debt securities of the Borrower sold to a Restricted
Subsidiary or the Borrower, as the case may be, and other than Disqualified
Stock or Designated Preferred Stock or debt securities that have been converted
into or exchanged for Disqualified Stock or Designated Preferred Stock), plus

(C) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Board of Directors of the Borrower, of property
and marketable securities contributed to the capital of the Borrower after the
Closing Date (other than (i) by a Restricted Subsidiary, (ii) any Excluded
Contributions, (iii) any Disqualified Stock, (iv) any Designated Preferred Stock
and (v) the Cash Contribution Amount), plus

(D)100% of the aggregate amount received in cash after the Closing Date and the
fair market value, as determined in good faith by the Board of Directors of the
Borrower, of property and marketable securities received by means of (A) the
sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Borrower or its Restricted Subsidiaries or (B) the sale (other than to the
Borrower or a Restricted Subsidiary) of the Capital Stock of an Unrestricted
Subsidiary or a distribution from an Unrestricted Subsidiary (other than in each
case to the extent the Investment in such Unrestricted Subsidiary was made by a
Restricted Subsidiary pursuant to Section 7.02(b)(vii) or (xi) or to the extent
such Investment constituted a Permitted Investment) or a dividend from an
Unrestricted Subsidiary, plus

(E)in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted

125

1003651351v23

--------------------------------------------------------------------------------

 

Subsidiary into the Borrower or a Restricted Subsidiary or the transfer of
assets of an Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary,
the fair market value of the Investment in such Unrestricted Subsidiary, as
determined by the Board of Directors of the Borrower in good faith at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary
or at the time of such merger, consolidation or transfer of assets (other than
an Unrestricted Subsidiary to the extent the Investment in such Unrestricted
Subsidiary was made by a Restricted Subsidiary pursuant to Section 7.02(b)(vii)
or (xi) or to the extent such Investment constituted a Permitted Investment),
plus

(F)an amount equal to the amount available as of the Closing Date (or, if later,
the date on which internal financial statements are available for the Borrower’s
fiscal quarter most recently ended prior to the Closing Date) for making
Restricted Payments pursuant to Section 4.11(a)(3) of the Senior Unsecured Notes
Indenture.

(b)  The preceding provisions will not prohibit the following:

(i)the payment of any dividend or other distribution or the consummation of any
redemption within 60 days after the date of declaration of the dividend or other
distribution or giving of the redemption notice, as the case may be, if at the
date of declaration or notice, the dividend or other distribution or redemption
would have complied with the provisions of this Agreement;

(ii)(A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests of the Borrower or any direct or indirect parent company
(“Retired Capital Stock”) or Subordinated Indebtedness in exchange for or out of
the proceeds of the sale or issuance (other than to a Restricted Subsidiary or
the Borrower) of Equity Interests of the Borrower or any direct or indirect
parent company thereof to the extent contributed to the equity capital of the
Borrower (in each case, other than Disqualified Stock) (“Refunding Capital
Stock”) or any contributions to the equity capital of the Borrower, (B) the
declaration and payment of dividends on the Retired Capital Stock out of the
proceeds of the sale or issuance (other than to a Subsidiary of the Borrower or
to an employee stock ownership plan or any trust established by the Borrower or
any of its Subsidiaries) of Refunding Capital Stock and (C) if, immediately
prior to the retirement of Retired Capital Stock, the declaration and payment of
dividends thereon was permitted under Section 7.02(b)(vi)(a) or (b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of the Borrower) in an aggregate amount per year no greater than
the aggregate amount of dividends per annum that were declarable and payable on
such Retired Capital Stock immediately prior to such retirement;

(iii)the redemption, repurchase, defeasance or other acquisition or retirement
of Subordinated Indebtedness made by exchange for, or out of the proceeds of the
incurrence of, new Indebtedness which is incurred in compliance with Section
7.01 so

126

1003651351v23

--------------------------------------------------------------------------------

 

long as (A) the principal amount (or, if issued with original issue discount,
the issue price) of such new Indebtedness does not exceed the principal amount
of, and premium, if any, and accrued interest on, the Indebtedness being so
redeemed, repurchased, defeased or otherwise acquired or retired for value plus
any fees, premiums, underwriting discounts, costs and expenses related to such
redemption, repurchase, defeasance or other acquisition or retirement for value,
(B) if such Indebtedness refinances Subordinated Indebtedness, such new
Indebtedness is subordinated to the Revolving Facility Obligations and any
Guarantees thereof at least to the same extent as such Indebtedness being so
redeemed, repurchased or otherwise acquired or retired for value, (C) such new
Indebtedness does not have a Stated Maturity date prior to the Stated Maturity
of the Indebtedness being so redeemed, repurchased, defeased or otherwise
acquired or retired for value and (D) such new Indebtedness has a Weighted
Average Life to Maturity which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness being so redeemed, repurchased, defeased or
otherwise acquired or retired for value;

(iv)any Restricted Payment to pay for the repurchase, retirement, redemption or
other acquisition or retirement for value of Equity Interests of the Borrower or
any of its direct or indirect parent companies or employee investment vehicles
held by any future, present or former employee, director or consultant of the
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies and their respective estates, spouses and former spouses pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement (including, for the avoidance of doubt, any
principal and interest payable on any notes issued by the Borrower or any direct
or indirect parent company of the Borrower in connection with any such
repurchase, retirement or other acquisition), or any stock subscription or
shareholder, equity holder, partnership or limited liability company agreement,
including any Equity Interest rolled over by management of the Borrower or any
direct or indirect parent company of the Borrower in connection with the 2011
Transactions; provided, however, that the aggregate amount of Restricted
Payments made under this clause (iv) does not exceed in any calendar year $50.0
million (with unused amounts in any calendar year being carried over to any
succeeding calendar year, it being understood that the Borrower may elect to
apply all or any portion of the amounts so carried over in any calendar year);
and provided, further, that such amount in any calendar year may be increased by
an amount not to exceed (A) the cash proceeds from the sale of Equity Interests
(other than Disqualified Stock) of the Borrower and, to the extent contributed
to the Borrower, Equity Interests of any of its direct or indirect parent
companies or employee investment vehicles, in each case to any future, present
or former employee, director or consultant of the Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies that occurs after
the Closing Date plus (B) the amount of any cash bonuses otherwise payable to
any future, present or former employee, director or consultant of the Borrower
or any of its Subsidiaries or any of its direct or indirect parent companies
that are foregone in return for the receipt of Equity Interests or the Borrower
or any direct or indirect parent company of the Borrower or any employee
investment vehicle pursuant to deferred compensation plan of such corporation
plus (C) the cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries after the

127

1003651351v23

--------------------------------------------------------------------------------

 

Closing Date (provided that the Borrower may elect to apply all or any portion
of the aggregate increase contemplated by clauses (A), (B) and (C) above in any
calendar year) less (D) the amount of any Restricted Payments previously made
pursuant to clauses (A), (B) and (C) of this clause (iv); and provided, further,
that cancellation of Indebtedness owing to the Borrower from any future, present
or former employee, director or consultant of the Borrower or any of its
Subsidiaries or any of its direct or indirect parent companies and their
respective estates, spouses and former spouses in connection with a repurchase
of Equity Interests of the Borrower or any of its direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;

(v)the declaration and payment of dividends to holders of any class or series of
Disqualified Stock of the Borrower or any Restricted Subsidiary issued or
incurred in accordance with Section 7.01 to the extent such dividends are
included in the definition of Fixed Charges for such entity;

(vi) (a) the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued after the Restatement Date, (b) the declaration and payment of
dividends to any direct or indirect parent company of the Borrower, the proceeds
of which will be used to fund the payment of dividends to holders of any class
or series of Designated Preferred Stock (other than Disqualified Stock) of any
direct or indirect parent company of the Borrower issued after the Restatement
Date, provided that the aggregate amount of dividends declared and paid pursuant
to this clause (b) shall not exceed the aggregate amount of cash actually
contributed to the Borrower from the sale of such Designated Preferred Stock,
and (c) the declaration and payment of dividends on Refunding Capital Stock that
is Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to Section 7.02(b)(ii); provided, however, that for the most recently
ended four full fiscal quarters for which internal financial statements are
available (or, if earlier, were required to be delivered pursuant to Section
6.01(a) or (b)) immediately preceding the date of issuance of such Designated
Preferred Stock or the declaration of such dividends on Refunding Capital Stock
that is Preferred Stock, after giving effect to such issuance (and the payment
of dividends or distributions) on a pro forma basis, the Borrower would have had
a Fixed Charge Coverage Ratio of at least 2.00 to 1.00;

(vii)Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(vii) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash and/or marketable securities, not to exceed the greater of $75.0 million
and 6.5% of Consolidated Tangible Assets at the time of such Investment (with
the fair market value of each Investment being measured at the time made and
without giving effect to subsequent changes in value);

(viii)payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise

128

1003651351v23

--------------------------------------------------------------------------------

 

of Equity Interests by any future, present or former employee, director or
consultant of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies and their respective estates, spouses and former
spouses and repurchases or withholding of Equity Interests deemed to occur upon
exercise of stock options or warrants or the vesting of equity awards (including
restricted stock and restricted stock units) if such Equity Interests represent
a portion of the exercise price of, or withholding obligation with respect to,
such options, warrants or equity awards and any related payment in respect of
such obligation;

(ix)the declaration and payment of dividends on the Borrower’s common stock (or
the payment of dividends to any direct or indirect parent company of the
Borrower to fund a payment of dividends on such company’s common stock),
following the first public offering of the Borrower’s common stock or the common
stock of any direct or indirect parent company of the Borrower after the
Restatement Date, of up to 6.0% per annum of the net cash proceeds received by
or contributed to the Borrower in or from any such public offering;

(x)Restricted Payments in an aggregate amount at any time outstanding equal to
the amount of Excluded Contributions;

(xi)any other Restricted Payment in an aggregate amount, taken together with all
other Restricted Payments made pursuant to this clause (xi), at any one time
outstanding not to exceed the greater of $100.0 million and 10.0% of
Consolidated Tangible Assets at the time of such Restricted Payment;

(xii)the declaration and payment of dividends to, or the making of loans or any
other payments to, any direct or indirect parent company of the Borrower in
amounts intended to enable any such parent company to pay or cause to be paid:

(1)franchise and excise taxes and other fees, taxes and expenses required to
maintain its corporate or other legal existence;

(2) federal, foreign, state and local income or franchise taxes with respect to
any period for which the Borrower or any of its Subsidiaries is a member of a
consolidated, combined or unitary group of which such direct or indirect parent
company is a member; provided that the amount of such payments shall not exceed
the tax liability that the Borrower and its Subsidiaries would have incurred
were such taxes determined as if such entities were a stand-alone group; and
provided that Restricted Payments under this clause in respect of any taxes
attributable to the income of any Unrestricted Subsidiaries may be made only to
the extent that such Unrestricted Subsidiaries have made cash payments to the
Borrower or its Restricted Subsidiaries;

(3)customary salary, bonus and other benefits payable to officers, directors and
employees of any direct or indirect parent company of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

129

1003651351v23

--------------------------------------------------------------------------------

 

(4)general corporate overhead costs and expenses (including professional
expenses) for any direct or indirect parent company of the Borrower to the
extent such costs and expenses are attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries, and amounts to fund any charitable
foundation of any direct or indirect parent company of the Borrower;

(5)fees and expenses other than to Affiliates related to any unsuccessful equity
or debt offering not prohibited by this Agreement and fees and expenses related
to any disposition or acquisition or investment transaction by the Borrower or
any of its Restricted Subsidiaries (or any acquisition of or investment in any
business, assets or property that will be contributed to the Borrower or any of
its Restricted Subsidiaries as part of the same or a related transaction) not
prohibited by this Agreement;

(6)taxes arising by virtue of (i) having capital stock outstanding or being a
direct or indirect holding company parent of the Borrower, any Subsidiary of the
Borrower or any direct or indirect parent of the Borrower, (ii) having
guaranteed any obligations of the Borrower or any Subsidiary of the Borrower,
(iii) having made a payment in respect of any of the payments permitted to be
made to it under this Section 7.02, (iv) any actions taken with respect to any
intellectual property and associated rights relating to the business of the
Borrower or any Subsidiary of the Borrower and (v) the receipt of, or
entitlement to, any payment permitted to be made under this Section 7.02 or any
payment in connection with the Transactions or the 2011 Transactions, including
any payment received after the Closing Date pursuant to any agreement related to
the Transactions or the 2011 Transactions;

(7)payments made or expected to be made to cover social security, Medicare,
withholding and other taxes payable in connection with any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of any direct or indirect parent company of the Borrower or to make
any other payment that would, if made by the Borrower or any Restricted
Subsidiary, be permitted pursuant to Section 7.02(b)(viii); and

(8)annual management, consulting, monitoring and advisory fees to any of the
Sponsor and its Affiliates in an aggregate amount in any fiscal year not to
exceed the Maximum Management Fee Amount, and related expenses and indemnities,
pursuant to the Management Agreement or otherwise;

(xiii)any Restricted Payment made in connection with the Transactions or the
2011 Transactions and the fees and expenses related thereto or owed to
Affiliates, in each case with respect to any Restricted Payment made or owed to
an Affiliate, to the extent permitted by the covenant described under Section
7.04;

(xiv) distributions or payments of Securitization Fees and purchases of
Securitization Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Financing;

130

1003651351v23

--------------------------------------------------------------------------------

 

(xv) the repurchase, redemption, defeasance or other acquisition or retirement
for value of any Subordinated Indebtedness (a) from Net Proceeds or any
equivalent amount to the extent permitted by Section 7.03 or (b) from declined
amounts as contemplated by Section 4.4(d) of the Senior Term Loan Agreement (as
in effect on the Restatement Date);

(xvi)[Reserved];

(xvii)[Reserved];

(xviii)the repurchase, redemption or other acquisition or retirement for value
of Equity Interests of the Borrower deemed to occur in connection with paying
cash in lieu of fractional shares of such Equity Interests in connection with a
share dividend, distribution, share split, reverse share split, merger,
consolidation, amalgamation or other business combination of the Borrower, in
each case, permitted under this Agreement; and

(xix)the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);

provided that at the time of, and immediately after giving effect to, any
Restricted Payment permitted under Sections 7.02(b)(vii) and (xi), no Default or
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof.

(c)The amount of all Restricted Payments (other than cash) will be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Subsidiary, as the
case may be, pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this Section 7.02 will be
determined in good faith by the Board of Directors of the Borrower.

(d)As of the Restatement Date, all of the Borrower’s Subsidiaries will be
Restricted Subsidiaries except WMG Kensington Ltd and its Subsidiaries.  The
Borrower will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the second to last sentence of the definition of
“Unrestricted Subsidiary.”  For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and the Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments or Permitted
Investments in an amount determined as set forth in the second paragraph of the
definition of “Investments.” Such designation will be permitted only if a
Restricted Payment or Permitted Investment in such amount would be permitted at
such time under this Section 7.02 or the definition of Permitted Investments and
if such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the covenants in this
Agreement.

131

1003651351v23

--------------------------------------------------------------------------------

 

Section 7.03.Asset Sales.  

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

(i)the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of the Asset Sale at least equal to the fair market
value (as determined, as of the time of contractually agreeing to such Asset
Sale, in good faith by senior management or the Board of Directors of the
Borrower, whose determination shall be conclusive, provided that in the case of
any Asset Sale involving consideration in excess of $50.0 million, such
determination shall be made by the Board of Directors of the Borrower) of the
assets or Equity Interests issued or sold or otherwise disposed of; and

(ii)except for any Permitted Asset Swap, at least 75% of the consideration
received in the Asset Sale by the Borrower or such Restricted Subsidiary is in
the form of cash or Cash Equivalents.

(b)For purposes of Section 7.03(a)(ii), the amount of (i) any liabilities (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet or in the notes thereto, or if incurred or accrued subsequent to the date
of such balance sheet, such liabilities that would have been shown on such
balance sheet or in the notes thereto if such incurrence or accrual had taken
place on or prior to the date of such balance sheet, as determined in good faith
by the Borrower) of the Borrower or any Restricted Subsidiary (other than
liabilities that are by their terms subordinated in right of payment to the
Revolving Facility Obligations) that are assumed by the transferee of any such
assets (or are otherwise extinguished in connection with the transactions
relating to such Asset Sale), if such liabilities are not Indebtedness, or the
Borrower or such Restricted Subsidiary has been released from all liability on
payment of the principal amount of such liabilities in connection with such
Asset Sale, (ii) any securities, notes or other obligations received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent of the cash or Cash Equivalents received) within 180 days following
the closing of such Asset Sale and (iii) any Designated Non-Cash Consideration
received by the Borrower or any of its Restricted Subsidiaries in such Asset
Sale having an aggregate fair market value (as determined in good faith by the
Board of Directors of the Borrower), taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (iii) that is at that
time outstanding, not to exceed the greater of (x) $100.0 million and (y) 9.0%
of Consolidated Tangible Assets at the time of the receipt of such Designated
Non-Cash Consideration (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received without giving effect
to subsequent changes in value), shall be deemed to be cash for purposes of this
Section 7.03 and for no other purpose.

Section 7.04.Transactions with Affiliates.  

132

1003651351v23

--------------------------------------------------------------------------------

 

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each, an “Affiliate Transaction”) involving aggregate consideration in excess
of $15.0 million, unless:

(i)the Affiliate Transaction is on terms that are not materially less favorable
to the Borrower or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and

(ii)the Borrower delivers to the Administrative Agent, with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $30.0 million, a resolution adopted by the
Board of Directors of the Borrower approving such Affiliate Transaction and a
certificate of a Responsible Officer certifying that such Affiliate Transaction
complies with clause (i) above.

(b)The provisions of Section 7.04(a) will not apply to the following:

(i)transactions between or among the Borrower and/or any Restricted Subsidiary
and/or any entity that becomes a Restricted Subsidiary as a result of such
transaction;

(ii)Restricted Payments (including any transaction specifically excluded from
the definition of the term “Restricted Payments,” including pursuant to the
exceptions contained in the definition thereof and the parenthetical exclusions
of such definition) and Permitted Investments, in each case permitted by this
Agreement;

(iii)the payment to any of the Sponsor and its Affiliates of annual management,
consulting, monitoring and advisory fees in an aggregate amount in any fiscal
year not to exceed the Maximum Management Fee Amount, and related expenses and
indemnities, pursuant to the Management Agreement or otherwise;

(iv)the payment of reasonable and customary fees and compensation paid to, and
indemnities and reimbursements provided on behalf of, officers, directors,
employees or consultants of the Borrower, any of its direct or indirect parent
companies or any Restricted Subsidiary;

(v)the payments by the Borrower or any Restricted Subsidiary to the Sponsor and
any of its Affiliates made for any financial advisory, financing, underwriting
or placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are approved by a majority of the members of the Board of
Directors of the Borrower in good faith;

133

1003651351v23

--------------------------------------------------------------------------------

 

(vi)transactions in which the Borrower or any Restricted Subsidiary delivers to
the Administrative Agent a letter from an Independent Financial Advisor stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view or stating that the terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person;

(vii)payments or loans (or cancellations of loans) to employees or consultants
of the Borrower or any of its direct or indirect parent companies or any
Restricted Subsidiary which are approved by a majority of the Board of Directors
of the Borrower in good faith and which are otherwise permitted under this
Agreement;

(viii)payments made or performance under any agreement as in effect on the
Closing Date (including, without limitation, each of the agreements entered into
in connection with the Transactions or the 2011 Transactions) or any amendment
thereto (so long as any such amendment taken as a whole is not materially less
advantageous to the Lenders in the good faith judgment of the Board of Directors
of the Borrower than the applicable agreement as in effect on the Closing Date);

(ix)payments made or performance under any agreement to which Warner Music Group
Corp. and/or Holdings is a party as of the Closing Date (including, without
limitation, each of the agreements entered into in connection with the
Transactions or the 2011 Transactions) and to or by which the Borrower becomes a
party or otherwise bound after the Closing Date, any amendment thereto by which
the Borrower becomes a party thereto or otherwise bound thereby, and any other
amendment thereto (so long as any such other amendment (other than an amendment
to effect the Borrower becoming a party to or otherwise bound by such agreement)
taken as a whole is not materially less advantageous to the Lenders in the good
faith judgment of the Board of Directors of the Borrower than such agreement as
in effect on the Closing Date);

(x)transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the Borrower and its Restricted Subsidiaries, in the
reasonable determination of the Board of Directors of the Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;

(xi)the Transactions, the 2011 Transactions and the payment of all fees and
expenses related to the Transactions or the 2011 Transactions, including, for
the avoidance of doubt, any reimbursement on or after the Closing Date of fees
and expenses related to the Transactions or the 2011 Transactions paid by the
Sponsor and its Affiliates;

134

1003651351v23

--------------------------------------------------------------------------------

 

(xii)the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Parent, any Permitted Holder, or any director, officer, employee
or consultant of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies;

(xiii)any transaction with a Securitization Subsidiary effected as part of a
Qualified Securitization Financing;

(xiv)investments by any of the Permitted Holders in securities of the Borrower
or any of its Restricted Subsidiaries (and payment of reasonable out-of-pocket
expenses incurred by such Permitted Holders in connection therewith) so long as
(a) the investment is being offered generally to other investors on the same or
more favorable terms and (b) the investment constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of securities;

(xv)payments to or from, and transactions with, any joint venture in the
ordinary course of business (including, without limitation, any cash management
activities related thereto);

(xvi)entering into, and performing the obligations under, any tax sharing
agreement, consistent with the limitations imposed on Restricted Payments in
Section 7.02; and

(xvii)intellectual property licenses in the ordinary course of business.

Section 7.05.Liens.  

(a)The Borrower will not, and will not permit any Guarantor to, directly or
indirectly, create, incur, assume or suffer to exist any Lien (except Permitted
Liens) that secures obligations under any Indebtedness of the Borrower or of a
Guarantor, on any asset or property of the Borrower or any Guarantor, or any
income or profits therefrom, or on any right to receive income therefrom (the
“Initial Lien”), unless (a) in the case of an Initial Lien on any Collateral,
such Initial Lien expressly has Junior Lien Priority on such Collateral in
relation to the Revolving Facility Obligations and the Guarantees, as applicable
or (b) in the case of an Initial Lien on any other asset or property, the
Revolving Facility Obligations (or a Guaranty in the case of Liens of a
Guarantor) are equally and ratably secured with (or, in the event the Lien
relates to Subordinated Indebtedness, are secured on a senior basis to) the
obligations so secured until such time as such obligations are no longer secured
by a Lien;

(b)Any Lien created for the benefit of the Lenders pursuant to Section 7.05(a)
shall be automatically and unconditionally released and discharged upon the
release and discharge of the Initial Lien that gave rise to the obligation to
secure the Revolving Facility Obligations.

Section 7.06.Fundamental Changes.  The Borrower may not (1) consolidate or merge
with or into another Person (whether or not the Borrower is the surviving
Person); or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets

135

1003651351v23

--------------------------------------------------------------------------------

 

of the Borrower and its Subsidiaries taken as a whole, in one or more related
transactions to another Person; unless:

(a)either:  (i) the Borrower is the surviving Person; or (ii) the Person formed
by or surviving any such consolidation or merger (if other than the Borrower) or
to which such sale, assignment, transfer, conveyance or other disposition has
been made is a Person organized or existing under the laws of the United States,
any state of the United States, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein called,
the “Successor Borrower”);

(b)the Successor Borrower (if other than the Borrower) assumes all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which it is a party by executing a joinder or one or more other documents or
instruments in form reasonably satisfactory to the Administrative Agent;

(c)immediately after such transaction no Default or Event of Default exists;

(d)immediately after giving pro forma effect to such transaction and any related
financing transactions, as if the same had occurred at the beginning of the
applicable four-quarter period, either:

(i)the Successor Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to Section 7.01(a); or

(ii)the Fixed Charge Coverage Ratio for the Successor Borrower and its
Restricted Subsidiaries would be equal to or greater than such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to such transaction;

(e)each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor that will
be released from its obligations under its Subsidiary Guarantee in connection
with such transaction and (y) any party to any such consolidation or merger that
does not survive or become the Successor Borrower) shall have delivered a
joinder or other document or instrument in form reasonably satisfactory to the
Administrative Agent, confirming its Subsidiary Guarantee; and

(f)each Subsidiary Guarantor (other than (x) any Subsidiary that will be
released from its grant or pledge of Collateral under the Security Agreement in
connection with such transaction and (y) any party to any such consolidation or
merger that does not survive or become the Successor Borrower) shall have by a
supplement to the Security Agreement or another document or instrument in form
reasonably satisfactory to the Administrative Agent affirmed that its
obligations thereunder shall apply to its Guaranty as confirmed pursuant to
clause (e) above; provided that, for the purposes of this Section 7.06 only,
neither a Music Publishing Sale nor a Recorded Music Sale will be deemed to be a
sale, assignment, transfer, conveyance or other disposition of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole. For the avoidance of doubt, (1) the Borrower may
therefore consummate a Music Publishing Sale in accordance with Section 7.03
without complying with this Section 7.06 notwithstanding anything to the
contrary in this Section 7.06, (2) the Borrower may therefore consummate a
Recorded Music Sale in

136

1003651351v23

--------------------------------------------------------------------------------

 

accordance with Section 7.03 without complying with this Section 7.06
notwithstanding anything to the contrary in this Section 7.06 and (3) the
determination in the preceding proviso shall not affect the determination of
what constitutes all or substantially all the assets of the Borrower under any
other contract to which the Borrower is a party.

For the purpose of this Section 7.06, with respect to any sale, lease, transfer,
conveyance or other disposition of properties or assets in connection with any
acquisition (including any acquisition by means of a merger or consolidation
with or into the Borrower or any Restricted Subsidiary), the determination of
whether such sale, lease, transfer, conveyance or disposition constitutes a sale
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole shall be made on a pro forma basis giving effect
to such acquisition.

This Section 7.06 will not apply to a sale, assignment, transfer, conveyance or
other disposition of assets between or among the Borrower and its Restricted
Subsidiaries. Notwithstanding the foregoing clauses (c) and (d), (x) any
Restricted Subsidiary may consolidate with, merge into or transfer all or part
of its properties and assets to the Borrower or to another Restricted Subsidiary
and (y) the Borrower may merge with an Affiliate incorporated solely for the
purpose of reincorporating the Borrower in another state of the United States so
long as the amount of Indebtedness of the Borrower and its Restricted
Subsidiaries is not increased thereby.

Section 7.07.Subsidiary Distributions.

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
that are not Guarantors to, directly or indirectly, create or permit to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any such Restricted Subsidiary to:

(i)pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries that are Guarantors, or with
respect to any other interest or participation in, or measured by, its profits,
or pay any Indebtedness owed to the Borrower or any of its Restricted
Subsidiaries that are Guarantors;

(ii)make loans or advances to the Borrower or any of its Restricted Subsidiaries
that are Guarantors; or

(iii)sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries that are Guarantors;

provided that dividend or liquidation priority between classes of Capital Stock,
or subordination of any obligation (including the application of any remedy bars
thereto) to any other obligation, will not be deemed to constitute such an
encumbrance or restriction.

(b)However, the restrictions in Section 7.07(a) will not apply to encumbrances
or restrictions consisting of, or existing under or by reason of:

137

1003651351v23

--------------------------------------------------------------------------------

 

(i)contractual encumbrances or restrictions in effect (x) pursuant to this
Agreement or the other Loan Documents, the 2014 Unsecured Notes, the 2014 Senior
Secured Notes, the 2016 Senior Secured Notes, the Senior Term Loan Facility
Documents, any Hedging Obligations, and, on or after the execution and delivery
thereof, the Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement and any other Credit Agreement or any related documents or (y) on the
Restatement Date, including, without limitation, pursuant to Existing
Indebtedness and related documentation;

(ii)[Reserved];

(iii)purchase money obligations that impose encumbrances or restrictions on the
property so acquired;

(iv)applicable law or any applicable rule, regulation or order;

(v)any agreement or other instrument of a Person, or relating to Indebtedness or
Capital Stock of a Person, which Person is acquired by or merged or consolidated
with or into the Borrower or any Restricted Subsidiary, or which agreement or
instrument is assumed by the Borrower or any Restricted Subsidiary in connection
with an acquisition from such Person, or any other transaction entered into in
connection with any such acquisition, merger or consolidation, as in effect at
the time of such acquisition, merger, consolidation or transaction (except to
the extent that such Indebtedness was incurred to finance, or otherwise in
connection with, such acquisition, merger, consolidation or transaction);
provided that, for purposes of this clause (v), if a Person other than the
Borrower is the Successor Borrower with respect thereto, any Subsidiary thereof
or agreement or instrument of such Person or any such Subsidiary shall be deemed
acquired or assumed, as the case may be, by the Borrower or a Restricted
Subsidiary, as the case may be, when such Person becomes such Successor
Borrower;

(vi)any transfer of, agreement to transfer, option or right with respect to, or
Lien on, any property or assets of the Borrower or any Restricted Subsidiary not
otherwise prohibited by this Agreement, including without limitation, customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or other disposition of the Capital Stock or assets of
such Subsidiary;

(vii)Secured Indebtedness otherwise permitted to be incurred pursuant to the
covenants described in Section 7.01 and 7.05 that limits the right of the debtor
to dispose of the assets securing such Indebtedness;

(viii)restrictions on cash or other deposits or net worth imposed by customers
or suppliers under contracts entered into in the ordinary course of business;

(ix)other Indebtedness or Preferred Stock (x) of the Borrower or any Restricted
Subsidiary that is a Guarantor that is incurred subsequent to the Restatement
Date pursuant to Section 7.01 or (y) that is incurred by a Foreign Subsidiary of
the Borrower subsequent to the Restatement Date pursuant to Section 7.01;

138

1003651351v23

--------------------------------------------------------------------------------

 

(x)customary provisions in joint venture agreements and other similar agreements
entered into in the ordinary course of business;

(xi)customary provisions contained in leases, subleases, licenses or asset sale
agreements and other agreements;

(xii)any encumbrances or restrictions pursuant to any agreement, instrument or
obligation (a “Refinancing Agreement”) effecting an extension, renewal,
increase, refunding, replacement or refinancing of any contract, instrument or
obligation referred to in clauses (i) through (xi) above (an “Initial
Agreement”) or that is, or is contained in, any amendment, supplement,
restatement or other modification to an Initial Agreement or Refinancing
Agreement (an “Amendment”); provided that the encumbrances and restrictions
contained in any such Refinancing Agreement or Amendment taken as a whole are
not materially less favorable to the Lenders than encumbrances and restrictions
contained in the Initial Agreement or Initial Agreements to which such
Refinancing Agreement or Amendment relates (as determined in good faith by the
Borrower);

(xiii)any encumbrance or restriction of a Securitization Subsidiary effected in
connection with a Qualified Securitization Financing; provided, however, that
such restrictions apply only to any Securitization Subsidiary;

(xiv)any encumbrance or restriction in connection with Non-Recourse Product
Financing Indebtedness or Non-Recourse Acquisition Financing Indebtedness;

(xv)any trading, netting, operating, construction, service, supply, purchase,
sale or other agreement to which the Borrower or any of its Restricted
Subsidiaries is a party entered into in the ordinary course of business;
provided that such agreement prohibits the encumbrance of solely the property or
assets of the Borrower or such Restricted Subsidiary that are the subject to
such agreement, the payment rights arising thereunder or the proceeds thereof
and does not extend to any other asset or property of the Borrower or such
Restricted Subsidiary or the assets or property of another Restricted
Subsidiary;

(xvi)customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary;

(xvii)customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(xviii)any encumbrances or restrictions arising in connection with cash or other
deposits permitted under Section 7.05;

(xix)any encumbrance or restriction that arises or is agreed to in the ordinary
course of business and does not detract from the value of property or assets of
the Borrower or any Restricted Subsidiary in any manner material to the Borrower
or such Restricted Subsidiary;

139

1003651351v23

--------------------------------------------------------------------------------

 

(xx)customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of the Borrower or any Restricted
Subsidiary; or

(xxi)an agreement or instrument relating to any Indebtedness incurred subsequent
to the Restatement Date (i) if the encumbrances and restrictions contained in
any such agreement or instrument taken as a whole are not materially less
favorable to the Lenders than the encumbrances and restrictions contained in
agreements in effect on the Restatement Date (as determined in good faith by the
Borrower) or (ii) if such encumbrance or restriction is not materially more
disadvantageous to the Lenders than is customary in comparable financings (as
determined in good faith by the Borrower) and either (x) the Borrower determines
in good faith that such encumbrance or restriction will not materially affect
the Borrower’s ability to make principal or interest payments on the Loans or
(y) such encumbrance or restriction applies only if a default occurs in respect
of a payment or financial covenant relating to such Indebtedness.

Section 7.08.Financial Covenant.  Permit the Senior Secured Indebtedness to
EBITDA Ratio as of the end of any fiscal quarter of the Borrower to be greater
than 4.75:1.00, if at the end of such fiscal quarter the outstanding amount of
Loans and drawings under Letter of Credit which have not then been reimbursed is
in excess of $54,000,000.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

Section 8.01.Events of Default.  Any of the following shall constitute an Event
of Default:

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b)Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to the Borrower) or Section 6.11 or Article VII; provided that the
occurrence of any Event of Default under Section 7.08 is subject to the last
proviso set forth in the definition of “EBITDA”; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d)Representations and Warranties.  Any representation or warranty made or
deemed made by or on behalf of (x) the Borrower or any other Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith or (y) Holdings in any Security Document, shall
be incorrect in any material respect when made or deemed made; or

140

1003651351v23

--------------------------------------------------------------------------------

 

(e)Cross-Default.  Any Loan Party or any of its Restricted Subsidiaries shall
(i) default in (x) any payment of principal of or interest on any Indebtedness
(excluding the Revolving Facility Obligations) in excess of the Threshold Amount
or (y) in the payment of any Guarantee Obligation in excess of the Threshold
Amount, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created;
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (excluding the Revolving Facility
Obligations) or Guarantee Obligation referred to in clause (i) above or
contained in any instrument or agreement evidencing, securing or relating
thereto (other than a failure to provide notice of a default or an event of
default under such instrument or agreement or default in the observance of or
compliance with any financial maintenance covenant), or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its stated maturity or such Guarantee Obligation to
become payable (an “Acceleration”; and the term “Accelerated” shall have a
correlative meaning), and such time shall have lapsed and, if any notice (a
“Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default before notice of Acceleration may be
delivered, such Default Notice shall have been given and such default shall not
have been remedied or waived by or on behalf of such holder or holders (provided
that this clause (ii) shall not apply to (x) secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder or
(y) any termination event or similar event pursuant to the terms of any Swap
Contract) or (iii) in the case of any Indebtedness or Guarantee Obligations
referred to in clause (i) above containing or otherwise requiring observance or
compliance with any financial maintenance covenant, such Indebtedness or
Guarantee Obligation shall have been Accelerated and such Acceleration shall not
have been rescinded; or

(f)Insolvency Proceedings, Etc. If (i) the Borrower or any Material Subsidiary
of the Borrower shall commence any case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts (excluding, in each case, the solvent liquidation or
reorganization of any Foreign Subsidiary of the Borrower that is not a Loan
Party), or (B) seeking appointment of a receiver, interim receiver, receivers,
receiver and manager, trustee, custodian, conservator or other similar official
for it or for all or any substantial part of its assets, or the Borrower or any
Material Subsidiary of the Borrower shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary of the Borrower any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Borrower or any Material Subsidiary
of the Borrower any case,

141

1003651351v23

--------------------------------------------------------------------------------

 

proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) the Borrower or any Material Subsidiary
of the Borrower shall take any corporate or other similar organizational action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii) or (iii) above; or (v) the
Borrower or any Material Subsidiary of the Borrower shall be generally unable
to, or shall admit in writing its general inability to, pay its debts as they
become due; or

(g)Judgments.  One or more judgments or decrees shall be entered against the
Borrower or any of its Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of the Threshold Amount or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or

(h)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect or (iii) a
Foreign Benefit Event occurs which, either individually or together with other
Foreign Benefit Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect; or

(i)Invalidity of Loan Documents.  With respect to any Collateral, individually,
having a fair market value in excess of the Threshold Amount, any of the
Security Documents ceases to be in full force and effect, or any of the Security
Documents ceases to give the Lenders the Liens purported to be created thereby,
or any of the Security Documents is declared null and void or the Borrower or
any Guarantor denies in writing that it has any further liability under any
Security Document (in each case other than in accordance with the terms of this
Agreement or any of the Security Documents), except to the extent that any loss
of perfection or priority results from the failure of the Collateral Agent (or
any other collateral agent for any Indebtedness secured by a Lien) to maintain
possession of certificates actually delivered to it representing securities,
promissory notes or other instruments pledged under the Security Documents, or
otherwise results from the gross negligence or willful misconduct of the
Administrative Agent or the Collateral Agent (or any other collateral agent for
any Indebtedness secured by a Lien) and except, as to Collateral consisting of
real property, to the extent that such failure is covered by a lender’s title
insurance policy and the Collateral Agent is reasonably satisfied with the
credit of such insurer; provided, that if a failure of the sort described in
this Section 8.01(i) is susceptible of cure (including with respect to any loss
of Lien priority on material portions of the

142

1003651351v23

--------------------------------------------------------------------------------

 

Collateral), no Event of Default shall arise under this Section 8.01(i) with
respect thereto until 30 days after a Responsible Officer becomes aware of such
failure; or

(j)Change of Control.  There occurs any Change of Control.

Section 8.02.Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)declare the Commitment of each Lender to make Loans and any obligation of the
Issuing Bank to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower cash collateralize the L/C Exposure in accordance
with Section 2.23(j); and

(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that, upon the occurrence of an Event of Default under Section 8.01(f)
or Section 8.01(g), the obligation of each Lender to make Loans and any
obligation of the Issuing Bank to issue Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to cash collateralize the L/C Exposure in
accordance with Section 2.23(j) as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03.Application of Funds.  The Lenders and the Administrative Agent
agree, as among such parties, as follows:  subject to the terms of the Security
Agreement, any Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement or any Intercreditor Agreement Supplement, after the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Exposures have automatically been
required to be cash collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, except as otherwise
expressly provided herein, be applied in the following order:

First, to the extent any amounts are proceeds of any collection or sale of the
Collateral, to payment of all amounts owing to the Collateral Agent (in its
capacity as such) pursuant to the Security Agreement or the terms of any Loan
Document;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 2.14, Section 2.15, Section 2.16 and Section 10.05 but excluding
principal and interest on any Loan) payable to the Administrative Agent in its
capacity as such;

143

1003651351v23

--------------------------------------------------------------------------------

 

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders arising under the Loan Documents (including Attorney Costs payable under
Section 2.14, Section 2.15, Section 2.16 and Section 10.05), ratably among them
in proportion to the amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Letters of Credit, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letters of Credit, the termination value under
Secured Hedge Agreements and Cash Management Obligations, ratably among the
Lenders and/or other holders thereof in proportion to the respective amounts
described in this clause Fifth held by them;

Sixth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize the L/C Exposure in accordance with Section 2.23(j);

Seventh, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, delivered to the Borrower or as otherwise required by Law.

Subject to Section 2.23(d) and Section 2.23(e), amounts used to cash
collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above and, if no Obligations remain outstanding, to the Borrower. This Section
8.03 may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendment) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of Loans added pursuant to Sections
2.24, 2.25 and 2.26, as applicable.  

ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Each Lender and the Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article IX, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  Each Lender and the Issuing Bank authorizes the
Administrative Agent to act as its representative under the Security Agreement
and each other Security Document, as applicable and further agrees that the
Required Lenders may instruct the Administrative Agent to

144

1003651351v23

--------------------------------------------------------------------------------

 

take actions with respect to the Collateral (subject to the provisions of the
Security Agreement, any Junior Lien Intercreditor Agreement, any Other
Intercreditor Agreement and any Intercreditor Agreement Supplement).  Without
limiting the generality of the foregoing, the Agents are hereby expressly
authorized to (i) execute any and all documents (including releases, any
Incremental Commitment Amendment as provided in Section 2.24, any Increase
Supplement as provided in Section 2.24, any Lender Joinder Agreement as provided
in Section 2.24, any Extension Amendment as provided in Section 2.25 and any
Specified Refinancing Amendment as provided in Section 2.26) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
other Loan Documents, and (ii) negotiate, enforce or settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the direction of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.

The institution serving as the Administrative Agent and/or the Collateral Agent
under any Loan Document shall have the same rights and powers in its capacity as
a Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.

The Administrative Agent shall have no duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08), and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Holdings, the Borrower
or any of the Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

145

1003651351v23

--------------------------------------------------------------------------------

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
may also rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all of their
duties and exercise their rights and powers by or through their respective
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facility as well as activities of the Administrative
Agent.

Subject to the appointment of a successor as set forth herein, (i) the
Administrative Agent or the Collateral Agent may be removed by the Borrower or
the Required Lenders (in the case of the Collateral Agent, subject to the
Security Agreement) if the Administrative Agent, the Collateral Agent or a
controlling affiliate of the Administrative Agent or the Collateral Agent is a
Defaulting Lender and (ii) the Administrative Agent and the Collateral Agent may
resign as Administrative Agent or Collateral Agent, respectively, in each case
upon ten days’ notice to the Administrative Agent, the Lenders, the Issuing Bank
and the Borrower, as applicable.  If the Administrative Agent or the Collateral
Agent shall be removed by the Borrower or the Required Lenders pursuant to
clause (i) above or if the Administrative Agent or the Collateral Agent shall
resign as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders and the Issuing Banks a successor agent for the Lenders
and the Issuing Bank, which such successor agent shall be subject to approval by
the Borrower; provided that such approval by the Borrower in connection with the
appointment of any successor Administrative Agent shall only be required so long
as no Event of Default under Section 8.01(a) or Section 8.01(f) has occurred and
is continuing; provided, further, that the Borrower shall not unreasonably
withhold its approval of any successor Administrative Agent if such successor is
a commercial bank with a consolidated combined capital and surplus of at least
$5.0 billion.  If no successor shall have been so appointed by the Required
Lenders and approved by the Borrower (to the extent required) and shall have
accepted such appointment within 45 days after the Administrative Agent or the
Collateral Agent, as the case may be, gives notice of its resignation or is
notified that it is being removed, then the Administrative Agent or Collateral
Agent, as the case may be, may, on behalf of the Lenders and the Issuing Bank
appoint a successor Administrative Agent or Collateral Agent, as the case may
be, which shall be a bank with an office in New York, New York, or an Affiliate
of any such bank.  If no successor Administrative Agent or Collateral Agent, as
the case may be, has been appointed pursuant to the immediately preceding
sentence by the 45th day after the date such notice of resignation or removal,
as applicable, the Administrative Agent’s or Collateral Agent’s resignation or
removal, as applicable, shall become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent or Collateral
Agent

146

1003651351v23

--------------------------------------------------------------------------------

 

hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent or Collateral Agent,
as the case may be.  Any resignation by or removal of the Administrative Agent
hereunder shall also constitute, to the extent applicable, its resignation as an
Issuing Bank, and the Administrative Agent (x) shall not be required to issue
any further Letters of Credit and (y) shall maintain all of its rights as
Issuing Bank, as the case may be, with respect to any Letters of Credit issued
by it prior to the date of such resignation or removal.  Upon the successful
appointment of a successor agent, such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent or the Collateral Agent,
as applicable, and the term “Administrative Agent” or “Collateral Agent,” as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans.  After any retiring Agent’s
resignation or removal as Agent, the provisions of this Article IX shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  In the case of the Collateral Agent, the provision of this paragraph
shall in all respects be subject to the provisions of the Security Agreement.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers and the Syndication Agents
are named as such for recognition purposes only, and in their respective
capacities as such shall have no duties, responsibilities or liabilities with
respect to this Agreement or any other Loan Document; it being understood and
agreed that each of the Joint Lead Arrangers and the Syndication Agents shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents.  Without limitation of the
foregoing, neither the Joint Lead Arrangers nor the Syndication Agents in their
respective capacities as such shall, by reason of this Agreement or any other
Loan Document, have any fiduciary relationship in respect of any Lender, Loan
Party or any other Person.

Each Lender authorizes and directs the Administrative Agent (including in its
capacity as representative of the Lenders under the Security Documents) and the
Collateral Agent to enter into (and agrees to be bound by the terms of) (x) the
Guaranty, the Security Documents, the Junior Lien Intercreditor Agreement and
any Other Intercreditor Agreement for the benefit of the Lenders and the other
Secured Parties and (y) any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to the
Security Documents,

147

1003651351v23

--------------------------------------------------------------------------------

 

the Junior Lien Intercreditor Agreement and any Other Intercreditor Agreement or
other intercreditor agreements in connection with the incurrence by any Loan
Party or any Subsidiary thereof of Additional Indebtedness (each an
“Intercreditor Agreement Supplement”) to permit such Additional Indebtedness to
be secured by a valid, perfected lien (with such priority as may be designated
by the Borrower or relevant Subsidiary, to the extent such priority is permitted
by the Loan Documents).  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Administrative Agent, the Collateral Agent
or the Required Lenders in accordance with the provisions of this Agreement or
any other Loan Document and the exercise by the Agents or the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Each Lender further agrees that the Collateral Agent may act
pursuant to the Security Documents as instructed by the representative of the
First Lien Obligations (as defined in the Security Agreement) then having
authority to direct actions of the Collateral Agent pursuant to the Security
Documents.  The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any applicable
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents.  Each Lender agrees that it will not have
any right individually to enforce or seek to enforce any Security Document or to
realize upon any Collateral for the Loans unless instructed to do so by the
Collateral Agent, it being understood and agreed that such rights and remedies
may be exercised only by the Collateral Agent.  The Collateral Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any guarantee by any Subsidiary
(including extensions beyond the Restatement Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Restatement Date) where
it determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents or if instructed to do
so in accordance with the Security Documents.

The Lenders hereby authorize each Agent, in each case at its option and in its
discretion, (A) to release any Lien granted to or held by such Agent upon any
Collateral (i) upon termination of the Commitments and payment and satisfaction
of all of the Revolving Facility Obligations under the Loan Documents at any
time arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby that are then due and unpaid,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than a Loan Party) upon the sale or other disposition thereof, (iii) owned by
any Subsidiary Guarantor designated as an Excluded Subsidiary or constituting
Equity Interests of an Excluded Subsidiary, (iv) if approved, authorized or
ratified in writing by the Required Lenders (or such greater amount, to the
extent required by Section 10.08) or (v) as otherwise may be expressly provided
in the relevant Security Documents and (B) at the written request of the
Borrower to subordinate any Lien on any Excluded Assets or any other property
granted to or held by such Agent, as the case may be under any Loan Document to
the holder of any Permitted Lien.  Upon request by any Agent, at any time, the
Lenders will confirm in writing any Agent’s authority to release particular
types or items of Collateral pursuant to this Article IX.

148

1003651351v23

--------------------------------------------------------------------------------

 

The Lenders hereby authorize the Administrative Agent and the Collateral Agent,
as the case may be, in each case at its option and in its discretion, to enter
into any amendment, amendment and restatement, restatement, waiver, supplement
or modification, and to make or consent to any filings or to take any other
actions, in each case as contemplated by Section 10.08(b)(iii)(B) or the second
to last sentence of Section 10.08(b).  Upon request by any Agent, at any time,
the Lenders will confirm in writing the Administrative Agent’s and the
Collateral Agent’s authority under this paragraph of Article IX.

No Agent shall have any obligation whatsoever to the Lenders to assure that the
Collateral exists or is owned by Holdings, the Borrower or any of its Restricted
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this Article IX or
in any of the Security Documents, it being understood and agreed by the Lenders
that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as a Lender and
that no Agent shall have any duty or liability whatsoever to the Lenders, except
for its bad faith, gross negligence or willful misconduct.

The Collateral Agent may appoint the Administrative Agent as its agent for the
purposes of holding any Collateral and/or perfecting the Collateral Agent’s
security interest therein and for the purpose of taking such other action with
respect to the collateral as such Agents may from time to time agree.

ARTICLE X
MISCELLANEOUS

Section 10.01.Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a)if to the Borrower, to it at WMG Acquisition Corp., c/o Warner Music Group
Corp., 1633 Broadway, 7th Floor, New York, NY 10019, Attention: General Counsel,
Fax No. 212-275-3601, website: www.wmg.com;

with copies to:

Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022, Attention:
Pierre Maugüé, Esq., Fax No.: 212-909-6836;

(b)if to the Administrative Agent, to Credit Suisse AG, Attention of: Sean
Portrait, Eleven Madison Avenue, New York, NY 10010, Fax No. 212-322-2291,
Email: agency.loanops@credit_suisse.com;

149

1003651351v23

--------------------------------------------------------------------------------

 

(c)if to the Issuing Bank, to Credit Suisse AG, Attention of: Jack Madej, Eleven
Madison Ave., 23rd Floor, New York, NY 10010, Fax No. 212-325-8315, Email:
list.ib-letterofcredit@credit-suisse.com; and

(d)if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section
10.01.  As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

Unless directed otherwise by the Administrative Agent or unless the electronic
mail address referred to below has not been provided by the Administrative Agent
to the Borrower, the Borrower may, and may cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to the Loan
Documents or to the Lenders under Article VI, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request, a notice pursuant to Section 2.10 or a notice
requesting the issuance, amendment, extension or renewal of a Letter of Credit
pursuant to Section 2.23, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean

150

1003651351v23

--------------------------------------------------------------------------------

 

that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms of the Facility.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of

151

1003651351v23

--------------------------------------------------------------------------------

 

the Communications to the Administrative Agent for purposes of the Loan
Documents.  Each Lender agrees that receipt of notice to it (as provided in the
next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents.  Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 10.02.Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Bank and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Bank,
regardless of any investigation made by the Lenders or the Issuing Bank or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  The provisions of Sections 2.14, 2.16, 2.20, 10.05
and 10.16 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, (to the maximum extent
permitted by applicable law) the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Lender or the Issuing
Bank.

Section 10.03.Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent, and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

Section 10.04.Successors and Assigns.

(a)Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective permitted successors and assigns.

(b)Each Lender may assign to one or more Eligible Assignees (other than to a
Disqualified Lender) all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it), with the prior written consent of the Administrative
Agent (not to be unreasonably

152

1003651351v23

--------------------------------------------------------------------------------

 

withheld or delayed); provided, however, that (i) in the case of an assignment
of a Commitment, each of the Borrower and the Issuing Bank must also give its
prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed) (provided, that  the consent of the Borrower
(A) shall not be required to any such assignment made (x) to another Lender or
an Affiliate of a Lender or an Approved Fund (other than any Affiliate or
Approved Fund to the extent such Person is solely or primarily engaged in the
business of asset management) or (y) after the occurrence and during the
continuance of any Event of Default pursuant to Section 8.01(a) or 8.01(f) and
(B) shall be deemed to have been given if the Borrower has not responded within
10 Business Days of a written request for such consent), (ii) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an aggregate
amount of not less than $5,000,000 and in integral multiples of $1,000,000 in
excess thereof (or, if less, the entire remaining amount of such Lender’s
Commitment or Loans); provided that simultaneous assignments by two or more
related Approved Funds shall be combined for purposes of determining whether the
minimum assignment requirement is met, (iii) the parties to each assignment
shall (A) execute and deliver to the Administrative Agent an Assignment and
Acceptance via an electronic settlement system acceptable to the Administrative
Agent, or (B) if previously agreed with the Administrative Agent, manually
execute and deliver to the Administrative Agent an Assignment and Acceptance,
and, in each case, shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), and (iv) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and all applicable tax forms.  Upon
acceptance and recording pursuant to paragraph (e) of this Section 10.04, from
and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits and subject to the obligations of Sections 2.14, 2.16, 2.20, 10.05 and
10.16, as well as to the benefit of any Fees accrued for its account and not yet
paid). Notwithstanding the foregoing, no Lender shall be permitted to make
assignments under this Agreement to any Disqualified Lender.

(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balance of its Loans, in

153

1003651351v23

--------------------------------------------------------------------------------

 

each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance; (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, the Security
Agreement, any Junior Lien Intercreditor Agreement and any Other Intercreditor
Agreement, together with copies of the most recent financial statements referred
to in Section 5.05(a) or delivered pursuant to Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender and
(viii) such assignee agrees that it will be bound by and will take no actions
contrary to the provisions of the Security Agreement, any Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement.

(d)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Issuing Bank, the Collateral Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.  Notwithstanding anything herein
to the contrary, the Borrower shall be entitled to pursue any remedy available
to it (whether at law or in equity) against the Lender and such Disqualified
Lender.  Notwithstanding the foregoing, in no event shall the Administrative
Agent (in its capacity as such) (x) be obligated to ascertain, monitor or
inquire as to whether any Lender is a Disqualified Lender or (y) have any
liability with respect to any assignment or participation of Loans to any
Disqualified Lender (other than through the Administrative

154

1003651351v23

--------------------------------------------------------------------------------

 

Agent’s gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction in a final non-appealable decision; provided
that in no event shall the Administrative Agent have any liability for any
failure to ascertain, monitor or inquire as to whether any Lender is a
Disqualified Lender).

(e)Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and the Issuing Bank to such
assignment and any applicable tax forms, the Administrative Agent shall promptly
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register.  No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f)Each Lender may without the consent of the Borrower, the Issuing Bank or the
Administrative Agent sell participations to one or more banks or other Persons
(other than to any Disqualified Lender) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of, and subject to the obligations under, the cost
protection provisions contained in Sections 2.14, 2.16 and 2.20 (and subject to
the obligations under Section 2.21(b)) to the same extent as if they were
Lenders (it being understood that the documentation required under Section
2.20(b) shall be delivered by the participating Lender); provided however, that
no Loan Party shall be obligated to make any greater payment under
Sections 2.14, 2.16 or 2.20 than it would have been obligated to make in the
absence of such participation, and (iv) the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers decreasing any fees payable to
such participating bank or Person hereunder or the amount of principal of or the
rate at which interest is payable on the Loans in which such participating bank
or Person has an interest, extending any scheduled principal payment date or
date fixed for the payment of interest on the Loans in which such participating
bank or Person has an interest, increasing or extending the Commitments in which
such participating bank or Person has an interest or releasing one or more
Guarantors representing all or substantially all of the value of the Guaranty
(other than in connection with the sale of such Guarantor in a transaction
permitted by Section 7.06) or all or substantially all of the Collateral.  To
the extent permitted by law, each participating bank or other Person also shall
be entitled to the benefits of Section 10.06 as though it were a Lender,
provided that such participating bank or other Person agrees to be subject to
Section 2.18 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each participant

155

1003651351v23

--------------------------------------------------------------------------------

 

and the principal amounts (and related interest amounts) of each participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  No Lender shall have any obligation to disclose all or any portion of
the Participant Register to the Borrower or any other Person (including the
identity of any participant or any information relating to a participant’s
interest in any obligations under any Loan Document) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. Notwithstanding the foregoing, no Lender
shall be permitted to sell participations under this Agreement to any
Disqualified Lender.

(g)Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.04, disclose to the assignee or participant or proposed assignee or
participant any confidential information relating to the Borrower, any Parent or
any of its Subsidiaries furnished to such Lender by or on behalf of the
Borrower, any Parent or any of its Subsidiaries; provided that, prior to any
such disclosure of information, each such assignee or participant or proposed
assignee or participant shall execute an agreement whereby such assignee or
participant shall agree (subject to customary exceptions) to preserve the
confidentiality of such confidential information on terms no less restrictive
than those applicable to the Lenders pursuant to Section 10.16.

(h)Any Lender may at any time assign all or any portion of its rights under this
Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.

(i)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender and such SPV shall be reflected in
the Register.  Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender).  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior

156

1003651351v23

--------------------------------------------------------------------------------

 

indebtedness of any SPV, it will not institute against, or join any other Person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this Section 10.04, any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPV to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such
SPV.  Notwithstanding the foregoing, no Loan Party shall be obligated to make
any greater payment under Sections 2.14, 2.16 or 2.20 than it would have been
obligated to make in the absence of any grant by a Granting Lender to an SPV.

(j)The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.

(k)In the event that any Lender shall become a Defaulting Lender or S&P, Moody’s
and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case of
Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall, after
the date of any Lender’s Commitment, downgrade the long term certificate deposit
ratings of such Lender, and the resulting ratings shall be below BBB; Baa3 and C
(or BB, in the case of a Lender that is an insurance company (or B, in the case
of an insurance company not rated by InsuranceWatch Ratings Service)) (or, with
respect to any Lender that is not rated by any such ratings service or provider,
the Issuing Bank shall have reasonably determined that there has occurred a
material adverse change in the financial condition of any such Lender, or a
material impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date of such
Lender’s Commitment), then the Issuing Bank shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Commitment to such assignee;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any Governmental Authority and (ii) the Issuing Bank
or such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment on the Loans made by such Lender hereunder and
all other amounts accrued for such Lender’s account or owed to it hereunder.

(l)If the Borrower wishes to replace the Loans or Commitments under any Facility
or Tranche in whole or in part with ones having different terms, it shall have
the option, with the consent of the Administrative Agent and subject to at least
three Business Days’

157

1003651351v23

--------------------------------------------------------------------------------

 

(or such shorter period as agreed to by the Administrative Agent in its
reasonable discretion) advance notice to the Lenders under such Facility or
Tranche, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the Lenders under such Facility or
Tranche to assign such Loans or Commitments to the Administrative Agent or its
designees and (ii) amend the terms thereof in accordance with Section
10.08.  Pursuant to any such assignment, all Loans and Commitments to be
replaced shall be purchased at par (allocated among the Lenders under such
Facility or Tranche in the same manner as would be required if such Loans were
being optionally prepaid or such Commitments were being optionally reduced or
terminated by the Borrower), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 10.05.  By receiving such
purchase price, the Lenders under such Facility or Tranche shall automatically
be deemed to have assigned the Loans or Commitments under such Facility or
Tranche pursuant to the terms of the form of Assignment and Acceptance attached
hereto as Exhibit A, and accordingly no other action by such Lenders shall be
required in connection therewith.  The provisions of this paragraph are intended
to facilitate the maintenance of the perfection and priority of existing
security interests in the Collateral during any such replacement.

Section 10.05.Expenses; Indemnity.

(a)The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and the Issuing Bank in connection
with the syndication of the Facility and the preparation and administration of
this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated); provided that it shall not be responsible for fees, charges and
disbursements of more than one counsel (in addition to one local counsel per
relevant jurisdiction, and in the case of a conflict of interest, one additional
counsel per relevant jurisdiction for all similarly situated persons).  The
Borrower also agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made or Letters of
Credit issued hereunder, including the reasonable and documented fees, charges
and disbursements of one counsel (and, if necessary, of one local counsel in
each relevant jurisdiction and in the case of a conflict of interest, one
additional counsel per relevant jurisdiction for all similarly situated
persons).

(b)The Borrower agrees to indemnify the Administrative Agent, each Lender, the
Issuing Bank and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, charges and disbursements of one counsel
(and, if necessary, of one local counsel in each relevant jurisdiction and in
the case of a conflict of interest, one additional counsel per relevant
jurisdiction for all similarly situated persons) arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the

158

1003651351v23

--------------------------------------------------------------------------------

 

Transactions and the other transactions contemplated thereby (including the
syndication of the Facility), (ii) the use of the proceeds of the Loans or
issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates) or (iv) any actual or alleged presence or release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or the Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the bad faith, gross negligence or willful misconduct of such Indemnitee.  This
Section 10.05(b) shall not apply with respect to Taxes.

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.  For purposes of this Section, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
Aggregate Credit Exposure and unused Commitments at the time (in each case
determined as if no Lender were a Defaulting Lender).

(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e)The provisions of this Section 10.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Lender or the Issuing Bank.  All amounts due
under this Section 10.05 shall be payable on written demand therefor.

Section 10.06.Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by

159

1003651351v23

--------------------------------------------------------------------------------

 

such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured.  The rights of each Lender under this Section
10.06 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 10.07.Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT
MATTER HEREOF) SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.  EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 590 (THE “ISP”) AND, AS TO MATTERS NOT GOVERNED BY THE
ISP, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

Section 10.08.Waivers; Amendment.

(a)No failure or delay of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Bank in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrower shall entitle the Borrower to any other or further notice or
demand in similar or other circumstances.

(b)Neither this Agreement or any provision hereof nor any Loan Document or any
provision thereof may be waived, amended or modified except pursuant to an

160

1003651351v23

--------------------------------------------------------------------------------

 

agreement or agreements in writing entered into by the Borrower and the Required
Lenders; provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly adversely affected
thereby, (ii) increase or extend the Commitment or decrease or extend the date
for payment of any Fees of any Lender without the prior written consent of such
Lender, (iii)(A) amend or modify the pro rata requirements of Section 2.17, the
provisions of Section 10.04(j) or the provisions of this Section or (B) release
one or more Guarantors representing all or substantially all of the value of the
Guaranty (other than in connection with the sale of such Guarantor in a
transaction permitted by Section 7.06) or all or substantially all of the
Collateral, in each case without the prior written consent of each Lender
except, in the case of this clause (B), as may be expressly permitted hereby or
by any Security Document (as such documents are in effect on the date hereof or,
if later, the date of execution and delivery thereof in accordance with the
terms hereof), (iv) modify the protections afforded to an SPV pursuant to the
provisions of Section 10.04(i) without the written consent of such SPV or
(v) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments on the date hereof);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Issuing Bank.  Notwithstanding anything to the
contrary herein, (x) in addition to Liens the Collateral Agent is authorized to
release pursuant to Article IX and in accordance with clause (iii)(B) above, the
Collateral Agent may, in its discretion, release the Lien on Collateral valued
in the aggregate not in excess of $10,000,000 in any fiscal year without the
consent of any Lender and the Collateral Agent may release Liens on Collateral
upon instructions of the Authorized Applicable Representative (as defined in the
Security Agreement) pursuant to the Security Agreement and (y) in connection
with the incurrence by any Loan Party or any Subsidiary thereof of any
Additional Indebtedness, each of the Administrative Agent and the Collateral
Agent agree to execute and deliver amendments, waivers, supplements or other
modifications to the Security Agreement, the Junior Lien Intercreditor Agreement
or any Other Intercreditor Agreement or any Intercreditor Agreement Supplement
and amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Security Document (including but
not limited to any Mortgages and UCC fixture filings), and to make or consent to
any filings or take any other actions in connection therewith, as may be
reasonably deemed by the Borrower to be necessary or reasonably desirable for
any Lien on the assets of any Loan Party permitted to secure such Additional
Indebtedness to become a valid, perfected lien (with such priority as may be
designated by the relevant Loan Party or Subsidiary, to the extent such priority
is permitted by the Loan

161

1003651351v23

--------------------------------------------------------------------------------

 

Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or
otherwise.  Notwithstanding any provision herein to the contrary, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any of the Loan Documents, except to the
extent the consent of such Lender would be required under clause (i) in the
proviso to the first sentence of Section 10.08(b), (ii) no Disqualified Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder or under any of the Loan  Documents and (iii) any waiver, amendment or
modification that by its terms solely adversely affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments that are Initial
Revolving Loans, Incremental Revolving Loans, Extended Revolving Loans or
Specified Refinancing Loans or Initial Revolving Commitments, Incremental
Commitments, Extended Revolving Commitments or Specified Refinancing Facility,
as the case may be (such relevant Tranche of Loans or Commitments, the “Affected
Tranche”), may be effected by an agreement or agreements in writing entered into
by the Borrower and the requisite percentage in interest of the Affected Tranche
of Lenders that would be required to consent thereto under this Section if
Lenders of such Affected Tranche were the only Lenders hereunder at the time.  

(c)The Administrative Agent and the Borrower may amend this Agreement or any
other Loan Document without the consent of any Lender to cure any ambiguity,
mistake, omission, defect or inconsistency, in each case without the consent of
any other Person.   Notwithstanding anything to the contrary contained herein,
such amendment shall become effective without any further consent of any other
party to such Loan Document.

(d)Notwithstanding any provision herein to the contrary, any Security Document,
Junior Lien Intercreditor Agreement, Other Intercreditor Agreement or
Intercreditor Agreement Supplement may be amended (or amended and restated),
restated, waived, supplemented or modified as contemplated by and in accordance
with paragraph (b) above with the written consent of the Agent party thereto and
the Loan Party party thereto.

(e)Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or deemed amended) or amended and restated with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facility and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility or Tranche hereunder and (z)
to provide class protection for any additional credit facilities.

(f)If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as

162

1003651351v23

--------------------------------------------------------------------------------

 

contemplated by Section 10.08(b), the consent of each Lender, each Lender or
each affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”) then the Borrower may, on notice to the Administrative
and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.04 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans, Commitments and participations so assigned shall be paid in full by the
assignee Lender (or, at their option, by the Borrower) to such Non-Consenting
Lender concurrently with such Assignment and Acceptance or (B) prepay the Loans
and, if applicable, terminate the Commitments of such Non-Consenting Lender, in
whole or in part, subject to Section 10.05, without premium or penalty.   In
connection with any such replacement under this Section 10.08(f), if the
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrower owing to the Non-Consenting Lender relating to the Loans, Commitments
and participations so assigned shall be paid in full by the assignee Lender to
such Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

(g)Notwithstanding any provision herein to the contrary, (x) this Agreement and
the other Loan Documents may be amended in accordance with Section 2.24 to
incorporate the terms of any Incremental Commitments (including to add a new
revolving facility under this Agreement with respect to any Incremental
Revolving Commitment) with the written consent of the Borrower and the Lenders
providing such Incremental Commitments, provided that if such amendment includes
an Incremental Commitment of a bank or other financial institution that is not
at such time a Lender or an affiliate of a Lender, the inclusion of such bank or
other financial institution as an Additional Lender shall be subject to the
Administrative Agent’s consent (not to be unreasonably withheld or delayed) at
the time of such amendment, (y) the scheduled date of maturity of any Loan owed
to any Lender or any Commitment of any Lender may be extended, and this
Agreement and the other Loan Documents may be amended to effect such extension
in accordance with Section 2.25, with the written consent of the Borrower and
the Extending Lenders, as contemplated by Section 2.25 or otherwise and (z) this
Agreement and the other Loan Documents

163

1003651351v23

--------------------------------------------------------------------------------

 

may be amended in accordance with Section 2.26 to incorporate the terms of any
Specified Refinancing Facilities with the written consent of the Borrower and
the Specified Refinancing Lenders.  Without limiting the generality of the
foregoing, any provision of this Agreement and the other Loan Documents,
including Section 2.12, 2.13, 2.17, 2.18 or 10.06 hereof, may be amended as set
forth in the immediately preceding sentence pursuant to any Incremental
Commitment Amendment, any Extension Amendment or Specified Refinancing
Amendment, as the case may be, to provide for non-pro rata borrowings and
payments of any amounts hereunder as between any Tranches, including the
Commitments, Loans, any Incremental Commitments or Incremental Loans, any
Extended Tranche and any Specified Refinancing Tranche, or to provide for the
inclusion, as appropriate, of the Lenders of any Incremental Commitments or
Incremental Loans, any Extended Tranche or any Specified Refinancing Tranche in
any required vote or action of the Required Lenders or of the Lenders of each
Tranche hereunder.  The Administrative Agent hereby agrees (if requested by the
Borrower) to execute any amendment referred to in this clause (g) or an
acknowledgement thereof.

(h)Notwithstanding any provision to the contrary set forth in this Agreement, in
the event the Administrative Agent determines, pursuant to and in accordance
with Section 2.08, that adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate and the Administrative Agent and the
Borrower mutually determine that a comparable successor rate, at such time, has
been broadly accepted by the syndicated loan market, then the Administrative
Agent and Borrower may, without the consent of any Lender, amend this Agreement
to adopt such new broadly accepted successor rate and to make such other changes
as shall be necessary or appropriate in the good faith determination of the
Administrative Agent and the Borrower in order to implement such new market
standard herein and in the other Loan Documents.

(i)Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may make one or more loan modification offers to all the Lenders of
any Facility that would, if and to the extent accepted by any such Lender, (a)
change the Applicable Margin, premium and/or fees payable with respect to the
Loans and Commitments under such Facility (in each case solely with respect to
the Loans and Commitments of accepting Lenders in respect of which an acceptance
is delivered), (b) add any additional or different financial or other covenants
or other provisions that are agreed between the Borrower, the Administrative
Agent and the accepting Lenders; provided that such covenants and provisions are
applicable only during periods after the Initial Revolving Maturity Date and (c)
treat the Loans and Commitments so modified as a new “Facility” and a new
“Tranche” for all purposes under this Agreement; provided that (i) such loan
modification offer is made to each Lender under the applicable Facility on the
same terms and subject to the same procedures as are applicable to all other
Lenders under such Facility (which procedures in any case shall be reasonably
satisfactory to the Administrative Agent) and (ii) no loan modification shall
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or any Issuing Bank, without its prior written consent.  In

164

1003651351v23

--------------------------------------------------------------------------------

 

connection with any such loan modification, the Borrower and each accepting
Lender shall execute and deliver to the Administrative Agent such agreements and
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the applicable loan modification offer and the terms
and conditions thereof, and this Agreement and the other Loan Documents shall be
amended in a writing (which may be executed and delivered by the Borrower and
the Administrative Agent and shall be effective only with respect to the
applicable Loans and Commitments of Lenders that shall have accepted the
relevant loan modification offer (and only with respect to Loans and Commitments
as to which any such Lender has accepted the loan modification offer) (each such
accepting Lender, a “Modifying Lender”)) to the extent necessary or appropriate,
in the judgment of the Administrative Agent, to reflect the existence of, and to
give effect to the terms and conditions of, the applicable loan modification
(including the addition of such modified Loans and/or Commitments as a
“Facility” or a “Tranche” hereunder).  No Lender shall have any obligation
whatsoever to accept any loan modification offer, and may reject any such offer
in its sole discretion (each such non-accepting Lender, a “Non-Modifying
Lender”).  The Borrower shall have the right, at its sole expense and effort
(A) to seek one or more Persons reasonably satisfactory to the Administrative
Agent and the Borrower to each become a substitute Lender and assume all or part
of the Commitment of any Non-Modifying Lender and the Borrower, the
Administrative Agent and any such substitute Lender shall execute and deliver,
and such Non-Modifying Lender shall thereupon be deemed to have executed and
delivered, a duly completed Assignment and Acceptance to effect such
substitution or (B) upon notice to the Administrative Agent, to prepay the Loans
and, at the Borrower’s option, terminate the Commitments of such Non-Modifying
Lender, in whole or in part, without premium or penalty.  If any L/C Exposure
exist at the time a Lender becomes a Non-Modifying Lender then:

(i)all or any part of such L/C Exposure shall be reallocated among the Modifying
Lenders in accordance with their respective Revolving Commitment Percentages but
only to the extent the sum of all Modifying Lenders’ Revolving Exposures plus
such Non-Modifying Lender’s L/C Exposures does not exceed the total of all
Modifying Lenders’ Commitments;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize such Non-Modifying
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) on terms reasonably satisfactory to the Issuing Bank for so
long as such L/C Exposure is outstanding;

(iii)if any portion of such Non-Modifying Lender’s L/C Exposure is cash
collateralized pursuant to clause (ii) above, the Borrower shall not be required
to pay the Issuing Bank Fee pursuant to Section 2.05(c) for participation with
respect to such portion of such Non-Modifying Lender’s L/C Exposure so long as
it is cash collateralized; or

165

1003651351v23

--------------------------------------------------------------------------------

 

(iv)if any portion of such Non-Modifying Lender’s L/C Exposure is reallocated to
the Modifying Lenders pursuant to clause (i) above, then the letter of credit
commission with respect to such portion shall be allocated among the Modifying
Lenders in accordance with their Revolving Commitment Percentages.

Section 10.09.Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
10.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

Section 10.10.Entire Agreement.  This Agreement, the Fee Letters and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

Section 10.11.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

Section 10.12.Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, to the maximum extent
permitted by law, the validity, legality and enforceability

166

1003651351v23

--------------------------------------------------------------------------------

 

of the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.13.Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section
10.03.  Delivery of an executed signature page to this Agreement by facsimile or
other customary means of electronic transmission (e.g., a “pdf” or “tiff”) shall
be as effective as delivery of a manually signed counterpart of this Agreement.

Section 10.14.Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15.Jurisdiction; Consent to Service of Process.  Each party hereto
hereby irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court”, and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Revolving Facility Obligations (in
which case any party shall be entitled to assert any claim or defense, including
any claim or defense that this Section 10.15 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
all such New York Courts decline jurisdiction over any Person, or decline (or in
the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its Subsidiaries or Affiliates), such party from
asserting a claim or defense (including any claim or defense that this
sub-clause (a) (after giving effect to the applicability of clauses (i) through
(iii) of this proviso) would otherwise require to be asserted in a legal
proceeding in a New York Court) in any such action or proceeding;

(b)consents that any such action or proceeding may be brought in such courts,
agrees, subject to clauses (i) through (iii) of the proviso to sub-clause (a)
above, to bring

167

1003651351v23

--------------------------------------------------------------------------------

 

any such action or proceeding in such courts and waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 10.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e)without limiting the obligations of the Borrower under Section 10.05(b),
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
10.15 any consequential or punitive damages.

Section 10.16.Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel, other advisors and numbering, administration and settlement
service providers (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.16 to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.16.  For the purposes of this Section, “Information”
shall mean all information received from the Borrower and related to the
Borrower or Holdings or their business, other than any such information that was
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by or on behalf of the
Borrower.  Any Person required to maintain the confidentiality of Information as
provided in this Section 10.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.  Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this Section

168

1003651351v23

--------------------------------------------------------------------------------

 

10.16 shall survive with respect to each Agent and Lender until the second
anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively.

Section 10.17.Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 10.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

Section 10.18.USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

Section 10.19.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.  

Section 10.20.Acknowledgments.  The Borrower hereby acknowledges that:

169

1003651351v23

--------------------------------------------------------------------------------

 

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)neither any Agent nor any Lender has any fiduciary relationship with or duty
to the Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Administrative Agent
and Lenders, on the one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among the Borrower and the Lenders.

Section 10.21.Reaffirmation.  The Borrower hereby: (i) reaffirms each Lien
granted by it to the Collateral Agent for the benefit of the Revolving Secured
Parties, (ii) acknowledges and agrees that the grants of security interests by
it contained in the Security Agreement are, and shall remain, in full force and
effect after giving effect to this Agreement, (iii) acknowledges and agrees that
the Secured First Lien Obligations include, among other things and without
limitation, the performance by it of its obligations (including payment of
principal and interest when due) under this Agreement and (iv) acknowledges and
agrees that (x) the Lenders are Revolving Secured Parties and Secured First Lien
Parties and (y) the Obligations are Revolving Obligations. Terms used in this
Section and not otherwise defined in this Agreement shall have the meaning given
to such terms in the Security Agreement.

[Remainder of page intentionally left blank]

 

 

170

1003651351v23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

WMG ACQUISITION CORP.

 

 

 

By:

 

/s/ Paul M. Robinson

Name:  

 

Paul M. Robinson

Title:

 

Executive Vice President, General Counsel and Secretary

 

 

 

[Signature Page to Revolving Credit Agreement]

 

1003651351v23

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Lender

 

 

By:

/s Judith Smith

 

Name:

 

Judith Smith

 

Title:

 

Authorized Signatory

 

 

 

 

By:

/s D. Andrew Maletta

 

Name:

 

D. Andrew Maletta

 

Title:

 

Authorized Signatory

[Signature Page to Revolving Credit Agreement]

 

1003651351v23

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK, USA, as Lender

 

 

 

By:

 

/s/ Rebecca Kratz

Name:  

 

Rebecca Kratz

Title:

 

Authorized Signatory

[Signature Page to Revolving Credit Agreement]

1003651351v23

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

By:

 

/s/ Melissa James

Name:  

 

Melissa James

Title:

 

Authorized Signatory

[Signature Page to Revolving Credit Agreement]

1003651351v23

--------------------------------------------------------------------------------

 

 

UBS AG, Stamford Branch, as Lender

 

 

 

By:

 

/s/ Kenneth Chin

Name:  

 

Kenneth Chin

Title:

 

Director

 

 

Banking Products Services, US

 

By:

 

/s/ Darlene Arias

Name:  

 

Darlene Arias

Title:

 

Director

[Signature Page to Revolving Credit Agreement]

1003651351v23

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as Lender

 

 

 

By:

 

/s/ Chris Walton

Name:  

 

Chris Walton

Title:

 

Director

[Signature Page to Revolving Credit Agreement]

1003651351v23

--------------------------------------------------------------------------------

 

 

NOMURA CORPORATE FUNDING AMERICAS, LLC, as Lender

 

 

 

By:

 

/s/ Lee A. Olive

Name:  

 

Lee A. Olive

Title:

 

Managing Director

 

[Signature Page to Revolving Credit Agreement]

1003651351v23